Exhibit 10.1

 

 

 

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 5, 2017

AMONG

ROAN RESOURCES LLC,

AS THE BORROWER,

AND

THE LENDERS

PARTY HERETO,

 

 

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT

AND A LETTER OF CREDIT ISSUER,

 

 

PNC BANK, NATIONAL ASSOCIATION

AND

BARCLAYS BANK PLC,

AS CO- SYNDICATION AGENTS

 

 

JPMORGAN CHASE BANK, N.A.,

AND

MORGAN STANLEY SENIOR FUNDING, INC.,

AS CO-DOCUMENTATION AGENTS

 

 

 

CITIGROUP GLOBAL MARKETS, INC.

AND

RBC CAPITAL MARKETS LLC,

AS JOINT LEAD ARRANGERS

AND

CITIGROUP GLOBAL MARKETS INC. AS BOOKRUNNER

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1.

  DEFINITIONS      1  

1.1

  Defined Terms      1  

1.2

  Other Interpretive Provisions      40  

1.3

  Accounting Terms      41  

1.4

  Rounding      41  

1.5

  References to Agreements, Laws, Etc.      41  

1.6

  Times of Day      42  

1.7

  Timing of Payment or Performance      42  

1.8

  Currency Equivalents Generally      42  

1.9

  Classification of Loans and Borrowings      42  

SECTION 2.

  AMOUNT AND TERMS OF CREDIT      42  

2.1

  Commitments      42  

2.2

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings      42  

2.3

  Notice of Borrowing      43  

2.4

  Disbursement of Funds      43  

2.5

  Repayment of Loans; Evidence of Debt      44  

2.6

  Conversions and Continuations      45  

2.7

  Pro Rata Borrowings      46  

2.8

  Interest      46  

2.9

  Interest Periods      47  

2.10

  Increased Costs, Illegality, Etc.      48  

2.11

  Compensation      50  

2.12

  Change of Lending Office      50  

2.13

  Notice of Certain Costs      50  

2.14

  Borrowing Base      51  

2.15

  Defaulting Lenders      54  

2.16

  Increase of Total Commitment      57  

SECTION 3.

  LETTERS OF CREDIT      58  

3.1

  Letters of Credit      58  

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

3.2

  Letter of Credit Requests      59  

3.3

  Letter of Credit Participations      61  

3.4

  Agreement to Repay Letter of Credit Drawings      63  

3.5

  Increased Costs      64  

3.6

  New or Successor Letter of Credit Issuer      65  

3.7

  Role of Letter of Credit Issuer      66  

3.8

  Cash Collateral      67  

3.9

  Applicability of ISP and UCP      67  

3.10

  Conflict with Issuer Documents      67  

3.11

  Letters of Credit Issued for Subsidiaries      67  

SECTION 4.

  FEES; COMMITMENTS      67  

4.1

  Fees      67  

4.2

  Voluntary Reduction of Commitments      68  

4.3

  Mandatory Termination or Reduction of Commitments      69  

SECTION 5.

  PAYMENTS      69  

5.1

  Voluntary Prepayments      69  

5.2

  Mandatory Prepayments      70  

5.3

  Method and Place of Payment      72  

5.4

  Taxes      72  

5.5

  Computations of Interest and Fees      76  

5.6

  Limit on Rate of Interest      76  

SECTION 6.

  CONDITIONS PRECEDENT TO INITIAL BORROWING      77  

6.1

  Credit Documents      77  

6.2

  Collateral      77  

6.3

  Legal Opinions      77  

6.4

  Contribution      77  

6.5

  Authorization of Proceedings of Credit Parties; Organizational Documents     
78  

6.6

  Fees      78  

6.7

  Representations      78  

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

6.8

  Patriot Act      78  

6.9

  Pro Forma Financial Information and Projections      79  

6.10

  Engineering Reports      79  

6.11

  Title Information      79  

6.12

  Insurance Certificate      79  

6.13

  Absence of Litigation      79  

6.14

  Good Standing Certificates      79  

6.15

  Solvency      80  

6.16

  Environmental Conditions      80  

6.17

  Corporate Structure and Capitalization      80  

6.18

  Unused Availability      80  

6.19

  Hedging Transactions      80  

6.20

  Material Adverse Effect      80  

SECTION 7.

  CONDITIONS PRECEDENT TO ALL CREDIT EVENTS      80  

7.1

  No Default; Representations and Warranties      80  

7.2

  Notice of Borrowing      80  

SECTION 8.

  REPRESENTATIONS, WARRANTIES AND AGREEMENTS      81  

8.1

  Corporate Status      81  

8.2

  Power and Authority; Enforceability      81  

8.3

  No Violation      81  

8.4

  Litigation      82  

8.5

  Margin Regulations      82  

8.6

  Governmental Approvals      82  

8.7

  Investment Company Act      82  

8.8

  True and Complete Disclosure      82  

8.9

  Financial Condition; Financial Information      83  

8.10

  Tax Matters      83  

8.11

  Compliance with ERISA      83  

8.12

  Subsidiaries      84  

8.13

  Intellectual Property      84  

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

8.14

  Environmental Laws      84  

8.15

  Properties      84  

8.16

  Solvency      85  

8.17

  Insurance      85  

8.18

  Hedge Transactions      85  

8.19

  Patriot Act      85  

8.20

  Liens Under the Security Documents      85  

8.21

  No Default      86  

8.22

  Direct Benefit      86  

8.23

  Anti-Corruption Laws and Sanctions      86  

8.24

  EEA Financial Institutions      86  

8.25

  Deposit Accounts      86  

SECTION 9.

  AFFIRMATIVE COVENANTS      86  

9.1

  Information Covenants      87  

9.2

  Books, Records and Inspections      89  

9.3

  Maintenance of Insurance      90  

9.4

  Payment of Taxes      91  

9.5

  Existence      91  

9.6

  Compliance with Statutes, Regulations, Etc.      91  

9.7

  ERISA      91  

9.8

  Maintenance of Properties      92  

9.9

  End of Fiscal Years; Fiscal Quarters      93  

9.10

  Additional Guarantors, Grantors and Collateral      93  

9.11

  Use of Proceeds      95  

9.12

  Further Assurances      95  

9.13

  Reserve Reports      95  

9.14

  Title Information      96  

9.15

  Commodity Exchange Act Keepwell Provisions      96  

9.16

  Post-Closing Covenants      96  

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

SECTION 10.

  NEGATIVE COVENANTS      98  

10.1

  Limitation on Indebtedness      99  

10.2

  Limitation on Liens      103  

10.3

  Limitation on Fundamental Changes      106  

10.4

  Limitation on Sale of Assets      108  

10.5

  Limitation on Investments      110  

10.6

  Limitation on Restricted Payments      113  

10.7

  Limitations on Debt Payments and Amendments      115  

10.8

  Negative Pledge Agreements      116  

10.9

  Limitation on Subsidiary Distributions      116  

10.10

  Hedge Transactions      118  

10.11

  Financial Performance Covenants      120  

10.12

  Transactions with Affiliates      120  

10.13

  Change in Business      121  

10.14

  Use of Proceeds      121  

10.15

  Payments for General and Administrative Services      121  

10.16

  Amendments to Organizational Documents and Material Agreements      122  

SECTION 11.

  EVENTS OF DEFAULT      122  

11.1

  Payments      122  

11.2

  Representations, Etc.      122  

11.3

  Covenants      122  

11.4

  Default Under Other Agreements      123  

11.5

  Bankruptcy, Etc.      123  

11.6

  ERISA      124  

11.7

  Guarantee      124  

11.8

  Security Documents      124  

11.9

  Judgments      124  

11.10

  Change of Control      124  

SECTION 12.

  THE ADMINISTRATIVE AGENT      126  

12.1

  Appointment      126  

 

-v-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

12.2

  Delegation of Duties      126  

12.3

  Exculpatory Provisions      127  

12.4

  Reliance      127  

12.5

  Notice of Default      128  

12.6

  Non-Reliance on Administrative Agent and Other Lenders      128  

12.7

  Indemnification      129  

12.8

  Agent in Its Individual Capacity      130  

12.9

  Successor Agent      130  

12.10

  Withholding Tax      131  

12.11

  Security Documents and Guarantee      131  

12.12

  Right to Realize on Collateral and Enforce Guarantee      131  

12.13

  Administrative Agent May File Proofs of Claim      132  

SECTION 13.

  MISCELLANEOUS      133  

13.1

  Amendments, Waivers and Releases      133  

13.2

  Notices      134  

13.3

  No Waiver; Cumulative Remedies      135  

13.4

  Survival of Representations and Warranties      135  

13.5

  Payment of Expenses; Indemnification      136  

13.6

  Successors and Assigns; Participations and Assignments      137  

13.7

  Replacements of Lenders under Certain Circumstances      141  

13.8

  Adjustments; Set-off      142  

13.9

  Counterparts      143  

13.10

  Severability      143  

13.11

  Integration      143  

13.12

  GOVERNING LAW      144  

13.13

  Submission to Jurisdiction; Waivers      144  

13.14

  Acknowledgments      144  

13.15

  WAIVERS OF JURY TRIAL      145  

13.16

  Confidentiality      145  

13.17

  Release of Collateral and Guarantee Obligations      146  

 

-vi-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

13.18

  USA PATRIOT Act      147  

13.19

  Payments Set Aside      148  

13.20

  Reinstatement      148  

13.21

  Disposition of Proceeds      148  

13.22

  Collateral Matters; Hedge Transactions      148  

13.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      149
 

13.24

  Flood Insurance Provisions      149  

 

 

-vii-



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.1(a)    Commitments Schedule 1.1(b)    Excluded Stock Schedule 8.4   
Litigation Schedule 8.18    Hedge Transactions Schedule 8.25    Deposit Accounts
and Securities Accounts Schedule 10.5    Closing Date Investments Schedule 10.8
   Closing Date Negative Pledge Agreements Schedule 10.9    Closing Date
Restrictions on Subsidiary Distributions Schedule 10.12    Closing Date
Affiliate Transactions Schedule 13.2    Notice Addresses

EXHIBITS

Exhibit A    Form of Notice of Borrowing Exhibit A-1    Notice of Account
Designation Exhibit B    Form of Letter of Credit Request Exhibit C    Form of
Guarantee Exhibit D    Form of Pledge Agreement Exhibit E    Form of Mortgage
Exhibit F    Form of Credit Party Closing Certificate Exhibit G    Form of
Assignment and Acceptance Exhibit H    Form of Promissory Note

 

 

-viii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 5, 2017, among ROAN RESOURCES LLC, a
Delaware limited liability company (the “Borrower”) (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1), the banks, financial institutions and other lending
institutions from time to time parties as lenders hereto (each a “Lender” and,
collectively, the “Lenders”), CITIBANK, N.A., as Administrative Agent and as a
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party hereto.

PRELIMINARY STATEMENT

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans made available to the Borrower and at any time and from time to time
after the Closing Date subject to the Available Commitment, and the Borrower has
requested that the Letter of Credit Issuers issue Letters of Credit (subject to
the Available Commitment) at any time and from time to time prior to the L/C
Maturity Date, in an aggregate Stated Amount at any time outstanding not in
excess of $50,000,000;

WHEREAS, on and after the Closing Date, the proceeds of the Loans and the
Letters of Credit will be used by the Borrower and its Subsidiaries to pay the
fees and expenses related to the Transactions, to provide for the working
capital needs of the Borrower and its Subsidiaries and for other general limited
liability company purposes; and

WHEREAS, the Lenders and the Letter of Credit Issuers are willing to make
available to the Borrower such revolving credit and letter of credit facilities
upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural number the singular):

“ABR” means, at any time, the highest of (a) the Prime Rate, (b) the Federal
Funds Rate plus 0.50% and (c) the LIBOR Rate for an Interest Period of one month
plus 1%; each change in the ABR Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate (provided that clause (c) shall not be applicable during
any period in which the LIBOR Rate is unavailable or unascertainable).
Notwithstanding the foregoing, if the ABR shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

 

1



--------------------------------------------------------------------------------

“Additional Lender” shall have the meaning provided in Section 2.16(a).

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean Citibank, N.A. as the administrative agent for
the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent appointed in accordance with the provisions of
Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

“Agreement” shall mean this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Annualized Consolidated EBITDAX” shall mean (a) with respect to the fiscal
quarter ending December 31, 2017, the actual Consolidated EBITDAX for such
fiscal quarter multiplied by four (4), (b) with respect to the fiscal quarter
ending March 31, 2018, the actual Consolidated EBITDAX for the two fiscal
quarters ending March 31, 2018, multiplied by two (2), and (c) with respect to
the three fiscal quarters ending June 30, 2018, the actual Consolidated EBITDAX
for such fiscal quarters multiplied by four-thirds (4/3).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan, any
LIBOR Loan or Commitment Fees, as the case may be, the rate per annum set forth
in the grid below based upon the Borrowing Base Utilization Percentage in effect
on such day:

 

Borrowing Base Utilization Grid

Borrowing Base

Utilization Percentage

       X <    


25%

       ³ 25% X    


<50%

       ³ 50% X    


<75%

       ³ 75% X    


<90%

       X ³    


90%

LIBOR Loans

   2.250%    2.500%    2.750%    3.000%    3.250%

ABR Loans

   1.250%    1.500%    1.750%    2.000%    2.250%

Commitment Fee Rate

   0.500%    0.500%    0.500%    0.500%    0.500%

 

2



--------------------------------------------------------------------------------

Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.

“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of engaging in Hedge Transactions for commodity,
interest rate or currency risk that has (or the credit support provider of such
Person has), at the time Borrower or any Subsidiary enters into a Hedge
Transaction with such Person, a long term senior unsecured debt credit rating of
A- or better from S&P or A3 or better from Moody’s, (ii) any Hedge Bank, and
(iii) with respect to basis hedges in geographical locations in which limited
counterparties are available, certain counterparties from time to time
identified in writing to, and reasonably acceptable to, the Administrative
Agent.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Petroleum Engineers” shall mean (a)Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company, L.P., (c) DeGolyer and MacNaughton, and (d) at
the Borrower’s option, any other independent petroleum engineers selected by the
Borrower and reasonably acceptable to the Administrative Agent.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean, as to the Borrower, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the
Controller, any Senior Vice President, any Executive Vice President or any Vice
President of the Borrower, or any employee of the Borrower designated in writing
as an Authorized Officer by the Borrower; and as to any other Person, the
President, the Chief Executive Officer, the Chief Financial Officer, the Chief
Operating Officer, the Treasurer, the Assistant or Vice Treasurer, the Vice
President-Finance, the General Counsel, any Senior Vice President, any Executive
Vice President, and any manager, sole member, managing member or general
partner, in each case, of such Person, and any other senior officer designated
as such in writing to the Administrative Agent by such Person. Any document
delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower or any other Credit Party and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Benefited Lender” shall have the meaning provided in Section 13.8.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Bookrunner” shall mean Citigroup Global Markets, Inc., in its capacity as
bookrunner in respect of the Facility.

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof.

“Borrowing Base Deficiency” occurs if, at any time, the aggregate Total
Exposures of all Lenders exceeds the Borrowing Base then in effect. The amount
of the Borrowing Base Deficiency is the amount by which Total Exposures of all
Lenders exceeds the Borrowing Base then in effect.

“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the Initial Reserve Report and thereafter in the most
recently delivered Reserve Report delivered pursuant to Section 9.13; provided
that for the avoidance of doubt, the Administrative Agent shall not be obligated
to release the Lien on any Oil and Gas Property subject of a Mortgage solely for
the reason that it is not included in such most recent Reserve Report.

 

4



--------------------------------------------------------------------------------

“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding 100% of the Adjusted Total Commitment at such date or
(b) if the Total Commitment has been terminated, Non-Defaulting Lenders having
or holding 100% of the outstanding principal amount of the Loans and Letter of
Credit Exposure (excluding the Loans and Letter of Credit Exposure of Defaulting
Lenders) in the aggregate at such date.

“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate amount of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on a consolidated
statement of cash flows of the Borrower and its Subsidiaries.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Subsidiaries in connection with cash
management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, lockbox services, stop payment services and wire transfer
services.

“Cash Management Bank” shall mean any Person that is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent
either (a) on the Closing Date, (b) at the time it provides Cash Management
Services to the Borrower or any Subsidiary, or (c) at any time after it has
provided any Cash Management Services to the Borrower or any Subsidiary.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Subsidiary to any Cash Management Bank in connection with, or in respect of, any
Cash Management Services.

 

5



--------------------------------------------------------------------------------

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957 of the Code.

“Change in Law” shall mean the occurrence after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement) of (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or any Letter of Credit Issuer (or,
for purposes of clauses (a)(ii) or (c) of Section 2.10, by any lending office of
such Lender or by such Lender’s or such Letter of Credit Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement (or, with respect to any Lender, such later date on which such
Lender becomes a party to this Agreement); provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in “Law”, regardless of
the date enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if:

(a) (i) at any time prior to a Qualifying IPO, (x) the Permitted Holders shall
at any time cease to have, directly or indirectly, the power to vote or direct
the voting of at least 70% of the Voting Stock of the Borrower or (y) any
Person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of such Person, entity or
“group” and its Subsidiaries and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the Permitted Holders, shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of a percentage of the voting power of the outstanding Voting Stock of the
Borrower that is greater than the percentage of such voting power of such Voting
Stock in the aggregate, directly or indirectly, beneficially owned by the
Permitted Holders or (ii) at any time on and after a Qualifying IPO, any Person,
entity or “group”

 

6



--------------------------------------------------------------------------------

(within the meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding
any Person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), other than the Permitted Holders (or any
holding company parent of Holdings owned directly or indirectly by the Permitted
Holders), shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Voting Stock of the Borrower having more than
35% of the ordinary voting power for the election of directors of the Borrower
owned in the aggregate, directly or indirectly, beneficially, by the Permitted
Holders, unless in the case of either clause (i) or (ii) of this clause (a), the
Permitted Holders have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the members of the Board of Directors of the Borrower; or

(b) At any time on or after a Qualifying IPO, during any period of twelve
(12) consecutive months, a majority of the seats (other than vacant seats) on
the Board of Directors of the Borrower shall be occupied by individuals who were
neither (1) nominated and approved by the Board of Directors of the Borrower or
a Permitted Holder, (2) appointed and approved by directors so nominated nor
(3) appointed and approved by a Permitted Holder.

“Citizen” means Citizen Energy II, LLC.

“Closing Date” shall mean September 5, 2017.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall mean JPMorgan Chase Bank, N.A. and Morgan
Stanley Senior Funding, Inc., severally and not jointly, each acting as
co-documentation agent (in such capacity, each a “Documentation Agent”) for the
Lenders under this Agreement and the other Credit Documents.

“Co-Investors” shall mean Linn and Citizen.

“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” as defined therein.

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender
that becomes a Lender after the Closing Date, the amount specified as such
Lender’s “Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Commitment or in the Incremental Agreement
pursuant to which such Lender joined this Agreement and made its initial
Commitment, in each case as the same may be increased, decreased or otherwise
adjusted from time to time pursuant to terms of this Agreement. The Total
Commitment as of the Closing Date is $750,000,000.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

7



--------------------------------------------------------------------------------

“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on any day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Borrowing Base Utilization Percentage in effect on such day.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.

“Commodities Account” shall have the meaning ascribed thereto in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, plus, to the extent not already included therein,
all Available Commitments as of such date; provided that for purposes of this
definition, current assets shall exclude non-cash assets required to be included
in consolidated current assets of the Borrower and its Subsidiaries as a result
of the application of FASB Accounting Standards Codifications 815 or 410.

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, minus, to the extent included
therein, the current portion of long-term Indebtedness outstanding under this
Agreement; provided that for purposes of this definition, current liabilities
shall exclude non-cash liabilities required to be included in consolidated
current liabilities of the Borrower and its Subsidiaries as a result of the
application of FASB Accounting Standards Codifications 815 or 410, but shall
expressly include any unpaid liabilities for cash charges or payments that have
been incurred as a result of the termination of any Hedge Transaction.

“Consolidated EBITDAX” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) (A) Taxes based on income or profits or capital gains payable by the
Borrower and its Subsidiaries for such period and (B) Permitted Tax
Distributions for such period, (iii) depletion, depreciation, amortization and
exploration expense for such period, (iv) all other non-cash items reducing such
Consolidated Net Income for such period (including, without limitation, any
non-cash charges or losses required to be included in Consolidated Net Income as
a result of the application of FASB Accounting Standards Codifications 718, 815,
410 and 360 (but shall expressly exclude any cash charges or payments that have
been incurred as a result of the termination of any Hedge Transaction)),

 

8



--------------------------------------------------------------------------------

(v) extraordinary or non-recurring losses for such period, and (vi) Transaction
Expenses paid prior to the Closing Date or within twelve (12) months following
the Closing Date, in a total aggregate amount across all periods not exceeding
$10 million, and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) all other non-cash items increasing
Consolidated Net Income for such period (including, without limitation, any
non-cash income or gains required to be included in Consolidated Net Income as a
result of the application of FASB Accounting Standards Codifications 718, 815,
410 and 360) and (ii) extraordinary or non-recurring gains for such period;
provided that, with respect to the determination of the Borrower’s compliance
with the covenant set forth in Section 10.11(a) for any period, Consolidated
EBITDAX shall be adjusted (x) with respect to any Qualified Acquisition made
during such period, at Borrower’s election (by written notice to the
Administrative Agent), to give effect to such Qualified Acquisition on a pro
forma basis as if such acquisition had occurred on the first day of such period
and (y) with respect to any Qualified Disposition made during such period, to
give effect to such Qualified Disposition on a pro forma basis as if such
Disposition had occurred on the first day of such period. For purposes of
calculating Consolidated EBITDAX for the fiscal quarters ending
December 31, 2017, March 31, 2018 and June 30, 2018, Consolidated EBITDAX shall
equal the Annualized Consolidated EBITDAX for such fiscal quarters.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries for such period in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses and the net
income of any Person (other than the Borrower or a Subsidiary) for that period,
except to the extent of the amount of dividends and distributions actually
received by the Borrower or a Subsidiary).

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Subsidiary), clause (d)
(but, in the case of clause (d), only to the extent of any unreimbursed drawings
under any letter of credit) and clauses (e) through (h) of the definition
thereof, in each case actually owing by the Borrower and the Subsidiaries on
such date and to the extent appearing on the balance sheet of the Borrower
determined on a consolidated basis in accordance with GAAP (provided that the
amount of any Capitalized Lease Obligations or any such Indebtedness issued at a
discount to its face value shall be determined in accordance with GAAP).

 

9



--------------------------------------------------------------------------------

“Consolidated Total Debt to Consolidated EBITDAX Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt less
Unrestricted Cash in an amount not to exceed $25,000,000 as of the last day of
the most recent Test Period ended on or prior to such date of determination to
(b) Consolidated EBITDAX for such Test Period.

“Co-Syndication Agent” shall mean PNC Bank, National Association and Barclays
Bank PLC, severally and not jointly, each acting as co-syndication agent (in
such capacity, each a “Syndication Agent”) for the Lenders under this Agreement
and the other Credit Documents.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Contribution Agreement” means the Contribution Agreement dated as of June 27,
2017, by and among Linn Energy Holdings, LLC, a Delaware limited liability
company, Linn Operating, LLC, a Delaware limited liability company, Citizen
Energy II, LLC, an Oklahoma limited liability company and Roan Resources LLC, a
Delaware limited liability company.

“Control Agreement” shall mean, as to any deposit account, securities account or
commodities account held with a financial institution, an agreement or
agreements, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the applicable Credit Party
and the relevant financial institution with whom such account is maintained.
Such agreement shall perfect a first priority Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, in the applicable
Credit Party’s Deposit Account (other than an Excluded Account), Securities
Account or commodities account, as applicable.

“Controlled Account” shall mean a Deposit Account (other than an Excluded
Account) maintained by a Credit Party with a financial institution, as
depositary, that is subject to a Control Agreement in favor of the
Administrative Agent.

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Issuer Documents and any promissory notes issued by the Borrower
under this Agreement and any other agreements executed by Credit Parties in
connection with this Agreement and expressly identified as “Credit Documents”
therein.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Party” shall mean each of the Borrower and the Guarantors.

“Current Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Current Assets as of the last day of the most recent Test
Period ended on or prior to such date of determination to (b) Consolidated
Current Liabilities as of the last day of such Test Period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

10



--------------------------------------------------------------------------------

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean, subject to Section 2.15, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or any Letter of
Credit Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding, (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15)
upon delivery of written notice of such determination to the Borrower, each
Letter of Credit Issuer issued and each Lender.

“Deposit Account” shall have the meaning ascribed thereto in the UCC.

“Disposition” shall have the meaning provided in Section 10.4. “Dispose” shall
have a correlative meaning.

 

11



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, in each case prior to the date that is 91
days after the Maturity Date hereunder in effect at the original issuance of
such Stock or Stock Equivalent; provided that: (i) if such Stock or Stock
Equivalents are issued to any plan for the benefit of employees of the Borrower
or its Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; (ii) any Stock or Stock
Equivalents held by any future, present or former employee, director, manager or
consultant of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or a
Subsidiary has an Investment and is designated in good faith as an “affiliate”
by the Borrower, in each case pursuant to any equity holders’ agreement,
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries; (iii) any Stock or Stock Equivalents of such Person which, by its
terms, matures or is mandatorily redeemable solely for Stock or Stock
Equivalents that is not Disqualified Stock shall not constitute Disqualified
Stock; and (iv) any Stock or Stock Equivalents of such Person which, by its
terms or at the option of the holder thereof, matures or is mandatorily
redeemable as a result of a change of control or asset sale shall not constitute
Disqualified Stock.

“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded as
an entity separate from its owner for U.S. federal income tax purposes.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

12



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Engineering Reports” shall have the meaning provided in Section 2.14(c).

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, governmental notices of noncompliance,
violation or potential responsibility or investigation (other than internal
reports prepared by or on behalf of the Borrower or any of its Subsidiaries
(a) in the ordinary course of such Person’s business or (b) as required in
connection with a financing transaction or an acquisition or disposition of real
estate) or proceedings arising under or based upon any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including, without limitation, (i) any and all Claims
by governmental authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to human health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable federal, state, or local statute,
law, rule, regulation, ordinance, code and fundamental principles of the rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
protection of the environment, including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands, or human health or safety (to the extent relating to
human exposure to Hazardous Materials), or Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City

 

13



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Account” shall mean (a) each account utilized solely to fund payroll,
employee wages, benefits or tax obligations of the Borrower and its
Subsidiaries, (b) any fiduciary account, trust account or third-party oil and
gas royalty account, (c) “zero balance” accounts , and (d) other accounts with
funds on deposit so long as the average maximum daily balance in any such bank
account, over any thirty (30) day period, does not at any time exceed $1,000,000
and provided that, the Borrower shall not permit the aggregate maximum daily
balance for all such bank accounts excluded pursuant to this clause (d) to
exceed $5,000,000 at any time.

“Excluded Hedge Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the guaranty obligation or other liability of such Credit Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty
obligation or other liability or security interest is or becomes illegal.

“Excluded Hedges” means Hedge Transactions that (i) are basis differential only
swaps for volumes of crude oil, natural gas and natural gas liquids included
under other Hedge Transactions permitted by Section 10.10(a) or (ii) are a hedge
of volumes of crude oil, natural gas and natural gas liquids by means of a put
or a price “floor” for which there exists no mark-to-market exposure to the
Borrower.

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences of pledging
such Stock or Stock Equivalents in favor of the Secured Parties under the
Security Documents shall be excessive in view of the benefits to be obtained by
the Secured Parties therefrom, (b) solely in the case of any pledge of Stock or
Stock Equivalents of (i) any Foreign Corporate Subsidiary or (ii) any Domestic
Subsidiary owned directly or indirectly by a CFC or that is a FSHCO, to secure
the Obligations, any Stock or Stock Equivalents of such Foreign Corporate
Subsidiary or Domestic Subsidiary, owned directly or indirectly by a CFC or that
is a FSHCO, other than 65% of the outstanding Voting

 

14



--------------------------------------------------------------------------------

Stock or Stock Equivalents of such Foreign Corporate Subsidiary or Domestic
Subsidiary directly owned by the Borrower or any Domestic Subsidiary (other than
an Excluded Subsidiary), (c) any Stock or Stock Equivalents to the extent the
pledge thereof would be prohibited by any Requirement of Law, (d) in the case of
(i) any Stock or Stock Equivalents of any Subsidiary to the extent the pledge of
such Stock or Stock Equivalents is prohibited by Contractual Requirements or
(ii) any Stock or Stock Equivalents of any Subsidiary that is not wholly owned
by the Borrower and its Subsidiaries at the time such Subsidiary becomes a
Subsidiary, any Stock or Stock Equivalents of each such Subsidiary described in
clause (i) or (ii) to the extent (A) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable Requirements of Law), (B) any Contractual
Requirement prohibits such a pledge without the consent of any other party;
provided that this clause (B) shall not apply if (1) such other party is a
Credit Party or a wholly owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent))
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (C) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or a wholly owned Subsidiary) to
any Contractual Requirement governing such Stock or Stock Equivalents the right
to terminate its obligations thereunder (other than customary non-assignment
provisions that are ineffective under the Uniform Commercial Code or other
applicable Requirement of Law), (e) the Stock or Stock Equivalents of any
Immaterial Subsidiary, (f) the Stock or Stock Equivalents of any Subsidiary of a
Foreign Subsidiary, (g) any Stock or Stock Equivalents of any Subsidiary to the
extent that the pledge of such Stock or Stock Equivalents would result in
material adverse tax consequences to the Borrower or any Subsidiary as
reasonably determined by the Borrower and (h) any Stock or Stock Equivalents set
forth on Schedule 1.1(b) which have been identified on or prior to the Closing
Date in writing to the Administrative Agent by an Authorized Officer of the
Borrower and agreed to by the Administrative Agent.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary that does not
constitute a Material Subsidiary (but only for so long as such Subsidiary does
not constitute a Material Subsidiary), (b) each Domestic Subsidiary that is not
a wholly owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.10 or
Section 9.16 (for so long as such Subsidiary remains a non-wholly owned
Subsidiary), (c) any Domestic Subsidiary that is a FSHCO, (d) each Domestic
Subsidiary that is prohibited by any applicable Contractual Requirement (but
only to the extent such Contractual Requirement is not entered into in
contemplation of such prohibition) or Requirement of Law from guaranteeing or
granting Liens to secure the Obligations at the time such Subsidiary becomes a
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Subsidiary becomes a Subsidiary (unless such
consent, approval, license or authorization has been received), (e) each
Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Corporate Subsidiary, (f) each other Domestic Subsidiary acquired pursuant to a
Permitted Acquisition financed with secured Indebtedness incurred pursuant to
Section 10.1(i) and permitted by the proviso to subclause (C) of Section 10.1(j)
and each Subsidiary thereof that guarantees such Indebtedness to the extent and
so long as the financing documentation relating to

 

15



--------------------------------------------------------------------------------

such Permitted Acquisition to which such Subsidiary is a party prohibits such
Subsidiary from guaranteeing or granting a Lien on any of its assets to secure
the Obligations and (g) any other Domestic Subsidiary with respect to which
(x) in the reasonable judgment of the Administrative Agent (as acknowledged in
writing by the Administrative Agent) and the Borrower, the cost or other
consequences of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom or (y) providing
such a Guarantee would result in material adverse tax consequences as reasonably
determined by the Borrower.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to, or required to be withheld or deducted from a payment to, the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party hereunder or under
any other Credit Document, (i) Taxes imposed on or measured by net income
(however denominated and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), branch profits Taxes, and franchise
(and similar) Taxes, in each case (A) imposed by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, or in the case of any Lender, having its
applicable lending office in, such jurisdiction, or (B) imposed as a result of
any present or former connection between such recipient and the jurisdiction
imposing such Tax (other than any such connection arising from such recipient
having executed this Agreement or any other Credit Documents or engaged in any
transactions contemplated thereunder), (ii) in the case of a Lender, any United
States federal withholding Tax imposed on amounts payable to or for the account
of such Lender hereunder or under any other Credit Document pursuant to a law in
effect on the date on which (x) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 13.7) or (y) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.4 amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office or (iii) Taxes attributable to such recipient’s failure to comply
with Section 5.4(e) or Section 5.4(h) or (iv) any United States federal
withholding Tax imposed under FATCA.

“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement, treaty or
convention.

 

16



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11.

“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSHCO” shall mean a Domestic Subsidiary (including any Disregarded Entity) that
owns (directly or through its Subsidiaries) no material assets other than the
Stock or indebtedness of one or more Foreign Subsidiaries.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

“Governmental Approval Properties” shall mean those Oil and Gas Properties for
which federal, state or tribal approval is required in order for the Borrower or
such Subsidiary to be recognized by such Governmental Authority as the owner of
such Oil and Gas Properties.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, any tribe,
and any entity or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
a central bank or stock exchange (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C.

 

17



--------------------------------------------------------------------------------

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean each Domestic Subsidiary (other than an Excluded
Subsidiary) that becomes a party to the Guarantee after the Closing Date
pursuant to Section 9.10, Section 9.16 or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas, (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such

 

18



--------------------------------------------------------------------------------

master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
Notwithstanding the foregoing, agreements or obligations to physically sell any
commodity at any index-based price shall not be considered Hedge Agreements.

“Hedge Bank” shall mean any Person (other than the Borrower or any of its
Subsidiaries) that is a Lender, an Affiliate of a Lender, the Administrative
Agent or the Lead Arrangers either (a) on the Closing Date, (b) at the time it
enters into a Hedge Transaction with the Borrower or any Subsidiary, or (c) at
any time after it has entered into a Hedge Transaction with the Borrower or any
Subsidiary.

“Hedge PV” shall mean, with respect to any commodity Hedge Transaction, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the Subsidiaries under such Hedge Transaction netted
against the amount obtained by multiplying the notional volumes under such Hedge
Transaction by the applicable prices from the most recent Bank Price Deck
provided to the Borrower by the Administrative Agent pursuant to
Section 2.14(h); provided, however, that the “Hedge PV” shall never be less than
$0.00.

“Hedge Transaction” shall mean any trade or other transaction entered into by a
Person under a Hedge Agreement.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under a Hedge Transaction.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Immaterial Subsidiary” means each Domestic Subsidiary other than a Material
Subsidiary.

“Increasing Lender” shall have the meaning provided in Section 2.16(a).

“Incremental Agreement” shall have the meaning provided in Section 2.16(c).

 

19



--------------------------------------------------------------------------------

“Incremental Increase” shall have the meaning provided in Section 2.16(a).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (ii) obligations
resulting under firm transportation contracts or take or pay contracts entered
into in the ordinary course of business), (d) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder, (e) all Indebtedness (excluding prepaid interest
thereon) of any other Person secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person (but if
such Indebtedness has not been assumed, limited to the lesser of the amount of
such Indebtedness and the Fair Market Value of the property securing such
Indebtedness), (f) the principal component of all Capitalized Lease Obligations
of such Person, (g) obligations to deliver commodities, goods or services,
including Hydrocarbons, in consideration of one or more advance payments, other
than (x) obligations relating to net oil, natural gas liquids or natural gas
balancing arrangements arising in the ordinary course of business and (y) any
Production Payment, (h) all Disqualified Stock, and (i) without duplication, all
Guarantee Obligations of such Person; provided that Indebtedness shall not
include (i) trade and other ordinary course payables and accrued expenses of
such Person arising in the ordinary course of business, (ii) deferred or prepaid
revenue of such Person, (iii) purchase price holdbacks in respect of a portion
of the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller to such Person, (iv) in the case of the
Borrower and its Subsidiaries, all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business, (v) any obligation in respect of a farm-in
agreement, joint development agreement, joint operating agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property, (vi) any obligations in respect of any Hedge
Transaction that is permitted under this Agreement, (vii) prepayments for gas or
crude oil production not in excess of $1,000,000 in the aggregate at any time
outstanding and (viii) any deferred purchase price or net profits arrangement
that burdens or encumbers or is payable only from the Oil and Gas Properties
acquired by the Borrower or any Subsidiary after the Closing Date (provided that
such arrangement has been disclosed to the Administrative Agent).

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to, any
payment made by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes and (b) any
interest, penalties or expenses caused by the Administrative Agent’s or Lender’s
gross negligence or willful misconduct.

 

20



--------------------------------------------------------------------------------

“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of oil and gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems;
and (2) Investments and expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
and other similar agreements (including for limited liability companies) with
third parties.

“Initial Reserve Report” shall mean the reserve engineers’ report (or reports)
with respect to the Oil and Gas Properties of the Credit Parties described in
Section 6.10.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interim Redetermination” shall have the meaning provided in Section 2.14.

“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, assumption of Indebtedness of, or capital contribution
to, or purchase or other acquisition of an equity participation in, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture) or (c) the entering
into of any guarantee of, or other contingent obligation with respect to,
Indebtedness; provided that, in the event that any Investment is made by the
Borrower or any Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of Section 10.5. For the avoidance of doubt, the acquisition of Oil and
Gas Properties by the Borrower or any Subsidiary shall not constitute an
Investment for purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

21



--------------------------------------------------------------------------------

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the applicable Letter of Credit Issuer and the Borrower (or any Subsidiary)
or in favor of such Letter of Credit Issuer and relating to such Letter of
Credit.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Maturity Date” shall mean the date that is five (5) Business Days prior to
the Maturity Date.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lead Arrangers” shall mean Citigroup Global Markets, Inc. and RBC Capital
Markets LLC in their capacities as joint lead arrangers in respect of the
Facility.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of (i) the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof or (ii) an Undisclosed Administration pursuant to the
laws of the Netherlands.

“Letter of Credit” shall have the meaning provided in Section 3.1.

“Letter of Credit Commitment” shall mean, with respect to each Letter of Credit
Issuer, $25,000,000 or such larger amount as such Letter of Credit Issuer
agrees, as the same may be reduced from time to time pursuant to Section 3.1.

 

22



--------------------------------------------------------------------------------

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to a Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to a Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean Citibank, N.A. or any of its Affiliates, or
any additional issuer or replacement or successor appointed pursuant to
Section 3.6. References herein and in the other Credit Documents to the Letter
of Credit Issuer shall be deemed to refer to the applicable Letter of Credit
Issuer in respect of the applicable Letter of Credit or to the applicable Letter
of Credit Issuer, as the context requires.

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

“LIBOR” means, for any interest rate calculation with respect to a LIBOR Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Business Days prior to the first day of
the applicable Interest Period; provided, that with respect to any Interest
Period that does not coincide to a length or period published by Reuters (or any
applicable successor page or source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) the “LIBOR” rate shall
be determined through the use of straight-line interpolation by reference to two
such rates, one of which shall be determined as if the length of the period of
such deposits were the period of time for which the rate for such deposits are
available is the period next shorter than the length of such Interest Period and
the other of which shall be determined as if the period of time for which the
rate for such deposits are available is the period next longer than the length
of such Interest Period. If for any reason rates are not available through
Reuters or any applicable successor page, then “LIBOR” shall be determined using
other such benchmark rate available to the Administrative Agent and agreed upon
by the Borrower. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

 

23



--------------------------------------------------------------------------------

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =

 

  

LIBOR

      1.00 – Eurodollar Reserve Percentage   

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“Linn” means, collectively, Linn Energy Holdings LLC and Linn Operating LLC.

“Loan” shall mean any loan made by a Lender to the Borrower pursuant to this
Agreement.

“Loan Limit” shall mean, as of any time, the least of (i) the Maximum Aggregate
Amount at such time, (ii) the Total Commitments at such time, and (iii) the
Borrowing Base at such time (including as it may be reduced pursuant to
Section 2.14(g)).

“Management Fees” means the fee of $1,250,000 per month to each of Linn
Operating, LLC and Citizen Energy II, LLC pursuant to their respective
Management Services Agreements.

“Management Services Agreements” means the Master Services Agreements each dated
as of August 31, 2017, 2017, by and between the Borrower and Linn Operating,
LLC, and the Borrower and Citizen Energy II, LLC respectively.

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or
under any of the other Credit Documents, taken as a whole.

 

24



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean, at any date of determination, each Domestic
Subsidiary of the Borrower that is a Subsidiary of the Borrower whose Total
Assets (when combined with the assets of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) at the last day of the Test Period for
which Section 9.1 Financials have been delivered were equal to or greater than
5% of the Consolidated Total Assets of the Borrower and the Subsidiaries at such
date, determined in accordance with GAAP.

“Maturity Date” shall mean September 5, 2022.

“Maximum Aggregate Amount” shall mean $1,000,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit E (with such changes
thereto as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Borrower and the Administrative Agent.

“Mortgaged Property” shall mean, the Oil and Gas Properties with respect to
which a Mortgage is required to be granted pursuant to Section 6.2, Section 9.10
or Section 9.16; provided that, notwithstanding any provision in any Mortgage to
the contrary, in no event shall any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) located on the Mortgaged Properties (as
defined in the applicable Mortgage) within an area having special flood hazards
and in which flood insurance is available under the National Flood Insurance Act
of 1968 be included in the definition of “Mortgaged Property” or “Mortgaged
Properties” and no such Building or Manufactured (Mobile) Home shall be
encumbered by any Mortgage. As used herein, “Flood Insurance Regulations” shall
mean (i) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions.

“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

25



--------------------------------------------------------------------------------

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall mean a written request of the Borrower in accordance
with the terms of Section 2.3(a) and substantially in the form of Exhibit A or
such other form as shall be approved by the Administrative Agent (acting
reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Transaction, in each case, entered into
with the Borrower or any of its Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Subsidiaries to the extent they have
obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document. Notwithstanding the foregoing, (a) the obligations of the
Borrower or any Subsidiary under any Secured Hedge Transaction and under any
Secured Cash Management Agreement shall be secured and guaranteed pursuant to
the Security Documents and the Guarantee only to the extent that, and for so
long as, the other Obligations are so secured and guaranteed, (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement and
the other Credit Documents shall not require the consent of the holders of Hedge
Obligations under Secured Hedge Transactions or of the holders of Cash
Management Obligations under Secured Cash Management Agreements and (c) solely
with respect to any Credit Party that is not an “eligible contract participant”
under the Commodity Exchange Act, Excluded Hedge Obligations of such Credit
Party shall in any event be excluded from “Obligations” owing by such Credit
Party.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products,

 

26



--------------------------------------------------------------------------------

revenues and other incomes from or attributable to the Hydrocarbon Interests,
(f) all tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all properties, rights, titles, interests and estates described or referred
to above, including any and all property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property (excluding drilling rigs, automotive equipment, rental equipment or
other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, gas processing plants and pipeline systems and
any related infrastructure to any thereof, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Ongoing Hedges” shall have the meaning provided in Section 10.10(a).

“Other Taxes” shall mean any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or made under any other Credit Document or from the execution or
delivery of, registration or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document; provided that such term shall not
include any of the foregoing Taxes (i) that result from an assignment, grant of
a participation pursuant to Section 13.6(c) or transfer or assignment to or
designation of a new lending office or other office for receiving payments under
any Credit Document (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a connection between the assignor/participating Lender
and/or the assignee/Participant and the taxing jurisdiction (other than a
connection arising from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) that are Excluded Taxes.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or an applicable Letter of Credit Issuer, as the case may be, in accordance with
banking industry rules on interbank compensation.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participant Register” shall have the meaning provided in Section 13.6(c).

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean the non-hostile acquisition, by merger or
otherwise, by the Borrower or any of the Subsidiaries of any assets (including
assets constituting a business unit, line of business or division) or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in all material respects in accordance with
Requirements of Law; (b) if such acquisition involves the acquisition of Stock
or Stock Equivalents of a Person that upon such acquisition would become a
Subsidiary, such acquisition shall result in the issuer of such Stock becoming a
Subsidiary and, to the extent required by Section 9.10 or Section 9.16, a
Guarantor; (c) such acquisition shall result in the Administrative Agent, for
the benefit of the Secured Parties, being granted a security interest in any
Stock or any assets so acquired to the extent required by Section 9.10 or
Section 9.16; (d) after giving effect to such acquisition, no Default or Event
of Default shall have occurred and be continuing; (e) after giving effect to
such acquisition, the Borrower and its Subsidiaries shall be in compliance with
Section 10.13; and (f) the Borrower shall be in compliance, on a pro forma basis
after giving effect to such acquisition (including any Indebtedness assumed or
permitted to exist pursuant to Section 10.1(i), and any related pro forma
adjustment), with the Financial Performance Covenants, as such covenants are
recomputed as of the last day of the most recently ended Test Period as if such
acquisition had occurred on the first day of such Test Period.

“Permitted Additional Debt” shall mean unsecured senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the 180th day after the Maturity Date (other
than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (b) the covenants (other than financial covenants), events of
default, guarantees and other terms of which (other than interest rate, fees,
funding discounts and redemption or prepayment premiums determined by the
Borrower to be “market” rates, fees, discounts and premiums at the time of
issuance or incurrence of any such Indebtedness), taken as a whole, are
determined by the Borrower to be “market” terms on the date of issuance or
incurrence and in any event are not, in the aggregate, materially more
restrictive on the Borrower and its Subsidiaries than the terms of this
Agreement as in effect at the time of such issuance or incurrence, (c) the
financial covenants of which are not, taken as a whole, more restrictive than
the financial covenants contained in this Agreement as in effect at the time of
such issuance or incurrence, (d) if such Indebtedness is senior subordinated or
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations and (e) no Subsidiary of
the Borrower (other than a Guarantor) is an obligor under such Indebtedness. The
incurrence of Permitted Additional Debt by the Borrower or any Guarantor shall
constitute confirmation of the Borrower’s good faith determination that the
terms and conditions of such Permitted Additional Debt satisfy the foregoing
requirements.

“Permitted Holders” shall mean (i) the Co-Investors, (ii) officers, directors,
employees and other members of management of the Borrower or any of its
Subsidiaries who are or become holders of Equity Interests of the Borrower,
(iii) any Person that has no material assets other than the capital stock of the
Borrower and that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the voting Equity Interests of the
Borrower , and of which no other Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date), other
than any of the other Permitted Holders specified in clauses (i) and (ii),
beneficially owns more than 30% (or, following a Qualifying

 

28



--------------------------------------------------------------------------------

IPO, the greater of 35% and the percentage beneficially owned by the Permitted
Holders specified in clauses (i) and (ii)) on a fully diluted basis of the
voting Equity Interests thereof and (iv) the respective Affiliates of the
Co-Investors, (v) any equity owners of the Persons described in clauses (i) and
(iv) above, (vi) to the extent any Permitted Holder is a natural person, such
Person’s immediate family, trust, family limited partnership, or other estate
planning vehicle established for the exclusive benefit of any of the foregoing
and (vii) any “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) the members of which include any
of the other Permitted Holders specified in clauses (i) and (ii) and that,
directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of the Borrower (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the percentage of ownership interests held or acquired by such member and (2) no
Person or other “group” (other than the other Permitted Holders specified in
clauses (i) and (ii)) beneficially owns more than 30% (or, following a
Qualifying IPO, the greater of 35% and the percentage beneficially owned by the
Permitted Holders specified in clauses (i) and (ii)) on a fully diluted basis of
the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 12 months from the date of
acquisition thereof;

(b) securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than 12 months after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;

(e) repurchase agreements with a term of not more than 180 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

 

29



--------------------------------------------------------------------------------

(f) marketable short-term money market and similar funds either (i) having
assets in excess of $100,000,000 or (ii) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

(h) in the case of Investments by any Foreign Subsidiary or Investments made in
a country outside the United States of America, other customarily utilized
high-quality Investments in the country where such Foreign Subsidiary is located
or in which such Investment is made.

“Permitted Liens” shall mean:

(a) Liens for Taxes, assessments or governmental charges or claims not yet
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate proceedings for which appropriate reserves have
been established to the extent required by and in accordance with GAAP, or for
property Taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such Tax, assessment, charge or
claim is to such property;

(b) Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as landlords’, vendors’, suppliers’,
carriers’, warehousemen’s, repairmens’, construction contractors’, workers’ and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business or incident to the exploration, development, operation or maintenance
of Oil and Gas Properties, in each case so long as such Liens arise in the
ordinary course of business and do not individually or in the aggregate have a
Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;

(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure the performance of
tenders, statutory obligations, plugging and abandonment obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(including letters of credit issued in lieu of such bonds or to support the
issuance thereof) incurred in the ordinary course of business or otherwise
constituting Investments permitted by Section 10.5;

(e) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located;

 

30



--------------------------------------------------------------------------------

(f) easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights of way or
other property of the Borrower or its Subsidiaries for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil or other minerals or timber, and other like purposes, or for
joint or common use of real estate, rights of way, facilities and equipment) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole and, to the extent reasonably agreed by the
Administrative Agent, any exception on the title reports issued in connection
with any Borrowing Base Property;

(g) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Subsidiaries; provided that such Lien
secures only the obligations of the Borrower or such Subsidiaries in respect of
such letter of credit or bankers’ acceptance to the extent permitted under
Section 10.1;

(j) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Subsidiaries;

(l) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Subsidiaries held at such banks or financial institutions, as the case
may be, to facilitate the operation of cash pooling and/or interest set-off
arrangements in respect of such bank accounts in the ordinary course of
business;

(m) Liens arising in the ordinary course of business under operating agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, farm-out agreements, farm-in agreements, division orders, contracts for
the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements that are usual and customary in the oil and gas business
and are for claims which are not delinquent or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP; provided that
any such Liens referred to in this clause do not in the aggregate have a
Material Adverse Effect;

 

31



--------------------------------------------------------------------------------

(n) royalties, overriding royalties, reversionary interests, production payments
and similar burdens granted by the Borrower or any Subsidiary with respect to
its respective Oil and Gas Properties to the extent such burdens do not reduce
the Borrower’s or such Subsidiary’s net interests in production in its
respective Oil and Gas Properties below the interests reflected in each Reserve
Report or the interests warranted under this Agreement, the Mortgages or any
other Security Document and do not operate to deprive the Borrower or such
Subsidiary of any material rights in respect of its assets or properties (except
for rights customarily granted with respect to such interests);

(o) all contracts, agreements and instruments, and all defects and
irregularities and other matters affecting the Borrower’s or any Subsidiary’s
assets and properties that were in existence at the time the Borrower’s or such
Subsidiary’s assets and properties were originally acquired by the Borrower or
such Subsidiary, which contracts, agreements, instruments, defects,
irregularities and other matters and routine operational agreements do not
reduce the Borrower’s or such Subsidiary’s net interest in production in its Oil
and Gas Properties below the interests reflected in each Reserve Report or the
interests warranted under this Agreement, the Mortgages or any other Security
Document and do not interfere materially with the operation, value or use of the
Borrower’s or such Subsidiary’s assets and properties;

(p) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole; and

(q) Liens arising pursuant to the Oklahoma Oil and Gas Owners’ Lien Act of 2010
or other similar statutory provisions of other states with respect to production
purchased from others.

The parties acknowledge and agree that no intention to subordinate the priority
afforded the Liens granted in favor of the Administrative Agent, for the benefit
of the Secured Parties, under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (a) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any

 

32



--------------------------------------------------------------------------------

existing commitment unutilized and letters of credit undrawn thereunder, (b) if
the Indebtedness being Refinanced is Indebtedness permitted by Section 10.1(h)
or 10.1(i), the direct and contingent obligors with respect to such Permitted
Refinancing Indebtedness are not changed (except that a Credit Party may be
added as an additional obligor), (c) other than with respect to a Refinancing in
respect of Indebtedness permitted pursuant to Section 10.1(g), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, and (d) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 10.1(h) or 10.1(i)), the terms and conditions of any such
Permitted Refinancing Indebtedness, taken as a whole, are not materially less
favorable to the Lenders than the terms and conditions of the Refinanced
Indebtedness being Refinanced (including, if applicable, as to collateral
priority and subordination, but excluding as to interest rates, fees, floors,
funding discounts and redemption or prepayment premiums). The incurrence of
Permitted Refinancing Indebtedness by the Borrower or any Guarantor shall
constitute confirmation of the Borrower’s good faith determination that the
terms and conditions of such Permitted Refinancing Indebtedness satisfy the
foregoing requirements.

“Permitted Tax Distribution” means any distributions made pursuant to
Section 10.6(i).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to by (or to which there is or was an
obligation to contribute or to make payments to) the Borrower or an ERISA
Affiliate.

“Platform” shall means Debt Domain, Intralinks, Syndtrak, DebtX or a
substantially similar electronic transmission system.

“Pledge Agreement” shall mean the Pledge Agreement entered into by the Borrower,
the other pledgors party thereto and the Administrative Agent, for the benefit
of the Secured Parties, substantially in the form of Exhibit D.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Financial Information and Projections” shall mean the pro forma
financial information and projections of the Borrower and its Subsidiaries
delivered pursuant to Section 6.9.

 

33



--------------------------------------------------------------------------------

“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Subsidiaries (whether
conveyed by the Borrower or any of its Subsidiaries to the purchaser thereof or
assumed by the Borrower or any of its Subsidiaries after its original conveyance
in connection with the acquisition by the Borrower or such Subsidiary of the Oil
and Gas Properties burdened thereby) that is payable from a specified share of
proceeds received from production from specified Oil and Gas Properties,
together with all undertakings and obligations in connection therewith.

“Projections” shall have the meaning provided in Section 9.1(g).

“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).

“Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii).

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
other Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated using the most recent Bank
Price Deck provided to the Borrower by the Administrative Agent pursuant to
Section 2.14(h).

“Qualified Acquisition” means an acquisition or a series of related acquisitions
in which the consideration paid by the Credit Parties exceeds the greater of (a)
$25,000,000 or (b) 2.0% of Consolidated Total Assets.

“Qualified Disposition” means a Disposition or a series of related Dispositions
in which the consideration received by the Credit Parties exceeds the greater of
(a) $25,000,000 or (b) 2.0% of Consolidated Total Assets.

“Qualifying IPO” shall mean the issuance by the Borrower of its Equity Interests
generating (individually or in the aggregate together with any prior initial
public offering) gross proceeds to the Borrower exceeding $250 million in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act of 1933, as
amended (whether alone or in connection with a secondary public offering).

 

34



--------------------------------------------------------------------------------

“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, advisors,
representatives and members of such Person or such Person’s Affiliates and any
Person that possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty (30)-day
notice period has been waived.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66- 2⁄3% of the Adjusted Total Commitment at such date or
(b) if the Total Commitment has been terminated, Non-Defaulting Lenders having
or holding at least 66- 2⁄3% of the outstanding principal amount of the Loans
and Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure
of Defaulting Lenders) in the aggregate at such date.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

35



--------------------------------------------------------------------------------

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each June 30th and December 31st (or such other date
in the event of certain Interim Redeterminations) the Proved Reserves of the
Borrower and the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and Capital
Expenditures with respect thereto as of such date, based on the most recent Bank
Price Deck provided to the Borrower by the Administrative Agent pursuant to
Section 2.14(h); provided, that in connection with any Interim Redeterminations
of the Borrowing Base pursuant to the last sentence of 2.14(b), the Borrower
will be required, for purposes of updating the Reserve Report, to set forth only
such additional Proved Reserves and relating information that are the subject of
such acquisition.

“Restricted Payments” shall have the meaning provided in Section 10.6.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(i).

“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).

“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Subsidiaries and
any Cash Management Bank.

 

36



--------------------------------------------------------------------------------

“Secured Hedge Transaction” shall mean any Hedge Transaction by and between the
Borrower or any of its Subsidiaries and any Hedge Bank.

“Secured Parties” shall mean, collectively, the Administrative Agent, each
Letter of Credit Issuer, each Lender, each Hedge Bank that is party to any
Secured Hedge Transaction, each Cash Management Bank that is a party to any
Secured Cash Management Agreement and each sub-agent pursuant to Section 12
appointed by the Administrative Agent with respect to matters relating to the
Credit Documents.

“Securities Account” shall have the meaning ascribed thereto in the UCC.

“Security Documents” shall mean, collectively, (a) the Pledge Agreement, (b) the
Mortgages, (c) the Control Agreements, and (d) each other security agreement or
instrument or document executed and delivered pursuant to Section 9.10, 9.12 or
9.16, pursuant to any other such Security Documents, or otherwise, to secure or
perfect the security interest in any or all of the Obligations.

“Solvent” shall mean, with respect to any Person, the time of determination
thereof, (i) the fair value of the assets of such Person and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of such Person and
its Subsidiaries on a consolidated basis; (ii) the present fair saleable value
of the property of such Person and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of such Person and its Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) such Person and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

 

37



--------------------------------------------------------------------------------

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedge Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Transactions (which
may include a Lender or any Affiliate of a Lender).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings or other similar charges imposed by
any Governmental Authority whether computed on a separate, consolidated,
unitary, combined or other basis and any interest, fines, penalties or additions
to tax with respect to the foregoing.

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent, provided
that, for the avoidance of doubt, for purposes of calculating the Section 9.1
Financials for the fiscal quarters ending December 31, 2017, March 31, 2018, and
June 30, 2018, Consolidated EBITDAX shall be calculated in the manner described
the last sentence of the definition of Consolidated EBITDAX.

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Commitment” shall mean as of any date of determination the sum of the
Commitments of the Lenders at such date.

 

38



--------------------------------------------------------------------------------

“Total Letter of Credit Commitment” shall mean $50,000,000, in the aggregate for
all Letters of Credit, as the same may be reduced from time to time pursuant to
Section 3.1.

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement, the other Credit Documents and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement, the other Credit Documents, the borrowing of Loans, the use
of the proceeds thereof, the issuance of Letters of Credit hereunder, and the
payment of Transaction Expenses on the Closing Date and the other transactions
contemplated by this Agreement and the Credit Documents.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under FASB Accounting Standards
Codification 715 (“ASC 715”)) under the Plan as of the close of its most recent
plan year, determined in accordance with ASC 715 as in effect on the date
hereof, exceeds the Fair Market Value of the assets allocable thereto.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “Restricted”, on a consolidated
balance sheet of the Borrower or any of its Subsidiaries and is not be subject
of a Lien in favor of any Person other than (i) liens in favor of the
Administrative Agent for the benefit of the Secured Parties (other than Liens in
favor of the Administrative Agent of on cash or cash equivalents constituting
cash collateral for Letters of Credit)) and (ii) setoff rights of a depositary
institution created by operation of applicable law.

 

39



--------------------------------------------------------------------------------

“U.S. Lender” means any Lender that is a “United States person” under
Section 7701(a)(30) of the Code.

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Indebtedness.

“Withholding Agent” means each Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

 

40



--------------------------------------------------------------------------------

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.3 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
applied in a manner consistent with that used in preparing the Section 9.1
Financials, except as otherwise specifically prescribed herein; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

1.4 Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

 

41



--------------------------------------------------------------------------------

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City (daylight or standard, as applicable).

1.7 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

1.8 Currency Equivalents Generally. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (such consent not to
be unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

1.9 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “LIBOR Loan”).

SECTION 2. Amount and Terms of Credit

2.1 Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
severally, but not jointly, agrees to make Loans denominated in Dollars to the
Borrower, which Loans (i) shall be made at any time and from time to time on and
after the Closing Date and prior to the Termination Date, (ii) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Loans of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Total Exposure at such time exceeding
such Lender’s Commitment Percentage at such time of the Loan Limit and (v) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Total Exposures at such time
exceeding the Loan Limit.

(b) Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing shall be in a minimum amount of at
least $1,000,000 and in a multiple of $100,000 in excess thereof (except for any
Borrowing in an

 

42



--------------------------------------------------------------------------------

aggregate amount that is equal to the entire unused balance of aggregate
Commitments) (except that Loans to reimburse a Letter of Credit Issuer with
respect to any Unpaid Drawing shall be made in the amounts required by
Sections 3.3 or 3.4, as applicable). More than one Borrowing may be incurred on
any date; provided, that at no time shall there be outstanding more than ten
Borrowings of LIBOR Loans under this Agreement.

2.3 Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent irrevocable prior written
notice in the form of a Notice of Borrowing not later than noon (i) on the same
Business Day as each ABR Loan and (ii) at least three (3) Business Days before
each LIBOR Loan, of its intention to borrow (other than borrowings to repay
Unpaid Drawings), specifying (A) the date of such Borrowing, which shall be a
Business Day, (B) the amount of such Borrowing, (C) whether the respective
Borrowing shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR Loans, the
Interest Period to be initially applicable thereto and if no Interest Period is
selected, it will be deemed to have specified an Interest Period of one month
(provided that if the Borrower wishes to request LIBOR Loans having an Interest
Period of twelve months in duration, such notice must be received by the
Administrative Agent not later than noon four (4) Business Days prior to the
requested date of such borrowing, whereupon the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them), (D) the amount of the then
effective Borrowing Base, and (E) a representation that the pro forma aggregate
Total Exposures (after giving effect to the requested Borrowing ) of all Lenders
will not exceed the Loan Limit. If the Borrower fails to specify a type of Loan
in a Notice of Borrowing, then the applicable Loans shall be made as ABR Loans.
A Notice of Borrowing received after 12:00 noon shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing

(b) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4 Disbursement of Funds. Not later than 1:00 p.m. on the proposed borrowing
date each Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, such Lender’s pro rata
portion of each Borrowing requested to be made on such date in the manner
provided below; provided that on the Closing Date, such funds shall be made
available by 10:00 a.m. (New York City time) or such earlier time as may be
agreed among the Lenders, the Borrower and the Administrative Agent for the
purpose of consummating the Transactions. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.4 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the

 

43



--------------------------------------------------------------------------------

Borrower identified in the most recent notice substantially in the form attached
as Exhibit A-1 (a “Notice of Account Designation”) delivered by the Borrower to
the Administrative Agent or as may be otherwise agreed upon by the Borrower and
the Administrative Agent from time to time. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of any such Borrowing
that such Lender does not intend to make available to the Administrative Agent
its portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent in
Dollars. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective Loans. Subject to the terms of
this Section 2.4, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Loan requested pursuant to this Section 2.4
attributable to any Lender that has not made available to the Administrative
Agent its pro rata Commitment of such Loan.

Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Lenders, on the Maturity Date, the then outstanding
principal amount of all Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the

 

44



--------------------------------------------------------------------------------

Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit H hereto. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 13.6)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (A) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than $1,000,000, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such conversion,
(C) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such continuation, and
(D) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) (1) at least three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans or (2) the date of conversion, in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into or
continued as LIBOR

 

45



--------------------------------------------------------------------------------

Loans, the Interest Period to be initially applicable thereto (if no Interest
Period is selected, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration). The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Revolving Loans
subject to an interest rate Hedge Transaction as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Transaction;
provided that any Notice of Conversion or Continuation delivered pursuant to
this clause (c) shall include a schedule attaching the relevant interest rate
Hedge Transaction or related trade confirmation.

2.7 Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall be
made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.

2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the relevant LIBOR Rate, in each case, in effect from time to time.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount payable by a Credit Party hereunder
or under any Credit Document shall not be paid when due (whether at stated
maturity, by acceleration including as a result of the occurrence of an Event of
Default of the type specified in Section 11.5, or

 

46



--------------------------------------------------------------------------------

otherwise), such overdue amount shall bear interest at a rate per annum that is
(the “Default Rate”) (A) in the case of overdue principal, the rate described in
Section 2.8(a) plus 2% or (B) in the case of any overdue interest or any other
amount, to the extent permitted by applicable Requirements of Law, the rate
described in Section 2.8(a) plus 2% from the date of such non-payment to the
date on which such amount is paid in full (after as well as before judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and
(C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a 12-month period requested by the Borrower; provided that,
notwithstanding the foregoing, the initial Interest Period beginning on the
Closing Date may be for a period less than one month if agreed upon by the
Borrower, the Administrative Agent and each of the Lenders.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

 

47



--------------------------------------------------------------------------------

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Majority Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market, (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR, or (C) the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or

(ii) that, due to a Change in Law occurring at any time or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense (in each case,
other than Taxes) affecting this Agreement or LIBOR Loans made by such Lender,
which results in the cost to such Lender of making, converting into, continuing
or maintaining LIBOR Loans or participating in Letters of Credit (in each case
hereunder) increasing by an amount which such Lender reasonably deems material
or the amounts received or receivable by such Lender hereunder with respect to
the foregoing shall be reduced; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in

 

48



--------------------------------------------------------------------------------

the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than thirty (30) days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than thirty (30) days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Closing
Date (except as otherwise set forth in the definition of Change in Law). Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

 

49



--------------------------------------------------------------------------------

(d) The agreements in this Section 2.10 shall survive the termination of this
Agreement, and the repayment of the Loans and payment of all other amounts
payable hereunder.

2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within thirty
(30) days after such request) for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that such Lender may reasonably incur as a result of such payment, failure to
convert, failure to continue or failure to prepay, including any loss, cost or
expense (excluding loss of anticipated profits) actually incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such LIBOR Loan. The agreements in this Section 2.11
shall survive the termination of this Agreement, and the repayment of the Loans
and payment of all other amounts payable hereunder.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use commercially reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

50



--------------------------------------------------------------------------------

2.14 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Closing Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $200,000,000, subject to the rights of the Borrower and the
Required Lenders to invoke an optional redetermination. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.14(e).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semiannually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuers and the Lenders on April 1st and October 1st
of each year, commencing October 1, 2017. In addition, the Borrower may at any
time (including prior to the first Scheduled Redetermination date of
October 1, 2017), by notifying the Administrative Agent thereof, not more than
once between Scheduled Redeterminations, and the Administrative Agent, at any
time (including prior to the first Scheduled Redetermination date of
October 1, 2017), may, at the direction of the Required Lenders, by notifying
the Borrower thereof, not more than once between Scheduled Redeterminations, in
each case, elect to cause the Borrowing Base to be redetermined between
Scheduled Redeterminations (an “Interim Redetermination”) in accordance with
this Section 2.14. In addition to, and not including and/or limited by the
Interim Redeterminations allowed above, the Borrower may, by notifying the
Administrative Agent thereof, at any time between Scheduled Redeterminations,
request additional Interim Redeterminations of the Borrowing Base in the event
the Borrower or any other Credit Party acquires Oil and Gas Properties with
Proved Reserves that are to be Borrowing Base Properties having a PV-9
(calculated at the time of acquisition) in excess of 10.0% of the Borrowing Base
in effect immediately prior to such acquisition.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report, and (B) such other reports, data and supplemental information as
may, from time to time, be reasonably requested by the Administrative Agent or
the Required Lenders (the Reserve Report and such other reports, data and
supplemental information being the “Engineering Reports”), the Administrative
Agent shall evaluate the information contained in the Engineering Reports and
shall in good faith propose a new Borrowing Base (the “Proposed Borrowing Base”)
based upon such information and such other information (including the status of
title information with respect to the Borrowing Base Properties as described in
the Engineering Reports and the existence of any Hedge Transactions or any other
Indebtedness) as the Administrative Agent deems appropriate in good faith in
accordance with its usual and customary oil and gas lending criteria as it
exists at the particular time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

 

51



--------------------------------------------------------------------------------

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely manner, then on or
before March 15th and September 15th, respectively, of such year following the
date of delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.13(a) and (b) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within 15 days after the Administrative Agent has received all of the required
Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by the Borrowing Base
Required Lenders in each such Lender’s sole discretion and consistent with each
such Lender’s normal and customary oil and gas lending criteria as it exists at
the particular time as provided in this Section 2.14(c)(iii) and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by Lenders constituting at
least the Required Lenders in each such Lender’s sole discretion and consistent
with each such Lender’s normal and customary oil and gas lending criteria as it
exists at the particular time as provided in this Section 2.14(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have 15 days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If at the end of such 15-day
period any Lender has not communicated its approval or disapproval in writing to
the Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-day period, the Borrowing
Base Required Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.14(d). If, however, at the end of such 15-day
period, the Borrowing Base Required Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall promptly thereafter poll the Lenders to ascertain the
highest Borrowing Base then acceptable to the Borrowing Base Required Lenders
(in the case of any increase to the Borrowing Base) or a number of Lenders
sufficient to constitute the Required Lenders (in any other case) and such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.14(d). It is expressly understood that the Administrative Agent and
Lenders have no obligation to designate the Borrowing Base at any particular
amount, except in the exercise of their discretion, whether in relation to the
Total Commitment, the Maximum Aggregate Amount or otherwise, and no Lender shall
be required to increase its Commitment amount under the Revolving Facility in
connection with an increase in the Borrowing Base. For the avoidance of doubt,
any Lender that approves a Proposed Borrowing Base shall be deemed to have
approve a Proposed Borrowing Base that is less than the Proposed Borrowing Base
approved by such Lender.

 

52



--------------------------------------------------------------------------------

(d) Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(g),
after a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Required Lenders or the Required Lenders, as
applicable, pursuant to Section 2.14(c)(iii), the Administrative Agent shall
promptly thereafter notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Letter of Credit Issuers and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely and complete manner,
on April 1st and October 1st, respectively, following such notice, or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Sections 9.13(a) and (b) in a timely
and complete manner, then on the Business Day next succeeding delivery of such
New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Subject to Section 2.14(g), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e).
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Asset Dispositions or Termination of Hedge
Positions. If (i) (1) the Borrower or one of the other Credit Parties Disposes
of Oil and Gas Properties or Disposes of any Stock or Stock Equivalents in any
Subsidiary owning Oil and Gas Properties, and such Disposition involves
Borrowing Base Properties included in the most recently delivered Reserve
Report, or (2) the Borrower or any Subsidiary shall unwind, terminate or create
any off-setting positions in respect of any commodity hedge positions (whether
evidenced by a floor, put or Hedge Transaction) and (ii) the sum of (1) in the
case of clause (i)(1) the aggregate PV-9 (calculated at the time of such
Disposition) of all such Borrowing Base Properties Disposed of since the later
of (A) the last Scheduled Redetermination Date (or, if prior to October 1, 2017,
the Closing Date) and (B) the last adjustment of the Borrowing Base made
pursuant to this Section 2.14(e), and (2) in the case of clause (i)(2), the
Hedge PV (as calculated at the time of any such unwind, termination or creation
of off-setting positions) of such unwound, terminated and/or offsetting
positions (after taking into account any other Hedge Transaction, executed
contemporaneously with the taking of such actions) during such period,
collectively, exceeds 5% of the then-effective Borrowing Base, then, after the
Administrative Agent has received the notice required to be delivered by the
Borrower pursuant to Section 10.4(b) or Section 10.4(l), as applicable, no later
than one Business Day after the date of such consummation of any such
Disposition, or no later than five (5) Business Days after any such unwind,
termination or off-set, as the case may be, the Required Lenders shall have the
right to adjust the Borrowing Base in an amount equal to the sum of the
Borrowing Base value, if any, attributable to such Borrowing Base Properties
Disposed of plus the Borrowing Base value, if any, attributable to such unwound,
terminated or

 

53



--------------------------------------------------------------------------------

off-setting hedge positions in the calculation of the then-effective Borrowing
Base and, if the Required Lenders in fact make any such adjustment, the
Administrative Agent shall promptly notify the Borrower in writing of the
Borrowing Base value, if any, attributable to such Borrowing Base Properties
Disposed of in the calculation of the then-effective Borrowing Base and upon
receipt of such notice, the Borrowing Base shall be simultaneously reduced by
such amount. For purposes of this clause (e), the parties hereby agree that
(i) the Borrowing Base value shall be determined by the Administrative Agent and
approved by the Required Lenders and (ii) the Lenders shall be deemed to have
relied on the Proved Reserves of the Borrower and its Subsidiaries set forth in
the Reserve Report received in connection with the determination of such
Borrowing Base and any commodity hedge position entered into on or prior to the
most recent Redetermination Date (whether evidenced by a floor, put or Hedge
Agreement) in their determination of such Borrowing Base.

(f) Reduction of Borrowing Base Upon Issuance of Permitted Additional Debt. Upon
the issuance or incurrence of any Permitted Additional Debt in accordance with
Section 10.1(d) and Section 10.1(m), the Borrowing Base then in effect shall be
reduced by an amount equal to the product of 0.25 multiplied by the stated
principal amount of such Permitted Additional Debt (without regard to any
original issue discount), and the Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon the date of such issuance or incurrence,
effective and applicable to the Borrower, the Administrative Agent, the Letter
of Credit Issuers and the Lenders on such date until the next redetermination or
modification thereof hereunder.

(g) Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies for the period
from the effective date of the New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, that the Borrowing Base will be a
lesser amount than the amount set forth in such New Borrowing Base Notice,
whereupon such specified lesser amount will become the new Borrowing Base. The
Borrower’s notice under this Section 2.14(g) shall be irrevocable, but without
prejudice to its rights to initiate Interim Redeterminations.

(h) Administrative Agent Data. The Administrative Agent hereby agrees to
provide, promptly, and in any event within 3 Business Days, following its
receipt of a request by the Borrower, an updated Bank Price Deck. In addition,
the Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in the Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.

2.15 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, to the
extent permitted by applicable law:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

54



--------------------------------------------------------------------------------

(b) The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders or Borrowing Base Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 13.1 or requiring the consent of
each affected Lender pursuant to Section 13.1(i), shall require the consent of
such Defaulting Lender (which for the avoidance of doubt would include any
change to the Maturity Date applicable to such Defaulting Lender, decreasing or
forgiving any principal or interest due to such Defaulting Lender, any decrease
of any interest rate applicable to Loans made by such Defaulting Lender (other
than the waiving of post-default interest rates) and any increase in such
Defaulting Lender’s Commitment) and (ii) any redetermination, whether an
increase, decrease or affirmation, of the Borrowing Base shall occur without the
participation of a Defaulting Lender;

(c) If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender, then (i) all or any part of such Letter of Credit Exposure of
such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitment Percentages; provided that (A) each Non-Defaulting
Lender’s Total Exposure may not in any event exceed the Commitment Percentage of
the Loan Limit of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) subject to Section 13.23, neither such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender, (ii) to the extent
that all or any portion (the “unreallocated portion”) of the Defaulting Lender’s
Letter of Credit Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.15(c)(i) or otherwise, the Borrower shall within two Business Days
following notice by the Administrative Agent or such Letter of Credit Issuer,
Cash Collateralize for the benefit of such Letter of Credit Issuer’ only the
Borrower’s or its Subsidiary’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above), in accordance with the procedures
set forth in Section 3.8 for so long as such Letter of Credit Exposure is
outstanding, (iii) if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to Section 2.15(c), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is Cash Collateralized, (iv) if the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to Section 2.15(c), then the
Letter of Credit Fees payable for the account of the Lenders pursuant to
Section 4.1(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Commitment Percentages and the Borrower shall not be required to pay any Letter
of Credit Fees to the Defaulting Lender pursuant to Section 4.1(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure during the period that
such Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v) if any
Defaulting Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of any Letter of Credit Issuer or any Lender hereunder, all
Letter of Credit Fees payable under Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to each
applicable Letter of Credit Issuer until such Letter of Credit Exposure is Cash
Collateralized and/or reallocated;

 

55



--------------------------------------------------------------------------------

(d) So long as any Lender is a Defaulting Lender, no Letter of Credit Issuer
will be required to issue any new Letter of Credit or amend any outstanding
Letter of Credit to increase the Stated Amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, unless such Letter of Credit
Issuer is reasonably satisfied that any exposure that would result from the
exposure to such Defaulting Lender is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof in accordance with clause (c) above or otherwise in a manner
reasonably satisfactory to such Letter of Credit Issuer, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.15(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) If the Borrower, the Administrative Agent, and the Letter of Credit Issuers
agree in writing in their discretion that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon, as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender and any
applicable Cash Collateral shall be promptly returned to the Borrower and any
Letter of Credit Exposure of such Lender reallocated pursuant to Section 2.15(c)
shall be reallocated back to such Lender; provided that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Letter of Credit Issuer hereunder; third, to
Cash Collateralize the Letter of Credit Issuers’ fronting exposure with respect
to such Defaulting Lender in accordance with Section 3, fourth as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata to (x) satisfy Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the Letter
of Credit Issuers’ future fronting exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement in
accordance with Section 3, sixth to the payment of any amounts owing to the
Lenders or the Letter of Credit Issuers as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or any Letter of Credit Issuer
against that Defaulting Lender as a result of that

 

56



--------------------------------------------------------------------------------

Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or Unpaid Drawings, such payment shall be applied
solely to pay the relevant Loans of, and Unpaid Drawings owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.15(f). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to Section 3.8
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

2.16 Increase of Total Commitment.

(a) Subject to the conditions set forth in Section 2.16(b), the Borrower may,
from time to time (including in connection with any redetermination of the
Borrowing Base), increase the Total Commitment then in effect (any such increase
an “Incremental Increase”) by either or both (as determined by the Borrower)
requesting an increase in the Commitment of one or more Lenders (an “Increasing
Lender”) or by causing one or more Persons that at such time is not a Lender to
become a Lender (an “Additional Lender”).

(b) Any increase in the Total Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $5,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Total Commitment would exceed the Maximum Aggregate Amount;

(ii) no Event of Default shall have occurred and be continuing after giving
effect to such increase;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent and each Letter of Credit Issuer must consent to
the increase in Commitments of an Increasing Lender and the addition of any
Additional Lender, in each case, such consent not to be unreasonably withheld or
delayed;

(v) the maturity date of such increase shall be the same as the Maturity Date
and the Commitments under the Incremental Increase shall have no mandatory
prepayment or commitment reduction other than as provided hereunder; and

(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases).

 

57



--------------------------------------------------------------------------------

(c) Each Increasing Lender or Additional Lender shall execute and deliver to the
Borrower, the Administrative Agent and the Letter of Credit Issuers customary
documentation (any such documentation, an “Incremental Agreement”) implementing
any Incremental Increase. Upon receipt by the Administrative Agent of one or
more executed Incremental Agreements increasing the Commitments of Lenders
and/or adding Commitments from Additional Lenders as provided in this
Section 2.16, (i) the Total Commitment shall be increased automatically on the
effective date set forth in such Incremental Agreements by the aggregate amount
indicated in such Incremental Agreements without further action by the Borrower,
the Administrative Agent, any Letter of Credit Issuer or any Lender,
(ii) Schedule 1.1(a) and the Register shall each be amended to add such
Additional Lender’s Commitment or to reflect the increase in the Commitment of
an Increasing Lender, and the Commitment Percentages of the Lenders shall be
adjusted accordingly to reflect the Incremental Increase of each Additional
Lender and/or each Increasing Lender, (iii) the Administrative Agent shall
distribute to the Borrower, the Administrative Agent, the Letter of Credit
Issuers and each Lender the revised Schedule 1.1(a), (iv) any such Additional
Lender shall be deemed to be a party in all respects to this Agreement and any
other Credit Documents to which the Lenders are a party, and (v) upon the
effective date set forth in such Incremental Agreement, any such Lender party to
the Incremental Agreement shall purchase a pro rata portion of the outstanding
Loans (including participations in L/C Obligations) of each of the current
Lenders such that each Lender (including any Additional Lender, if applicable)
shall hold its respective Commitment Percentage of the outstanding Loans (and
participation interests in participations in L/C Obligations) as reflected in
the revised Schedule 1.1(a) required by this Section 2.16.

SECTION 3. Letters of Credit

3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, each Letter of Credit Issuer agrees (severally, and not jointly),
in reliance upon the agreements of the Lenders set forth in this Section 3, to
issue upon the request of the Borrower and for the direct or indirect benefit of
the Borrower and the Subsidiaries, a letter of credit or letters of credit (the
“Letters of Credit” and each, a “Letter of Credit”) in such form and with such
Issuer Documents as may be approved by such Letter of Credit Issuer in its
reasonable discretion; provided that the Borrower shall be a co-applicant of,
and jointly and severally liable with respect to, each Letter of Credit issued
for the account of a Subsidiary.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued by a
Letter of Credit Issuer if the Stated Amount of such Letter of Credit, when
added to the Letters of Credit Outstanding at such time issued by such Letter of
Credit Issuer, would exceed such Letter of Credit Issuer’s Letter of Credit
Commitment then in effect, (ii) no Letter of Credit shall be issued the Stated
Amount of which, when added to all other Letters of Credit Outstanding at such
time, would exceed the Total Letter of Credit Commitment then in effect,
(iii) no Letter of Credit shall be issued the Stated Amount of which would cause
the aggregate

 

58



--------------------------------------------------------------------------------

amount of all Lenders’ Total Exposures at such time to exceed the Loan Limit
then in effect, (iv) each Letter of Credit shall have an expiration date
occurring no later than one year after the date of issuance or such longer
period of time as may be agreed by the applicable Letter of Credit Issuer,
unless otherwise agreed upon by the Administrative Agent and the applicable
Letter of Credit Issuer or as provided under Section 3.2(b); provided that any
Letter of Credit may provide for automatic renewal thereof for additional
periods of up to 12 months or such longer period of time as may be agreed by the
applicable Letter of Credit Issuer, subject to the provisions of Section 3.2(b);
provided, further, that in no event shall such expiration date occur later than
the L/C Maturity Date unless arrangements which are reasonably satisfactory to
the applicable Letter of Credit Issuer to Cash Collateralize (or backstop) such
Letter of Credit have been made (provided, however, that no Lenders shall be
obligated to fund participations in respect of any Letter of Credit after the
Maturity Date), (iv) each Letter of Credit shall be denominated in Dollars,
(v) no Letter of Credit shall be issued if it would be illegal under any
applicable Requirement of Law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor and (vi) no Letter of Credit shall
be issued by a Letter of Credit Issuer after it has received a written notice
from any Credit Party or the Administrative Agent or the Majority Lenders
stating that a Default or Event of Default has occurred and is continuing until
such time as such Letter of Credit Issuer shall have received a written notice
(A) of rescission of such notice from the party or parties originally delivering
such notice, (B) of the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1 or (C) that such Default or Event of Default
is no longer continuing.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the applicable
Letter of Credit Issuer (which notice the Administrative Agent shall promptly
transmit to each of the applicable Lenders), the Borrower shall have the right,
on any day, permanently to terminate or reduce the Total Letter of Credit
Commitment in whole or in part, which (in the case of a reduction) shall be
applied pro rata to all Letter of Credit Issuers; provided that, after giving
effect to such termination or reduction, the Letters of Credit Outstanding shall
not exceed the Total Letter of Credit Commitment.

(d) Notwithstanding anything herein to the contrary, no Letter of Credit Issuer
shall have an obligation hereunder to issue, and no Letter of Credit Issuer
shall issue, any Letter of Credit the proceeds of which would be made available
to any Person (i) to fund any activity or business of or with any Sanctioned
Person, or in any country or territory that, at the time of such funding, is the
subject of any Sanctions or (ii) in any manner that would result in a violation
of any Sanctions by any party to this Agreement.

3.2 Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the applicable
Letter of Credit Issuer a Letter of Credit Request by no later than 1:00 p.m.
(New York City time) at least two (or such lesser number as may be agreed upon
by the Administrative Agent and the applicable Letter of Credit Issuer) Business
Days prior to the proposed date of issuance. Each notice shall be executed by
the Borrower and shall be in the form of Exhibit B or such other form (including
by electronic or fax transmission) as reasonably agreed between the Borrower,
the Administrative

 

59



--------------------------------------------------------------------------------

Agent and the applicable Letter of Credit Issuer (each a “Letter of Credit
Request”). The applicable Letter of Credit Issuer shall not issue any Letters of
Credit unless such Letter of Credit Issuer shall have received notice from the
Administrative Agent that the conditions to such issuance have been met, which
notice shall be deemed given (i) if such Letter of Credit Issuer has not
received notice from the Administrative Agent that the conditions to such
issuance have not been met within two Business Days after the date of the
applicable Letter of Credit Request or (ii) if the aggregate amount of Letters
of Credit Outstanding issued by such Letter of Credit Issuer then outstanding
does not exceed the amount theretofore agreed to by the Borrower, the
Administrative Agent and such Letter of Credit Issuer, and the Administrative
Agent has not otherwise notified such Letter of Credit Issuer that it may no
longer rely on this clause (i).

(b) If the Borrower so requests in any applicable Letter of Credit Request, the
applicable Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such Letter of Credit Issuer to prevent any such
extension at least once in each 12-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
12-month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by such Letter of Credit Issuer, the Borrower shall
not be required to make a specific request to such Letter of Credit Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) such Letter of
Credit Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the L/C Maturity Date unless arrangements which are
reasonably satisfactory to such Letter of Credit Issuer to Cash Collateralize
(or satisfactory to such Letter of Credit Issuer in its sole discretion to
otherwise backstop) such Letter of Credit have been made (but no Lenders shall
be obligated to fund participations in respect of any Letter of Credit after the
Maturity Date); provided, however, that such Letter of Credit Issuer shall not
permit any such extension if (i) such Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) of Section 3.1 or otherwise),
or (ii) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(A) from the Administrative Agent that the Majority Lenders have elected not to
permit such extension or (B) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 7
are not then satisfied, and in each such case directing such Letter of Credit
Issuer not to permit such extension.

(c) Each Letter of Credit Issuer (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, each
Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Letter of Credit Issuer.

 

60



--------------------------------------------------------------------------------

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by any Letter of Credit Issuer of any Letter
of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender (each such Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Commitment Percentage, in each Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.

(b) In determining whether to pay under any Letter of Credit, no Letter of
Credit Issuer shall have an obligation relative to the L/C Participants other
than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) such Letter of Credit Issuer has
examined the documents with reasonable care and (iii) the documents appear to
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by such Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for such
Letter of Credit Issuer any resulting liability.

(c) In the event that a Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to such Letter of Credit Issuer pursuant to Section 3.4(a), or if any
reimbursement payment is required to be refunded to the Borrower, such Letter of
Credit Issuer shall promptly notify the Administrative Agent and each L/C
Participant of such failure, and each such L/C Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Letter
of Credit Issuer, the amount of such L/C Participant’s Commitment Percentage of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of such Letter of Credit Issuer its
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by such Letter of Credit Issuer under any such Letter of Credit as
a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer (as determined in a final
and non appealable judgment by a court of competent jurisdiction). Each L/C
Participant shall make available to the Administrative Agent for the account of
such Letter of Credit Issuer such L/C Participant’s Commitment Percentage of the
amount of such payment no later than 1:00 p.m. (New York City time) on the first
Business Day after the date notified by such Letter of Credit Issuer in
immediately available funds. If and to the extent such L/C Participant shall not
have so made its Commitment Percentage of the amount of such payment available
to the Administrative Agent for the account of such Letter of Credit Issuer,
such L/C Participant agrees to pay to the Administrative Agent for the account
of such Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the

 

61



--------------------------------------------------------------------------------

Administrative Agent for the account of such Letter of Credit Issuer at a rate
per annum equal to the Overnight Rate from time to time then in effect, plus any
administrative, processing or similar fees customarily charged by such Letter of
Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of any
Letter of Credit Issuer its Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of any
Letter of Credit Issuer its Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.

(d) Whenever a Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of such Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Commitment Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of any Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

62



--------------------------------------------------------------------------------

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of any Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by any Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non appealable judgment by a court of competent jurisdiction).

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse each applicable Letter of Credit
Issuer by making payment in Dollars to the Administrative Agent for the account
of such Letter of Credit Issuer in immediately available funds, for any payment
or disbursement made by such Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one Business Day of the date of such payment or disbursement if such
Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement prior to 11:00 a.m. (New York City time) on such next succeeding
Business Day (from the date of such payment or disbursement or (ii) if such
notice is received after such time, on the next Business Day following the date
of receipt of such notice (such required date for reimbursement under clause
(i) or (ii), as applicable, on such Business Day (the “Reimbursement Date”)),
with interest on the amount so paid or disbursed by such Letter of Credit
Issuer, from and including the date of such payment or disbursement to but
excluding the Reimbursement Date, at the per annum rate for each day equal to
the rate described in Section 2.8(a); provided that, notwithstanding anything
contained in this Agreement to the contrary, with respect to any Letter of
Credit, (i) unless the Borrower shall have notified the Administrative Agent and
such Letter of Credit Issuer prior to 11:00 a.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse such Letter of Credit
Issuer for the amount of such drawing with funds other than the proceeds of
Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that the Lenders make Loans (which shall be ABR Loans) on the
Reimbursement Date in an amount equal to the amount at such drawing, and
(ii) the Administrative Agent shall promptly notify each Letter of Credit
Participant of such drawing and the amount of its Loan to be made in respect
thereof, and each Letter of Credit Participant shall be irrevocably obligated to
make a Loan to the Borrower in the manner deemed to have been requested in the
amount of its Commitment Percentage of the applicable Unpaid Drawing by 12:00
noon (New York City time) on such Reimbursement Date by making the amount of
such Loan available to the Administrative Agent. Such Loans made in respect of
such Unpaid Drawing on such Reimbursement Date shall be made without regard to
the limits of Section 2.2 and without regard to the satisfaction of the
conditions set forth in Section 7. The Administrative Agent shall use the
proceeds of such Loans solely for purpose of reimbursing the applicable Letter
of Credit Issuer for the related Unpaid Drawing. In the event that the Borrower
fails to Cash Collateralize any Letter of Credit that is outstanding on the
Maturity Date, the full amount of the Letters of Credit Outstanding in respect
of such Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that such Letter of Credit Issuer shall
hold the proceeds received from the Lenders as contemplated above as cash
collateral for such Letter of Credit to reimburse any Drawing under such Letter
of Credit and shall use such proceeds first, to reimburse itself for any
Drawings

 

63



--------------------------------------------------------------------------------

made in respect of such Letter of Credit following the L/C Maturity Date,
second, to the extent such Letter of Credit expires or is returned undrawn while
any such cash collateral remains, to the repayment of obligations in respect of
any Loans that have not paid at such time and third, to the Borrower or as
otherwise directed by a court of competent jurisdiction. Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Loans when due in accordance with the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the each
applicable Letter of Credit Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any set-off, counterclaim or defense
to payment that the Borrower or any other Person may have or have had against
such Letter of Credit Issuer, the Administrative Agent or any Lender (including
in its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse a Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under the Letter of Credit issued
by it as a result of acts or omissions constituting willful misconduct, bad
faith or gross negligence on the part of such Letter of Credit Issuer (as
determined in a final and non appealable judgment by a court of competent
jurisdiction).

3.5 Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by any Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on any Letter of Credit Issuer or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to such
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Letter of Credit Issuer or such L/C Participant
hereunder (in each case, other than (i) Taxes indemnifiable under Section 5.4,
or (ii) Excluded Taxes) in respect of Letters of Credit or L/C Participations
therein, then, promptly (and in any event no later than thirty (30) days) after
receipt of written demand to the Borrower by such Letter of Credit Issuer or
such L/C Participant, as the case may be (a copy of which notice shall be sent
by such Letter of Credit Issuer or such L/C Participant to the Administrative
Agent), the Borrower shall pay to such Letter of Credit Issuer or such L/C
Participant such additional amount or amounts as will compensate such Letter of
Credit Issuer or such L/C Participant for such increased cost or reduction, it
being understood and agreed, however, that a Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such Requirement of Law as in effect on the Closing Date (except as
otherwise set forth in the definition of Change in Law). A certificate submitted
to the Borrower by a Letter of Credit Issuer or an L/C Participant, as the case
may be (a copy of which certificate shall be sent by such Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate such Letter of Credit Issuer or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.

 

64



--------------------------------------------------------------------------------

3.6 New or Successor Letter of Credit Issuer.

(a) A Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
thirty (30) days’ prior written notice to the Administrative Agent, the Lenders,
and the other Letter of Credit Issuers and the Borrower. The Borrower may
replace any Letter of Credit Issuer for any reason upon written notice to such
Letter of Credit Issuer and the Administrative Agent and may add Letter of
Credit Issuers at any time upon notice to the Administrative Agent with the
consent, in each case, of such replacement or new Letter of Credit Issuer. If a
Letter of Credit Issuer shall resign or be replaced, or if the Borrower shall
decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint from among the Lenders a successor issuer of Letters of
Credit or a new Letter of Credit Issuer, as the case may be, or with the consent
of the Administrative Agent (such consent not to be unreasonably withheld),
another successor issuer of Letters of Credit or a new Letter of Credit Issuer,
whereupon such successor issuer shall succeed to the rights, powers and duties
of the replaced or resigning Letter of Credit Issuer under this Agreement and
the other Credit Documents or such new Letters of Credit Issuer shall be granted
the rights, powers and duties of a Letter of Credit Issuer hereunder, and the
term “Letter of Credit Issuer” shall mean such successor or new issuer of
Letters of Credit effective upon such appointment. The acceptance of any
appointment as a Letter of Credit Issuer hereunder whether as a new issuer or as
a successor issuer of Letters of Credit in accordance with this Agreement, shall
be evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form reasonably satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “Letter of
Credit Issuer” hereunder. After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) the Borrower
shall cause the successor issuer of Letters of Credit, if such successor issuer
is reasonably satisfactory to the replaced or resigning Letter of Credit Issuer,
to issue “back-stop” Letters of Credit naming the resigning or replaced Letter
of Credit Issuer as beneficiary for each outstanding Letter of Credit issued by
the resigning or replaced Letter of Credit Issuer, which new Letters of Credit
shall have a Stated Amount equal to the Letters of Credit being back-stopped and
the sole requirement for drawing on such new Letters of Credit shall be a
drawing on the corresponding back-stopped Letters of Credit. After any resigning
or replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

 

65



--------------------------------------------------------------------------------

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Letter of
Credit Issuer and the successor issuer of Letters of Credit shall have the
obligations regarding outstanding Letters of Credit described in clause (a)
above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuers, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuers shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
the Majority Lenders, (b) any action taken or omitted in the absence of gross
negligence or willful misconduct or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuers, the Administrative Agent, any of their
respective Affiliates nor any correspondent, participant or assignee of the
Letter of Credit Issuers shall be liable or responsible for any of the matters
described in Section 3.3(e); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and such Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to special,
indirect, consequential, exemplary or punitive, damages suffered by the Borrower
which the Borrower proves were caused by such Letter of Credit Issuer’s willful
misconduct or gross negligence (as determined in a final and non appealable
judgment by a court of competent jurisdiction) or such Letter of Credit Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
Letter of Credit Issuer shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

66



--------------------------------------------------------------------------------

3.8 Cash Collateral.

(a) Upon the request of the Administrative Agent, any Letter of Credit Issuer or
the Majority Lenders if, as of the L/C Maturity Date, there are any Letters of
Credit Outstanding, the Borrower shall immediately Cash Collateralize the then
Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Majority Lenders
may require that the L/C Obligations be Cash Collateralized; provided that, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Majority Lenders shall be required.

(c) For purposes of this Agreement, “Cash Collateralize” shall mean to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuers and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in an amount equal to the amount of the Letters
of Credit Outstanding required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuers (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuers and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.

3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by an
applicable Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued, (a) the rules of the ISP shall apply to each standby Letter of Credit
and (b) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

3.10 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.11 Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Letter of Credit Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 4. Fees; Commitments

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender, subject to Section 2.15(a) (in each case pro rata
according to the

 

67



--------------------------------------------------------------------------------

respective Commitment Percentages of the Lenders) a commitment fee (the
“Commitment Fee”) for each day from the Closing Date until but excluding the
Termination Date,. Each Commitment Fee shall be payable by the Borrower
(i) quarterly in arrears on the last Business Day of each March, June, September
and December (for the three-month period (or portion thereof) ended on such day
for which no payment has been received) and (ii) on the Termination Date (for
the period ended on such date for which no payment has been received pursuant to
clause (i) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available Commitment in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).

(c) The Borrower agrees to pay to the applicable Letter of Credit Issuer a fee
in respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from the date of issuance of such Letter of Credit to the termination or
expiration date of such Letter of Credit, computed at the rate for each day
equal to 0.25% per annum (or such other amount as may be agreed in a separate
writing between the Borrower and such Letter of Credit Issuer) on the average
daily Stated Amount of such Letter of Credit (or at such other rate per annum as
agreed in writing between the Borrower and such Letter of Credit Issuer). Such
Fronting Fees shall be due and payable by the Borrower (i) quarterly in arrears
on the last Business Day of each March, June, September and December and (ii) on
the Termination Date (for the period for which no payment has been received
pursuant to clause (i) above).

(d) The Borrower agrees to pay directly to the applicable Letter of Credit
Issuer upon each issuance of, drawing under, and/or amendment of, a Letter of
Credit issued by it such amount as such Letter of Credit Issuer and the Borrower
shall have agreed upon for issuances of, drawings under or amendments of,
letters of credit issued by it.

(e) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.

4.2 Voluntary Reduction of Commitments.

(a) Upon at least two (2) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, to permanently terminate or reduce the
Commitments, as determined by the Borrower, in whole or in part;

 

68



--------------------------------------------------------------------------------

provided that (i) any such termination or reduction shall apply ratably to
reduce each Lender’s Commitment, (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $1,000,000 and in an integral
multiple of $100,000 in excess thereof and (c) after giving effect to such
termination or reduction and to any prepayments of Loans or cancellation or Cash
Collateralization of Letters of Credit made on the date thereof in accordance
with this Agreement, the aggregate amount of all Lenders’ Total Exposures shall
not exceed the Loan Limit.

(b) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, or any Lender may have against such Defaulting Lender.

4.3 Mandatory Termination or Reduction of Commitments.

The Total Commitment shall terminate at 5:00 p.m. (New York City time) on the
Termination Date.

SECTION 5. Payments

5.1 Voluntary Prepayments. The Borrower shall have the right to prepay Loans
without premium or penalty, in whole or in part from time to time on the
following terms and conditions:

(a) the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (New York City
time) (i) in the case of LIBOR Loans, three Business Days prior to and (ii) in
the case of ABR Loans on the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders;

(b) each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof, and (ii) any ABR Loans
shall be in a minimum amount of $1,000,000 and in multiples of $100,000 in
excess thereof; provided that no partial prepayment of LIBOR Loans made pursuant
to a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than $1,000,000 for such LIBOR Loans; and

(c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.

 

69



--------------------------------------------------------------------------------

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to this Section 5.1 may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided that any notice of prepayment made pursuant to this
Section 5.1 shall be subject to any applicable breakage costs described in
Section 2.11 incurred as a result of any conversion of LIBOR Loans in
anticipation of such a prepayment.

5.2 Mandatory Prepayments.

(a) Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan
Limit (as reduced), then the Borrower shall on the same Business Day (i) prepay
the remaining Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, pay to
the Administrative Agent on behalf of the applicable Letter of Credit Issuers
and the L/C Participants an amount in cash equal to such excess to be held as
cash collateral as provided in Section 3.8.

(b) Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.

(i) Upon any redetermination of the Borrowing Base in accordance with
Section 2.14(b) if the aggregate Total Exposures of all Lenders exceeds the
redetermined Borrowing Base, then the Borrower shall, within 10 Business Days
after its receipt of a New Borrowing Base Notice indicating such Borrowing Base
Deficiency, inform the Administrative Agent of the Borrower’s election to:
(A) within thirty (30) days following such election prepay the Loans in an
aggregate principal amount equal to such excess, (B) prepay the Loans in six
equal monthly installments, commencing on the 30th day following its receipt of
such New Borrowing Base Notice with each payment being equal to 1/6th of the
aggregate principal amount of such excess, (C) within thirty (30) days following
such election, provide additional Collateral in the form of additional Oil and
Gas Properties not evaluated in the most recently delivered Reserve Report or
other Collateral reasonably acceptable to the Administrative Agent having a
Borrowing Base value (as proposed by the Administrative Agent and approved by
the Required Lenders) sufficient, after giving effect to any other actions taken
pursuant to this Section 5.2(b)(i) to eliminate any such excess or (D) undertake
a combination of clauses (A), (B) and (C); provided that if, because of Letter
of Credit Exposure, a Borrowing Base Deficiency remains after prepaying all of
the Loans, the Borrower shall Cash Collateralize such remaining Borrowing Base
Deficiency as provided in Section 3.8; provided further, that all payments
required to be made pursuant to this Section 5.2(b)(i) must be made on or prior
to the Termination Date. In the event that the Borrower shall not have notified
the Administrative

 

70



--------------------------------------------------------------------------------

Agent of its election within such 10 Business Days, then the Borrower shall be
deemed to have elected the option set forth in clause (B) above. In the event
that the Borrower proposes delivering additional Collateral pursuant to the
foregoing clause (b)(ii)(C) and the Administrative Agent shall no later than
five (5) Business Days after the date the Borrower elects to deliver such
additional Collateral determine that the proposed Collateral is “not acceptable”
(which such determination is made in the Administrative Agent’s sole discretion
and consistent with its normal oil and gas lending criteria as it exists at the
particular time), then the Borrower shall be obligated to make the prepayment
and/or Cash Collateralize such excess on the date or dates provided above with
respect to the foregoing clause (A) or clause (B) as elected by the Borrower.

(ii) Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e) or
Section 2.14(f) if the aggregate Total Exposures of all Lenders exceeds the
Borrowing Base, as adjusted, then the Borrower shall (A) prepay the Loans in an
aggregate principal amount equal to such excess and (B) if any excess remains
after prepaying all of the Loans as a result of any Letter of Credit Exposure,
Cash Collateralize such excess as provided in Section 3.8. The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral no later
than two Business Days following the date it receives written notice from the
Administrative Agent of the adjustment of the Borrowing Base and the resulting
Borrowing Base Deficiency; provided that all payments required to be made
pursuant to this clause must be made on or prior to the Termination Date.

(c) Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by Section 5.2, the Borrower may designate (i) the Types
of Loans that are to be prepaid and the specific Borrowing(s) being repaid and
(ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans and
(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed in writing by the Borrower. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(d) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.

 

71



--------------------------------------------------------------------------------

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuers entitled thereto,
as the case may be, not later than 2:00 p.m. (New York City time), in each case,
on the date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower; it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All repayments or prepayments
of any Loans (whether of principal, interest or otherwise) hereunder and all
other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Letter of Credit
Issuers, as applicable, entitled thereto.

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4 Taxes.

(a) Any and all payments made by or on behalf of any Credit Party under this
Agreement or any other Credit Document shall be made without deduction or
withholding for any Indemnified Taxes or Other Taxes, except as required by
applicable Requirements of Law. If an applicable Withholding Agent shall be
required by applicable Requirements of Law to deduct or withhold any Taxes from
such payments, then the applicable Withholding Agent shall make such deductions
or withholdings as it reasonably determines to be required by any applicable
Requirement of Law, shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, and, to the extent such Tax is an Indemnified Tax or Other Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
or withholdings of Indemnified Taxes or Other Taxes applicable to additional
sums payable under this Section 5.4) the Administrative Agent, any Letter of
Credit Issuer or any Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.
Whenever any Indemnified Taxes or Other Taxes are payable by the Borrower, as
promptly as possible thereafter, the Borrower shall send to the Administrative
Agent for its own account or for the account of such Letter of Credit Issuer or
Lender, as the case may be, a certified copy of an

 

72



--------------------------------------------------------------------------------

official receipt (or other evidence acceptable to such Letter of Credit Issuer
or Lender, acting reasonably) received by the Borrower showing payment thereof.
After any payment of Taxes by any Credit Party or the Administrative Agent to a
Governmental Authority as provided in this Section 5.4, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within thirty (30) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid or payable by, or required
to be withheld or deducted from a payment to, the Administrative Agent or such
Lender, as the case may be (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 5.4), and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or the Administrative Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent (and such other reasonably requested information) as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding Tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(e) Without limiting the generality of the foregoing:

(i) Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (A) in the case

 

73



--------------------------------------------------------------------------------

of a Non-U.S. Lender claiming exemption from U.S. federal withholding Tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any
applicable successor form) (together with a certificate representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code,
is not a 10% shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower, is not a CFC related to the Borrower (within the meaning
of Section 864(d)(4) of the Code) and the interest payments in question are not
effectively connected with the United States trade or business conducted by such
Lender); (B) in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (C) executed
copies of IRS Form W-8ECI (or any applicable successor form); or (D) to the
extent a Non-U.S. Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY (or any applicable successor form), accompanied by all necessary
attachments (including the forms described in clauses (A) through (C) above, IRS
Form W-9 and/or other certification documents from each beneficial owner, as
applicable). Any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.

Each recipient agrees that if any form or certification it previously delivered
pursuant to this Section 5.4(e) and Section 5.4(i), below, expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. Each Person that shall become a
Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6 shall,
upon the effectiveness of the related transfer, be required to provide all the
forms and statements required pursuant to this Section 5.4(e); provided that in
the case of a Participant such Participant shall furnish all such required forms
and statements to the Lender from which the related participation shall have
been purchased.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by the Borrower or any Guarantor
(including by the payment of additional amounts pursuant to this Section)
pursuant to this Agreement or any other Credit Document, which refund in the
good faith judgment of such Lender or the Administrative Agent, as the case may
be, is attributable to such payment made by the Borrower or any Guarantor, then
such Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrower or such Guarantor for such amount (net of all out-of-pocket expenses of
such

 

74



--------------------------------------------------------------------------------

Lender or the Administrative Agent, as the case may be, and without interest
other than any interest received thereon from the relevant Governmental
Authority with respect to such refund) as such Lender or the Administrative
Agent, as the case may be, determines in its sole discretion to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position (taking into account expenses or any Taxes imposed on
the refund) than it would have been in if the payment had not been required;
provided that the Borrower or such Guarantor, upon the request of such Lender or
the Administrative Agent, agrees to repay the amount paid over to the Borrower
or such Guarantor (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or the Administrative Agent in
the event such Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). Each Lender and the
Administrative Agent shall claim any refund that it determines is available to
it, unless it concludes in its sole discretion that it would be adversely
affected by making such a claim. No Lender nor the Administrative Agent shall be
obliged to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to any Credit Party in connection with
this clause (f) or any other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonably
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and the Administrative Agent harmless against any out-of-pocket expenses
incurred by such Person in connection with any request made by the Borrower
pursuant to this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate
any Lender or the Administrative Agent to take any action that such Person, in
its sole judgment, determines may result in a material detriment to such Person.

(h) The Administrative Agent shall deliver to the Borrower and each U.S. Lender
shall deliver to the Borrower and the Administrative Agent two executed copies
of IRS Form W-9 (or substitute or successor form), properly completed and duly
executed, certifying that such Person is exempt from United States federal
backup withholding (i) on or prior to the Closing Date (or on or prior to the
date it becomes a party to this Agreement), (ii) on or before the date that such
form expires or becomes obsolete or invalid, (iii) after the occurrence of a
change in Person’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

(i) If a payment made to any Lender or the Administrative Agent under this
Agreement or any other Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Person shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as

 

75



--------------------------------------------------------------------------------

prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Person has or has not
complied with such Person’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes each Letter of Credit Issuer and the term “applicable law”
includes FATCA.

(k) The agreements in this Section 5.4 shall survive the termination of this
Agreement, and the repayment of the Loans and payment of all other amounts
payable hereunder.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans calculated by reference to LIBOR shall be calculated on the basis
of a 360-day year for the actual days elapsed. Interest on ABR Loans in respect
of which the rate of interest is calculated on the basis of the Administrative
Agent’s prime rate and interest on overdue interest shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.

 

76



--------------------------------------------------------------------------------

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing

The initial Credit Event under this Agreement is subject to the satisfaction of
the following conditions precedent, except as otherwise agreed or waived
pursuant to Section 13.1.

6.1 Credit Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, the Administrative Agent, each Lender and each Letter of Credit
Issuer; and

(b) to the extent requested by a Lender, a Note payable to each such Lender or
its registered assigns executed by the Borrower.

6.2 Collateral.

All documents and instruments, including Uniform Commercial Code or other
applicable personal property financing statements and Mortgages, constituting at
least 70% of the PV-9 of all of the Proved Reserves evaluated in the Initial
Reserve Report, reasonably requested by the Administrative Agent to be filed,
registered or recorded to create, the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by, and with the
priority required by such Security Document, shall have been delivered to the
Administrative Agent for filing, registration or recording and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted under Section 10.2. For the avoidance of
doubt, such Mortgages shall include a grant of “Mortgaged Property” (as defined
in the applicable Mortgage) that is related to such Proved Reserves.

6.3 Legal Opinions. The favorable, signed opinions of (i) Vinson & Elkins, LLP,
special counsel to the Credit Parties, and (ii) McAfee & Taft, PC, special
Oklahoma counsel to the Credit Parties including an opinion that the Mortgages
covering any Mortgaged Property located in the State of Oklahoma are each in
proper form for recordation in the State of Oklahoma, and in each case of the
opinions in items (i)-(ii) above, in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

6.4 Contribution. The Administrative Agent shall have received: (A) reasonably
satisfactory evidence that the Borrower has (or contemporaneously with the
funding of the Loans hereunder on the Closing Date shall have) acquired, as a
result of an equity contribution by the Co-Investors pursuant to the
Contribution Agreement, title in the aggregate to at least 95% (by PV-9 value)
of the Oil and Gas Properties included in the Initial Reserve Report, free of
any Liens other than Permitted Liens and Liens in favor of the Administrative
Agent; (B) a certificate of an Authorized Officer of the Borrower (1) certifying
that the Borrower has acquired at least

 

77



--------------------------------------------------------------------------------

95% (by PV-9 value) of the Oil and Gas Properties included in the Initial
Reserve Report; and (C) duly executed releases and/or terminations of any
financing statements or mortgages specifically referencing and burdening the Oil
and Gas Properties contributed to the Borrower pursuant to the Contribution
Agreement and included in the Initial Reserve Report, to the extent applicable.

6.5 Authorization of Proceedings of Credit Parties; Organizational Documents.
The Administrative agent shall have received:

A certificate (substantially in the form of Exhibit F attached hereto) of one or
more Authorized Officers of the Borrower certifying, inter alia, (1) true and
correct copies of resolutions adopted by the Board of Directors of the Borrower
(A) authorizing the execution, delivery and performance by the Borrower of the
Credit Documents and the consummation of the transactions contemplated thereby,
(B) authorizing officers and other representatives of the Borrower to negotiate
the Credit Documents on behalf of the Borrower and the other Guarantors and
(C) authorizing officers and other representatives and authorized signers of the
Borrower to execute and deliver the Credit Documents and any related documents,
including, without limitation, any agreement or security document contemplated
by this Agreement, (2) that attached thereto are true and correct copies of the
certificate of organization and the limited liability company agreement of the
Borrower, as in effect on the Closing Date, (3) that attached thereto is a true
and complete copy of the resolutions described in the foregoing clause (1), (4)
the incumbency and specimen signatures of the officers and other representatives
and authorized signers of the Borrower executing any documents on behalf of it,
(5) that attached thereto are the applicable good standing certificates required
by Section 6.14 and (6) certifying that attached thereto is a true and correct
complete executed copies of the Contribution Agreement and the Management
Services Agreement.

6.6 Fees. All fees required to be paid on the Closing Date pursuant to any fee
letter previously agreed in writing between the Administrative Agent, the Lead
Arrangers, the Bookrunner and the Borrower and reasonable out-of-pocket expenses
required to be paid on the Closing Date pursuant to any commitment letter in
respect of the Commitments as agreed in writing between the Administrative
Agent, the Lead Arrangers, the Bookrunner and the Borrower, to the extent
invoiced at least one Business Day prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower), shall, upon the initial Borrowings
hereunder, have been, or will be substantially simultaneously, paid.

6.7 Representations. On the Closing Date, all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects unless such representations and
warranties are already qualified by materiality, Material Adverse Effect or a
similar qualification, in which case such representations and warranties shall
be true and correct in all respects.

6.8 Patriot Act. The Administrative Agent, the Bookrunner, each Letter of Credit
Issuer and each Lender shall have received all documentation and other
information about the Borrower as shall have been reasonably requested in
writing by the Administrative Agent or the Bookrunner at least seven calendar
days prior to the Closing Date and as is mutually agreed to be required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

78



--------------------------------------------------------------------------------

6.9 Pro Forma Financial Information and Projections. The Administrative Agent
shall have received (a) pro forma financial information for the Borrower and its
Subsidiaries as of the Closing Date and (b) financial projections for the
Borrower and its Subsidiaries for period ending December 31, 2019, each in form,
scope, substance and reasonable detail satisfactory to the Administrative Agent,
and prepared by the Borrower based on historical data and good faith estimates
and assumptions believed by the Borrower to be reasonable at the time made (it
being recognized by the Administrative Agent and the Lenders that, with respect
to any projections delivered pursuant to the foregoing clause (b), such
projections concern future events and are not to be viewed as facts, such
projections are subject to significant uncertainties and contingencies (many of
which are beyond the control of the Borrower and the Subsidiaries), no assurance
can be given that any particular projections will be realized and actual results
during the period or periods covered by any such projections may differ from the
projected results and such differences may be material).

6.10 Engineering Reports. The Administrative Agent shall have received an
engineering report dated effective as of April 1, 2017, prepared with respect to
Oil and Gas Properties of the Borrower by an Approved Petroleum Engineer, in
form and substance reasonably satisfactory to the Administrative Agent.

6.11 Title Information. The Administrative Agent shall have received
satisfactory title information with respect to the Oil and Gas Properties of the
Borrower comprising at least 70% of the PV-9 of all of the Proved Reserves
evaluated in the Initial Reserve Report as the Administrative Agent shall
reasonably request.

6.12 Insurance Certificate. The Administrative Agent shall have received copies
of insurance certificates evidencing the insurance required to be maintained by
the Borrower pursuant to Section 9.3.

6.13 Absence of Litigation. The Administrative Agent shall have received a
certificate of one or more Authorized Officers of the Borrower certifying that
no litigation by any Person shall be pending or threatened with respect to this
Agreement, any other Credit Document or the Transactions contemplated hereby
that could reasonably be expected to have a Material Adverse Effect or
materially and adversely affect this Agreement, any other Credit Document or the
Transactions contemplated hereby.

6.14 Good Standing Certificates. The Administrative Agent shall have received
certificates of appropriate public officials as to (1) the existence or
qualification to do business, as applicable, of the Borrower in the State of
Oklahoma and (2) the existence or qualification to do business, as applicable,
and good standing of the Borrower in each other state in which it operates if
the failure to be in good standing could reasonably be expected to have a
Material Adverse Effect and to the extent that the Borrower is required to be
qualified to do business in each such state.

 

79



--------------------------------------------------------------------------------

6.15 Solvency. The Administrative Agent shall have received a certificate signed
by the Chief Financial Officer of the Borrower, certifying that the Borrower is
Solvent.

6.16 Environmental Conditions. The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Borrowing Base Properties.

6.17 Corporate Structure and Capitalization. The Administrative Agent shall be
otherwise reasonably satisfied with the corporate structure and capitalization
of the Borrower.

6.18 Unused Availability. The Borrower shall have Available Commitments of at
least seventy-five percent (75%) of the Borrowing Base on the Closing Date after
giving effect to the application of the proceeds of the Borrowings incurred on
the Closing Date.

6.19 Hedging Transactions. The Administrative Agent shall have received the
schedule of Hedge Transactions described in Section 8.18.

6.20 Material Adverse Effect. After giving effect to such Credit Event, no event
or circumstance shall exist which could reasonably be expected to result in a
Material Adverse Effect.

SECTION 7. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Loans required to be made by the Lenders in respect of Unpaid
Drawings pursuant to Sections 3.3 and 3.4), and the obligation of each Letter of
Credit Issuer to issue Letters of Credit on any date, is subject to the
satisfaction of the following conditions precedent:

7.1 No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (a) no Default or Event of Default shall
have occurred and be continuing and (b) all representations and warranties made
by any Credit Party contained herein or in the other Credit Documents shall be
true and correct in all material respects (unless such representations and
warranties are already qualified by materiality, Material Adverse Effect or a
similar qualification in which case such representations and warranties shall be
true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects or true and correct in all
respects, as applicable, as of such earlier date).

7.2 Notice of Borrowing.

(a) Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)), the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3(a).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the applicable Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

80



--------------------------------------------------------------------------------

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders and the Letter of Credit Issuers to enter into
this Agreement, to make the Loans and issue or participate in Letters of Credit
(as applicable) as provided for herein, the Borrower makes, on the Closing Date
and on each other date as required or otherwise set forth in this Agreement, the
following representations and warranties to, and agreements with, the Lenders
and the Letter of Credit Issuers, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

8.1 Corporate Status. The Borrower and each Subsidiary (a) is a duly organized
and validly existing corporation, partnership, limited liability company or
other entity in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate, partnership, limited liability company or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged, (c) has duly qualified and is
authorized to do business and is in good standing (if applicable, or has
“active” status in the case of the State of Texas) in all jurisdictions where it
is required to be so qualified, and (d) is in compliance with all Requirements
of Law, except in each case referred to in clauses (b), (c) and (d), where the
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect.

8.2 Power and Authority; Enforceability. The Borrower and each other Credit
Party has the corporate, partnership, limited liability company or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate, partnership, limited liability company or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. The Borrower and each other Credit
Party has duly executed and delivered each Credit Document to which it is a
party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

8.3 No Violation. None of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party or the compliance with the
terms and provisions thereof will (a) contravene any material applicable
provision of any material Requirement of Law, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Subsidiaries (other than Liens created under the Credit Documents)
pursuant to the terms of any indenture, loan agreement, lease agreement,
mortgage, deed of trust, agreement or other instrument to which such Credit
Party or any of the Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) except to the extent such breach, default or Lien
that would not reasonably be expected to result in a Material Adverse Effect or
(c) violate any provision of the certificate of incorporation, by-laws or other
organizational documents of such Credit Party or any of the Subsidiaries.

 

81



--------------------------------------------------------------------------------

8.4 Litigation. Except as set forth on Schedule 8.4, there are no actions, suits
or proceedings (excluding Environmental Claims) pending or, to the knowledge of
the Borrower, threatened with respect to the Borrower or any of its Subsidiaries
that would reasonably be expected to result in a Material Adverse Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.

8.6 Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

8.7 Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
furnished by or on behalf of the Borrower, any of the Subsidiaries or any of
their respective authorized representatives to the Administrative Agent, the
Lead Arrangers, the Bookrunner and/or any Lender on or before the Closing Date
(including all such information and data contained in the Credit Documents) or
delivered hereunder or under any of the other Credit Documents contained any
untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not materially
misleading at such time (after giving effect to all supplements so furnished
prior to such time) in light of the circumstances under which such information
or data was furnished; it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections or estimates (including financial estimates,
forecasts and other forward-looking information) and information of a general
economic or general industry nature.

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

 

82



--------------------------------------------------------------------------------

8.9 Financial Condition; Financial Information.

(a) The Pro Forma Financial Information and Projections present fairly in all
material respects the projected financial position of the Borrower and its
consolidated Subsidiaries at the date of such information and for the period
covered thereby. Since August 31, 2017, there has been no Material Adverse
Effect.

(b) As of the Closing Date, neither the Borrower nor any Subsidiary has any
material Indebtedness (including Disqualified Stock), any material guarantee
obligations, contingent liabilities, off balance sheet liabilities, or unusual
forward or long-term commitments that, in each case, are not reflected or
provided for in the Pro Forma Projections, except as would not reasonably be
expected to result in a Material Adverse Effect.

8.10 Tax Matters. Except where the failure to file tax returns or pay taxes of
which would not be reasonably expected to have a Material Adverse Effect, each
of the Borrower and the Subsidiaries has filed or caused to be filed all federal
income tax returns and all other tax returns, domestic and foreign, required to
be filed by it and has paid or caused to be paid all material taxes payable by
it that have become due, other than taxes (i) not yet delinquent or (ii) that
are being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided to the extent required by and in accordance
with GAAP.

8.11 Compliance with ERISA. Each Plan is in compliance with ERISA, the Code and
any applicable Requirement of Law; no Reportable Event has occurred with respect
to any Plan; no written notice of any insolvency of a Multiemployer Plan has
been given to the Borrower or any ERISA Affiliate; no Plan has an accumulated or
waived funding deficiency; on and after the effectiveness of the Pension Act,
each Plan that is subject to Title IV of ERISA has satisfied the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 4062, 4063, 4064, or 4069 of ERISA or Section 4971 or 4975 of
the Code, or to or on account of a Multiemployer Plan pursuant to Section 515,
4201 or 4204 of ERISA or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any Plan or
Multiemployer Plan, as applicable; no proceedings have been instituted to
terminate or to reorganize any Plan or to appoint a trustee to administer any
Plan, and no written notice of any such proceedings has been given to the
Borrower or any ERISA Affiliate; and no lien imposed under the Code or ERISA on
the assets of the Borrower or any ERISA Affiliate exists nor has the Borrower or
any ERISA Affiliate been notified in writing that such a lien will be imposed on
the assets of the Borrower or any ERISA Affiliate on account of any Plan or
Multiemployer Plan, except to the extent that a breach of any of the
representations or warranties in this Section 8.11 would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Material Adverse Effect. No Plan has an Unfunded
Current Liability that would, individually or when taken

 

83



--------------------------------------------------------------------------------

together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect. With respect to
Multiemployer Plans, the representations and warranties in this Section 8.11,
other than any made with respect to (i) liability under Section 4201 or 4204 of
ERISA or (ii) liability for termination of such Multiemployer Plans under ERISA,
are made to the best knowledge of the Borrower.

8.12 Subsidiaries. The Borrower has no Subsidiaries as of the Closing Date.

8.13 Intellectual Property. The Borrower and each of the Subsidiaries have
obtained all intellectual property, free from burdensome restrictions, that is
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights would not reasonably be expected to have a Material Adverse
Effect.

8.14 Environmental Laws.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Oil and Gas
Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any of their actual
or alleged liability for any Environmental Claim or any other liability under
any Environmental Law, which has not been fully resolved; (iii) neither the
Borrower nor any Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any real
property location; and (iv) to the knowledge of the Borrower, no underground
storage tank or related piping, or any surface impoundment or disposal area
containing Hazardous Materials is located at, on or under any Oil and Gas
Properties currently owned or leased by the Borrower or any of its Subsidiaries.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or, to the
knowledge of the Borrower, formerly owned or leased Oil and Gas Properties in a
manner that would reasonably be expected to give rise to liability of the
Borrower or any Subsidiary under Environmental Law.

8.15 Properties.

(a) Each Credit Party has good title to the Borrowing Base Properties evaluated
in the most recently delivered Reserve Report (other than those (i) disposed of
in compliance with Section 10.4 since delivery of such Reserve Report,
(ii) leases that have expired in accordance with their terms and (iii) with
title defects disclosed in writing to the Administrative Agent), and good title
to all its material personal properties, in each case, free and clear of all
Liens other than Liens permitted by Section 10.2, except where the failure to
have good title could not reasonably be expected to have a Material Adverse
Effect. After giving full effect to the Liens permitted by Section 10.2, the
Borrower or the Subsidiary specified as the owner owns the working interests and
net revenue interests attributable to the Hydrocarbon Interests as reflected in
the most recently delivered Reserve Report, and the ownership of such properties
shall not in any material respect obligate the Borrower or such Subsidiary to
bear the material costs and expenses relating to the maintenance, development
and operations of each such property in an amount in excess of the working
interest of each property set forth in the most recently delivered Reserve
Report that is not offset by a corresponding proportionate increase in the
Borrower’s or such Subsidiary’s net revenue interest in such property.

 

84



--------------------------------------------------------------------------------

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, except to the extent that any such failure to be valid or subsisting
would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and properties presently owned, leased or licensed by the Credit
Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.

(d) All of the properties of the Borrower and the Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing would reasonably be
expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date (after giving effect to the consummation of
the Transactions), the Borrower, on a consolidated basis with its Subsidiaries,
is Solvent.

8.17 Insurance. The properties of the Borrower and the Subsidiaries are insured
in the manner contemplated by Section 9.3.

8.18 Hedge Transactions. Schedule 8.18 sets forth, as of the Closing Date, a
true and complete list of all material commodity Hedge Transactions of each
Credit Party, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof (as of the last Business Day of the most recent fiscal quarter
preceding the Closing Date and for which a mark to market value is reasonably
available) and all credit support agreements relating thereto (including any
margin required or supplied).

8.19 Patriot Act. Each Credit Party is in compliance in all material respects
with the material provisions of the Patriot Act, and the Borrower has provided
to the Administrative Agent and the Lenders all information related to the
Credit Parties (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and the Lenders and mutually agreed to be required by the
Patriot Act to be obtained by the Administrative Agent or any Lender.

8.20 Liens Under the Security Documents. Upon the execution and delivery of the
Security Documents in accordance herewith, and where appropriate the filing and
recordation thereof with the appropriate filing or recording officers in each of
the necessary jurisdictions, the Liens granted and to be granted by any Credit
Party to the Administrative Agent for the benefit of the Secured Parties,
constitute validly created, perfected and first priority Liens, subject only to
Liens permitted under Section 10.2.

 

85



--------------------------------------------------------------------------------

8.21 No Default. No Credit Party is in default under or with respect to any
Contractual Requirement that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Credit Document. Each
of the Borrower and each Subsidiary is in compliance in all material respects
with the Requirements of Law applicable to it or to its properties, except in
such instances in which (a) such Requirement of Law is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

8.22 Direct Benefit. The initial Borrowing hereunder and all additional
Borrowings are for the direct benefit of the Borrower and its Subsidiaries. The
Borrower and its Subsidiaries shall engage as an integrated group in the
business of oil and gas exploration and related activities and certain other
legal business purposes, and any benefits to the Borrower and its Subsidiaries
is a benefit to all of them, both directly or indirectly, inasmuch as the
successful operation and condition of the Borrower and its Subsidiaries is
dependent upon the continued successful performance of the functions of the
integrated group as a whole.

8.23 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and to the knowledge of the
Borrower its directors and agents and employees, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions. None of the Borrower or its
Subsidiaries operates in a Sanctioned Country.

8.24 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

8.25 Deposit Accounts. Schedule 8.25 sets forth, as of the Closing Date, a true
and complete list of all Deposit Accounts of each Credit Party (other than
Excluded Accounts).

SECTION 9. Affirmative Covenants

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitments and each Letter of Credit have
terminated (unless such Letters of Credit have been collateralized on terms and
conditions reasonably satisfactory to the applicable Letter of Credit Issuer
following the termination of the Total Commitment) and the Loans and Unpaid
Drawings, together with interest, fees and all other Obligations incurred
hereunder (other than Hedging Obligations under Secured Hedge Transactions, Cash
Management Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

 

86



--------------------------------------------------------------------------------

9.1 Information Covenants. The Borrower will furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year (or in the case
of the fiscal year ending December 31, 2017, within one hundred fifty
(150) days), copies of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as of the close of such fiscal year commencing with the
fiscal year ending December 31, 2017 and audited consolidated statements of
income and partners’ capital and a consolidated statement of cash flows of the
Borrower and its Subsidiaries for such fiscal year commencing with the fiscal
year ending December 31, 2017, in each case setting forth in comparative form
the figures for the preceding fiscal year, all in reasonable detail and prepared
in accordance with GAAP and accompanied by an opinion thereon of independent
accountants of recognized national standing selected by the Borrower and
reasonably satisfactory to the Administrative Agent whose opinion shall not be
materially qualified with a “going concern” or like qualification or exception
(other than with respect to, or resulting from, (x) the occurrence of the
Maturity Date within one year from the date such opinion is delivered or (y) any
potential inability to satisfy the Financial Performance Covenants on a future
date or in a future period.

(b) Quarterly Financial Statements. As soon as available and in any event within
sixty (60) days after the end of each of the first three (3) fiscal quarters (or
in the case of the fiscal quarter ending September 30, 2017, within seventy five
(75) days), copies of the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such period, and unaudited consolidated
statements of income, partners’ capital and cash flows of the Borrower and its
Subsidiaries for that fiscal period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form the
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and certified by an Authorized Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, partners’ capital and cash flows, of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the Financial Performance Covenants as at the end of
such fiscal year or period, as the case may be and (ii) a specification of any
change in the identity of the Material Subsidiaries, and Guarantors as at the
end of such fiscal year or period, as the case may be, from the Material
Subsidiaries, and Guarantors, respectively, provided to the Lenders on the
Closing Date or the most recent fiscal year or period, as the case may be.

 

87



--------------------------------------------------------------------------------

(d) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Subsidiaries obtains actual knowledge thereof, written
notice from an Authorized Officer of the Borrower of (i) the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto and (ii) any litigation or governmental
proceeding pending against the Borrower or any of the Subsidiaries that would
reasonably be expected to be determined adversely and, if so determined, to
result in a Material Adverse Effect.

(e) Environmental Matters. Promptly, but no later than ten (10) Business Days
after Borrower’s obtaining actual knowledge of any one or more of the following
environmental matters, unless such environmental matters would not,
individually, or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect, written notice from an
Authorized Officer of the Borrower of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any real property interests of any Oil and Gas Properties;

(ii) any condition or occurrence on any real property interests of any Oil and
Gas Properties that (A) would reasonably be expected to result in a violation of
Environmental Law by any Credit Party or (B) would reasonably be expected to
result in the issuance of an Environmental Claim against any Credit Party or any
real property interests of any Oil and Gas Properties;

(iii) any condition or occurrence on any real property interests of any Oil and
Gas Properties that would reasonably be expected to result in restrictions on
the Borrower’s ownership, occupancy, use or transferability of such interests of
any Oil and Gas Properties under any Environmental Law; and

(iv) Borrower’s or any Subsidiary’s conduct of any investigation, or any
removal, remedial or other corrective action in response to the actual or
alleged presence, release or threatened release of any Hazardous Material on,
at, under or from any real property interests of any Oil and Gas Properties.

All such notices shall describe in reasonable detail, based on the information
then available, the nature of the claim, investigation, condition, occurrence or
removal or remedial action and the response thereto.

(f) Other Information.

(i) Promptly after the sending or filing thereof, copies of all press releases
and material information, communications or notices that the Borrower sends to
any holders of its Stock or Stock Equivalents (to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement);

(ii) Promptly, but subject to the limitations set forth in the last sentences of
Section 9.2(a) and Section 13.6, such other information (financial or otherwise)
as the Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.

 

88



--------------------------------------------------------------------------------

(g) Projections. Within one hundred twenty (120) days after the end of each
fiscal year (beginning with the fiscal year ending on or about
December 31, 2017) of the Borrower, a reasonably detailed consolidated budget
and cash flow forecast for the following fiscal year as customarily prepared in
good faith by management of the Borrower for its internal use and projected
capital expenditures (collectively, the “Projections”) in form and substance
satisfactory to the Administrative Agent.

(h) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
Subsidiary (i) enters into a definitive agreement to Dispose of any Oil and Gas
Properties or any Stock or Stock Equivalents in any Subsidiary owning Oil and
Gas Properties, or (ii) unwinds, terminates, or creates offsetting positions
with respect to, any Hedge Transactions in respect of commodities, in each case,
that could reasonably be expected to exceed 5% of the then-effective Borrowing
Base, when aggregated with other Dispositions or Hedging Transactions since the
later of the most recent Scheduled Redetermination Date and the last adjustment
to the Borrowing Base made pursuant to Section 2.14(e), prior written notice
thereof in accordance with Section 10.4(b).

Documents required to be delivered pursuant to Sections 9.1(a) and (b) and
Section 9.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2, or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(x) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by
Section 9.1(c) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

9.2 Books, Records and Inspections.

(a) The Borrower will, and will cause each Subsidiary to, permit officers and
designated representatives of the Administrative Agent or the Majority Lenders
(as accompanied by the Administrative Agent) to visit and inspect any of the
properties or assets of the Borrower or such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such

 

89



--------------------------------------------------------------------------------

Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, upon reasonable advance notice to the Borrower, all at
such reasonable times and intervals during normal business hours and to such
reasonable extent as the Administrative Agent or the Majority Lenders may desire
(and subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default (i) only the Administrative Agent on behalf of the Majority
Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 9.2, and (ii) only one such visit shall be at the Borrower’s
expense; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
or any representative of the Majority Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1(f)(ii) or this Section 9.2, neither the Borrower nor any
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

(b) The Borrower will, and will cause each of the Subsidiaries to, maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

9.3 Maintenance of Insurance. The Borrower will, and will cause each Subsidiary
to, at all times maintain in full force and effect, pursuant to self-insurance
arrangements or with insurance companies that the Borrower believes (in the good
faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. The Secured Parties shall be the additional insureds on
any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Administrative Agent shall be a loss payee under any
such casualty insurance; provided that, to the extent that the Administrative
Agent, any Letter of Credit Issuer or any Lender receives proceeds of such
casualty insurance and so long as no Event of Default has occurred and is then
continuing, the Administrative Agent, such Letter of Credit Issuer or such
Lender, as applicable, will deliver such proceeds to the Borrower to the extent
that the Borrower undertakes to apply such proceeds to the reconstruction,
replacement or repair of

 

90



--------------------------------------------------------------------------------

the property insured thereby. All policies of insurance required by the terms of
this Agreement or any Security Document shall provide that each insurer shall
endeavor to give at least thirty (30) days’ prior written notice to the
Administrative Agent of any cancellation of such insurance (or at least 10 day’s
prior written notice in the case of cancellation of such insurance due to
non-payment of premiums).

9.4 Payment of Taxes. The Borrower will, and will cause each of the Subsidiaries
to, pay or discharge all Taxes imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto; provided that neither the Borrower nor any of the
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge, levy or claim (a) that is being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of management of the Borrower) with respect thereto to the extent required by,
and in accordance with, GAAP or (b) where the failure to pay or discharge such
tax, assessment, charge, levy or claim would not reasonably be expected to
result in a Material Adverse Effect.

9.5 Existence. The Borrower will, and will cause each of its Subsidiaries to,
preserve and maintain such Person’s existence, rights, franchises and privileges
in the jurisdiction of its formation, and qualify and remain qualified as a
foreign limited partnership, limited liability company or corporation in each
jurisdiction in which such qualification is material to the business and
operations of the Borrower or any of its Subsidiaries or the ownership or
leasing of the Properties of the Borrower or its Subsidiaries except (other than
with respect to the existence of the Borrower) where the failure could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.3, 10.4 or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property, including all governmental approvals or authorizations required
to conduct its business, and to maintain all such governmental approvals or
authorizations in full force and effect, in each case except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures, to the
extent applicable to its business, designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

9.7 ERISA.

(a) Promptly after the Borrower knows or has reason to know of the occurrence of
any of the following events that, individually or in the aggregate (including in
the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the Borrower will deliver
to the Administrative Agent a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and
the action, if any, that the Borrower or an ERISA Affiliate is required or
proposes to take, together with any notices given to or filed with or by the
Borrower, such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan

 

91



--------------------------------------------------------------------------------

administrator with respect thereto: that a Reportable Event has occurred with
respect to any Plan; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability or
a Multiemployer Plan has been or is to be terminated, reorganized, partitioned
or declared insolvent under Title IV of ERISA (including the giving of written
notice thereof); that a Plan has an Unfunded Current Liability that has or will
result in a lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Plan having an Unfunded Current Liability (including
the giving of written notice thereof); that a proceeding has been instituted
against the Borrower or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that the PBGC has
notified the Borrower or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan; that the Borrower or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Code with respect to a Plan; or that the Borrower or any ERISA Affiliate
has incurred (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 4062, 4063, 4064, or 4069 of ERISA or
Section 4971 or 4975 of the Code or to or on account of a Multiemployer Plan
pursuant to Section 515, 4201 or 4204 of ERISA.

(b) Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Borrower, any of
its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, following any request by the Administrative Agent, the Borrower, the
applicable Subsidiary(ies) or the ERISA Affiliate(s) shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof.

9.8 Maintenance of Properties. The Borrower will, and will cause each of the
Subsidiaries to, except in each case, where the failure to so comply would not
reasonably be expected to result in a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in good
working order and condition as would a reasonably prudent oil and gas
exploration and production operator in compliance with all applicable
Contractual Requirements and all applicable Requirements of Law, including
applicable proration requirements and Environmental Laws, and all applicable
Requirements of Law of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

 

92



--------------------------------------------------------------------------------

(b) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair and working order (ordinary wear and tear
excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and

(c) to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts consistent with its rights under
applicable operating agreements to cause the operator to comply with this
Section 9.8.

9.9 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Subsidiaries’, fiscal
years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.10 Additional Guarantors, Grantors and Collateral.

(a) Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and (ii) any Domestic Subsidiary of the Borrower that ceases to be an Excluded
Subsidiary, in each case within thirty (30) days from the date of such
formation, acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion) to (1) execute a
supplement to each of the Guarantee and the Pledge Agreement, if any,
substantially in the form of Annex A or Exhibit 1, as applicable, to the
respective agreement in order to become a Guarantor under the Guarantee and a
pledgor under the Pledge Agreement and (2) execute a Mortgage or a joinder and
supplement to an existing Mortgage or enter into a security agreement as
provided in Section 9.16(c).

(b) Subject to any applicable limitations set forth in the Pledge Agreement, the
Borrower will pledge, and, if applicable, will cause each other Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.10(a)) or Section 9.16(c) to pledge, to the Administrative Agent, for
the benefit of the Secured Parties all of the Stock (other than any Excluded
Stock) of each Subsidiary owned by the Borrower or any Subsidiary Guarantor (or
Person required to become a Guarantor pursuant to Section 9.10(a) or
Section 9.16(c)), in each case, formed or otherwise purchased or acquired after
the Closing Date, pursuant to the Pledge Agreement or pursuant to a supplement
to the Pledge Agreement substantially in the form of Annex A thereto, as
applicable.

 

93



--------------------------------------------------------------------------------

(c) In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report and the
list of current Mortgaged Properties to ascertain whether the PV-9 of the
Mortgaged Properties (calculated at the time of redetermination) is no less than
85% of the net present value of the Proved Reserves included in the Reserve
Report after giving effect to exploration and production activities,
acquisitions, Dispositions and production. In the event that additional Oil and
Gas Properties need to be mortgaged in order to satisfy the requirements set
forth in the preceding sentence, then the Borrower shall, and shall cause its
Credit Parties to, grant, within 60 days after delivery of the applicable
Reserve Report (or such longer period as the Administrative Agent may agree in
its reasonable discretion) to the Administrative Agent as security for the
Obligations a first priority Lien (subject to Liens permitted by Section 10.2)
on additional Oil and Gas Properties not already subject to a Lien of the
Security Documents sufficient to meet such requirement. All such Liens will be
created and perfected by and in accordance with the provisions of the Security
Documents, including, if applicable, any additional Mortgages. In order to
comply with the foregoing, if any Subsidiary places a Lien on its property and
such Subsidiary is not a Guarantor, then it shall become a Guarantor and comply
with the provisions of Sections 9.10(a) and (b) and Section 9.16. For the
avoidance of doubt, such Mortgages shall include a grant of “Mortgaged Property”
(as defined in the applicable Mortgage) that is related to such Proved Reserves.

(d) The Borrower will promptly notify the Administrative Agent if the Borrower
or any other Credit Party establishes a Deposit Account or a Commodities Account
after the Closing Date (or if any Deposit Account that was previously an
Excluded Account ceases to be an Excluded Account), and the Borrower will, and
will cause each other Credit Party to, in connection with any such Deposit
Account or Commodities Account established by a Credit Party (other than Deposit
Accounts that are Excluded Accounts, but only for so long as it is an Excluded
Account) promptly, but in any event on or before the earlier of (x) 30 days
after the establishment of such Deposit Account or Commodities Account (or by
such later date as the Administrative Agent shall reasonably agree) or (y) the
first date on which the funds or contracts in such Deposit Account or
Commodities Account would exceed $1,000,000, enter into a Control Agreement with
the Administrative Agent and the depositary bank for such Deposit Account (other
than an Excluded Account or the commodities intermediary), on terms reasonably
satisfactory to the Administrative Agent.

(e) The Borrower will promptly notify the Administrative Agent if the Borrower
or any other Credit Party establishes a Securities Account after the Closing
Date and the Borrower will, and will cause each other Credit Party to, in
connection with any such Securities Account established by a Credit Party
promptly, but in any event on or before the earlier of (x) 30 days after the
establishment of such Securities Account (or by such later date as the
Administrative Agent shall reasonably agree) or (y) the first date on which the
securities and funds in such Securities Account would either (i) pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, cause the securities intermediary to agree to comply without further
consent of Borrower or such Credit Party, with entitlement orders originated by
the Administrative Agent with respect to the financial assets carried in such
securities account, or (ii) arrange for the Administrative Agent to become the
entitlement holder of the securities intermediary with respect to the securities
account, with Borrower or such Credit Party being permitted, only with the
consent of the Administrative Agent, to originate entitlement orders with
respect to the financial assets carried in such securities account. The
Administrative Agent shall not give any such entitlement orders unless an Event
of Default has occurred and is continuing.

 

94



--------------------------------------------------------------------------------

(f) The Borrower shall execute and deliver such other closing documents,
certificates and legal opinions as the Administrative Agent may reasonably
request in connection with the foregoing (a) through (e).

9.11 Use of Proceeds.

(a) The Borrower will use the proceeds of the Loans (i) to pay fees and expenses
related to the Transactions, (ii) to provide for working capital needs of the
Borrower and its Subsidiaries and (iii) for other general limited liability
company purposes of the Borrower and its Subsidiaries.

(b) The Borrower will use Letters of Credit for general limited liability
company purposes, including to satisfy deposit requirements under purchase
agreements for the acquisition of Oil and Gas Properties.

9.12 Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture, filings, assignments of as-extracted collateral, mortgages,
deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Administrative Agent or the Majority Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Subsidiaries.

(b) Notwithstanding anything herein to the contrary, if the Administrative Agent
and the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.

9.13 Reserve Reports.

(a) On or before August 15th and February 15th of each year, commencing
August 15, 2017, the Borrower shall furnish to the Administrative Agent a
Reserve Report evaluating, as of the immediately preceding June 30th and
December 31st, respectively, the Proved Reserves of the Borrower and the Credit
Parties located within the geographic boundaries of the United States of America
(or the Outer Continental Shelf adjacent to the United States of America) that
the Borrower desires to have included in any calculation of the Borrowing Base.
Each Reserve Report as of December 31 shall be prepared at the Borrower’s
election, by one or more Approved Petroleum Engineers. Each Reserve Report as of
June 30 shall be prepared by or under the supervision of the chief engineer of
the Borrower, provided that the Borrower may elect to have such Reserve Report
prepared by one or more Approved Petroleum Engineers. In any event, the Reserve
Report shall be in a form reasonably acceptable to the Administrative Agent.

 

95



--------------------------------------------------------------------------------

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum Engineers or by or under the supervision of the chief engineer of the
Borrower. For any Interim Redetermination pursuant to Section 2.14(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent, as soon as possible, but in any event no later than
thirty (30) days, in the case of any Interim Redetermination requested by the
Borrower or 45 days, in the case of any Interim Redetermination requested by the
Administrative Agent or the Lenders, following the receipt of such request.

(c) At the time of delivery of any Reserve Report pursuant to clauses (a) or (b)
of this Section 9.13, the Borrower shall also deliver to the Administrative
Agent a true and complete list of all commodity Hedge Transactions of each
Credit Party (including the type, applicable commodity prices and notional
amounts or volumes).

9.14 Title Information. On or before the date of delivery to the Administrative
Agent of each Reserve Report required by Section 9.13(a), the Borrower will use
commercially reasonable efforts to deliver, if requested by the Administrative
Agent, title consistent with usual and customary standards for the geographic
regions in which the Borrowing Base Properties are located, taking into account
the size, scope and number of leases and wells of the Borrower and its
Subsidiaries.

9.15 Commodity Exchange Act Keepwell Provisions. The Borrower hereby guarantees
the payment and performance of all Obligations of each Credit Party (other than
Borrower) and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Credit
Party (other than the Borrower) in order for such Credit Party to honor its
obligations under its respective Guaranty Agreement including obligations with
respect to Hedge Transactions (provided, however, that the Borrower shall only
be liable under this Section 9.15 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 9.15, or otherwise under this Agreement or any Credit Document, as it
relates to such other Credit Parties, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Borrower under this Section 9.15 shall remain in full
force and effect until all Obligations are paid in full to the Lenders, the
Administrative Agent and all other Secured Parties, and all of the Commitments
are terminated. The Borrower intends that this Section 9.15 constitute, and this
Section 9.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

9.16 Post-Closing Covenants.

(a) Required Hedging Transactions. (i) If at any time the Borrowing Base
Utilization Percentage exceeds 50%, the Borrower shall be required to enter into
and maintain on a quarterly basis Hedge Transactions permitted by Section 10.10
with Approved Counterparties with respect to not less than 50% of reasonably
anticipated quarterly production volumes for oil and natural gas from Proved
Developed Producing Reserves (as forecast based upon the most recent Reserve
Report) for the eight (8) calendar quarters following the date the Borrowing
Base Utilization Percentage first exceeds 50% (the “Trigger Date”); provided
that,

 

96



--------------------------------------------------------------------------------

(A) the Borrower shall have sixty (60) days following the Trigger Date to have
entered into the Hedge Transactions required by this Section 9.16(a)(i), (B) the
Borrower is required to enter into such Hedge Transactions within such sixty
(60) days, even if at any time during such sixty (60) day period the Borrowing
Base Utilization Percentage is less than 50% and (ii) if during any calendar
quarter following the Trigger Date the Borrowing Base Utilization Percentage
exceeds at any time 50%, the Borrower will be required to enter into and
maintain on a quarterly basis Hedge Transactions permitted by Section 10.10 with
Approved Counterparties with respect to not less than 50% of reasonably
anticipated quarterly production volumes for oil and natural gas from Proved
Developed Producing Reserves (as forecast based upon the most recent Reserve
Report for the 8 calendar quarters following such calendar quarter in which the
Borrowing Base Utilization Percentage exceeds 50%; provided that (A) the
Borrower shall have sixty (60) days following the date during such calendar
quarter that the Borrowing Base Utilization Percentage exceeds 50% to have
entered into the Hedge Transactions required by this Section 9.16(a)(ii) and
(B) the Borrower is required to enter into such Hedge Transactions within such
sixty (60) days, even if during such sixty (60) day period the Borrowing Base
Utilization Percentage is less than 50%. The Borrower’s failure to comply with
the terms of this Section 9.16(a) shall not be considered a Default or an Event
of Default under Section 11.3(b) of this Agreement, or a default or event of
default under any other Credit Document, but shall result in the Administrative
Agent and the Lenders having the right to redetermine the Borrowing Base at such
time, pursuant to the terms of Section 2.14, and such redetermination shall not
be deemed an Interim Redetermination.

(b) Required Title Information and Mortgages. Within sixty (60) days after the
Closing Date the Borrower shall deliver to the Administrative Agent
(i) additional title information with respect to Oil and Gas Properties of the
Borrower and its Subsidiaries such that the Administrative Agent shall have
received satisfactory title information comprising at least 80% of the PV-9 of
all of the Proved Reserves evaluated in the Initial Reserve Report and
(ii) Mortgages in form and substance satisfactory to the Administrative Agent on
additional Oil and Gas Properties of the Borrower and its Subsidiaries such that
the Administrative Agent has perfected Liens on at least 85% of the PV-9 of all
Proved Reserves evaluated in the Initial Reserve Report together with such other
closing documents, certificates, resolutions and legal opinions as the
Administrative Agent may reasonably request and none of the Collateral shall be
subject to any other pledges, security interests or mortgages except for Liens
permitted under Section 10.2; provided that, notwithstanding anything to the
contrary in this Agreement, the Borrower’s failure to comply with the terms of
this Section 9.16(b) shall not be deemed a Default or an Event of Default under
Section 11.3(b) of this Agreement, or a default or event of default under any
other Credit Document, but shall result in the Administrative Agent and the
Lenders having the right to redetermine the Borrowing Base at such time,
pursuant to the terms of Section 2.14 and such redetermination shall not be
deemed an Interim Redetermination.

(c) Security Documents. Within thirty (30) days of such time, if any, that
(i) the Borrower shall acquire any direct or indirect Domestic Subsidiary (other
than an Excluded Subsidiary) or (ii) that any Domestic Subsidiary of the
Borrower ceases to be an Excluded Subsidiary, the Borrower will and will cause
each such Domestic Subsidiary (other than any Excluded Subsidiary), to execute
and deliver to the Administrative Agent (a) a Guarantee or a supplement to the
Guarantee, as applicable, (b) a Pledge Agreement or a supplement to the Pledge
Agreement, as applicable, (c) a Mortgage on, or a joinder and supplement to an
existing

 

97



--------------------------------------------------------------------------------

Mortgage on, such Domestic Subsidiary’s Oil and Gas Properties or, in lieu of a
Mortgage or joinder and supplement to an existing Mortgage, at the Borrower’s
option, but subject to the requirements of Section 9.10(c), a security agreement
in form and substance satisfactory to the Administrative Agent granting a first
and prior Lien in favor of the Administrative Agent for the benefit of the
Secured Parties on such Domestic Subsidiary’s personal property, (d) a
certificate (substantially similar to the form of Exhibit F attached hereto) of
an officer of the Borrower and each such Domestic Subsidiary, certifying inter
alia, (1) true and correct copies of resolutions adopted by the appropriate
governing entity or body of such Credit Party (A) authorizing the execution,
delivery and performance by such Credit Party of the Guarantee or such
supplement, the Pledge Agreement or such supplement, the Mortgage or such
supplement or other security agreement to which such Credit Party is a party and
the consummation of the transactions contemplated thereby, (B) authorizing
officers of such Credit Party to negotiate the Guarantee or such supplement, the
Pledge Agreement or such supplement, the Mortgage or such supplement or security
agreement to which such Credit Party is a party and (C) authorizing officers of
such Credit Party to execute and deliver the Guarantee or such supplement, the
Pledge Agreement or such supplement, the Mortgage or such supplement or security
agreement to which such Credit Party is a party and any related documents,
(2) that attached thereto is a true and complete copy of the limited liability
company agreement, operating agreement, bylaws or partnership agreement of such
Credit Party as in effect on the date of the resolutions described in the
foregoing clause (1), and (3) the incumbency and specimen signatures of the
officers of the Credit Party executing any such documents on behalf of such
Credit Party, (e) a favorable signed opinion of Vinson & Elkins, LLP, or another
law firm acceptable to the Administrative Agent, as special counsel to the
Credit Parties in form and substance reasonably satisfactory to the
Administrative Agent as to the Guarantee or such supplement, the Pledge
Agreement or such supplement, the Mortgage or such supplement or other security
agreement and (f) to the extent applicable, all Stock (other than Excluded
Stock) of each Guarantor directly or indirectly owned by the Borrower or any
Subsidiary Guarantor shall have been pledged pursuant to the Pledge Agreement
and the Administrative Agent shall have received all certificates, if any,
representing such securities pledged under the Pledge Agreement, accompanied by
instruments of transfer and/or undated powers endorsed in blank.

(d) Control Agreements. Within forty-five (45) days of the Closing Date (or such
later date as may be agreed by the Administrative Agent), the Borrower shall
enter into and shall cause each depository, securities intermediary or
commodities intermediary to enter into a Control Agreement with respect to each
of the accounts set forth on Schedule 8.25; provided, however, that no control
agreement shall be required with respect to any Excluded Accounts.

SECTION 10. Negative Covenants

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the applicable Letter of Credit Issuer following the
termination of the Total Commitment) and the Loans and Unpaid Drawings, together
with interest, fees and all other Obligations incurred hereunder (other than
Hedging Obligations under Secured Hedge Transactions, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

 

98



--------------------------------------------------------------------------------

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents or otherwise constituting an
Obligation;

(b) [Reserved];

(c) Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Subsidiary; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary that is not a Guarantor shall be permitted so long as such
Indebtedness is evidenced by an intercompany note and subject to subordination
terms acceptable to the Administrative Agent, to the extent permitted by
Requirements of Law and not giving rise to material adverse tax consequences,
(ii) any Subsidiary that is not a Guarantor owing to any other Subsidiary that
is not a Guarantor and (iii) to the extent permitted by Section 10.5, any
Subsidiary that is not a Guarantor owing to the Borrower or any Guarantor;

(d) Indebtedness in respect of Permitted Additional Debt and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
provided that after giving effect to the incurrence or issuance thereof, (i) the
Borrower shall be in compliance on a pro forma basis with the Financial
Performance Covenants as such covenants are recomputed as of the last day of the
most recently ended Test Period as if such incurrence or issuance had occurred
on the first day of such Test Period and (ii) the Borrowing Base shall be
adjusted as set forth in Section 2.14(f);

(e) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Subsidiaries in respect of Indebtedness of the Borrower or other
Subsidiaries that is permitted to be incurred under this Agreement (except that
a Subsidiary that is not a Credit Party may not, by virtue of this
Section 10.1(e) guarantee Indebtedness that such Subsidiary could not otherwise
incur under this Section 10.1) and (ii) the Borrower in respect of Indebtedness
of Subsidiaries that is permitted to be incurred under this Agreement; provided
that (A) if the Indebtedness being guaranteed under this Section 10.1(e) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness and
(B) no guarantee by any Subsidiary of any Permitted Additional Debt shall be
permitted unless such Subsidiary shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Guarantee;

(f) Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (h), (p), (q) and (r);

(g) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction, lease, repair,
replacement, expansion or improvement of fixed or capital assets (including
equipment) to finance the acquisition, construction, lease, repair, replacement
expansion, or improvement of such fixed or capital

 

99



--------------------------------------------------------------------------------

assets; (ii) Indebtedness arising under Capital Leases, other than (A) Capital
Leases in effect on the Closing Date and (B) Capital Leases entered into
pursuant to subclause (i) above (provided that, in the case of each of the
foregoing subclauses (i) and (ii), the Borrower shall be in compliance on a pro
forma basis after giving effect to the incurrence of such Indebtedness with the
Financial Performance Covenants, as such covenants are recomputed as at the last
day of the most recently ended Test Period as if such incurrence had occurred on
the first day of such Test Period); and (iii) any Permitted Refinancing
Indebtedness issued or incurred to Refinance any such Indebtedness;

(h) [Reserved];

(i) (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries) or Indebtedness
attaching to the assets that are acquired by the Borrower or any Subsidiary, in
each case, after the Closing Date as the result of a Permitted Acquisition;
provided that:

(A) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof, and the aggregate principal amount of such Indebtedness
does not, at the time such Person became a Subsidiary or such acquisition was
consummate, then exceed the Fair Market Value of such Person or the assets to
which such Indebtedness attaches,

(B) such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary (other than any such Person that so becomes a Subsidiary or is the
survivor of a merger with such Person or any of its Subsidiaries),

(C) (1) the Stock of such Person is pledged to the Administrative Agent to the
extent required under Section 9.10(b) and Section 9.16 and (2) such Person
executes a supplement to each of the Guarantee and the Pledge Agreement, in each
case, to the extent required under Section 9.10 and Section 9.16; provided that
the assets covered by such pledges and security interests may, to the extent
permitted by Section 10.2, equally and ratably secure such Indebtedness assumed
with the Secured Parties subject to intercreditor arrangements in form and
substance reasonably satisfactory to the Administrative Agent; provided,
further, that the requirements of this clause (C) shall not apply to any
Indebtedness of the type that could have been incurred under Section 10.1(g),
and

(D) after giving effect to such acquisition and to any related pro forma
adjustment, the Borrower shall be in compliance on a pro forma basis with the
Financial Performance Covenants, as such covenants are recomputed as at the last
day of the most recently ended Test Period as if such assumption and acquisition
had occurred on the first day of such Test Period; and

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(j) (i) Indebtedness incurred to finance a Permitted Acquisition; provided that:

 

100



--------------------------------------------------------------------------------

(A) (1) to the extent such Permitted Acquisition includes the acquisition of the
Stock of another Person, such acquired Stock is pledged to the Administrative
Agent to the extent required under Section 9.10(b) and Section 9.16 and (2) such
Person executes a supplement to each of the Guarantee and the Pledge Agreement
and delivers any other Security Documents, in each case, to the extent required
under Section 9.10 and Section 9.16;

(B) after giving effect to the incurrence of any such Indebtedness, to such
acquisition and to any related pro forma adjustment, the Borrower shall be in
compliance on a pro forma basis with the Financial Performance Covenants, as
such covenant are recomputed as at the last day of the most recently ended Test
Period as if such incurrence and acquisition had occurred on the first day of
such Test Period;

(C) the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption (other than customary change of control or asset sale
offers or upon any event of default) is required prior to, 180 days after the
Maturity Date (determined at the time of issuance or incurrence);

(D) such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent permitted under Section 10.5;

(E) after giving effect to the incurrence of any such Indebtedness, no Default
or Event of Default shall have occurred; and

(F) the aggregate principal amount of such Indebtedness does not, at the time of
such Permitted Acquisition, then exceed the Fair Market Value of the Stock,
Stock Equivalents or assets acquired; and

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(k) Indebtedness consisting of secured financings by a Foreign Subsidiary in
which no Credit Party’s assets are used to secure such Indebtedness;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;

(m) (i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued as incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this clause (m) shall not at the time of incurrence thereof and after giving
pro forma effect thereto and the use of proceeds thereof, exceed the greater of
$10,000,000 and 5% of the then-effective Borrowing Base (measured as of the date
such Indebtedness is incurred based upon the financial statements most recently
available prior to such date), and the Borrowing Base shall be adjusted as set
forth in Section 2.14(f);

 

101



--------------------------------------------------------------------------------

(n) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(o) Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;

(p) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services;

(q) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations (including earn-outs), in each case entered into in connection with
Permitted Acquisitions, other Investments and the Disposition of any business,
assets or Stock permitted hereunder;

(r) Indebtedness of the Borrower or any Subsidiary consisting of (i) obligations
to pay insurance premiums or (ii) obligations contained in firm transportation
or supply agreements or other take or pay contracts, in each case arising in the
ordinary course of business;

(s) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Subsidiaries incurred in the ordinary course of business;

(t) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6;

(u) Indebtedness consisting of obligations of the Borrower and the Subsidiaries
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transactions, Permitted Acquisitions or any other
Investment permitted hereunder;

(v) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business; and

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (v) above.

 

102



--------------------------------------------------------------------------------

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Subsidiary, whether now owned or hereafter acquired, except:

(a) Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(b) Permitted Liens;

(c) (x) Liens (including liens arising under Capital Leases to secure
Capitalized Lease Obligations) securing Indebtedness permitted pursuant to
Section 10.1(g); provided that (i) such Liens attach concurrently with or within
270 days after the acquisition, lease, repair, replacement, construction,
expansion or improvement (as applicable) being financed with such Indebtedness,
(ii) other than the property financed by such Indebtedness, such Liens do not at
any time encumber any property, except for replacements thereof and accessions
and additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capital Leases, such Liens
do not at any time extend to or cover any assets (except for accessions and
additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capital Leases;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender,
and (y) Liens on the assets of a Subsidiary that is not a Credit Party securing
Indebtedness permitted pursuant to Section 10.1(m);

(d) [Reserved];

(e) (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (f) and (s) of this Section 10.2 upon or in
the same assets theretofore subject to such Lien or upon or in after-acquired
property that is (A) affixed or incorporated into the property covered by such
Lien, (B) in the case of Liens permitted by clauses (f) and (s), subject to a
Lien securing Indebtedness permitted under Section 10.1, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the proceeds and products thereof or (ii) Liens securing Indebtedness
incurred in replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of secured Indebtedness, to the extent the replacement,
extension or renewal of the Indebtedness secured thereby is permitted by
Section 10.1;

(f) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to a Permitted Acquisition to the extent
the Liens on such assets secure Indebtedness permitted by Section 10.1(i);
provided that such Liens attach at all times only to the same assets that such
Liens (or upon or in after-acquired property that is (i) affixed or incorporated
into the property covered by such Lien, (ii) after-acquired property subject to
a Lien securing Indebtedness permitted under Section 10.1(i), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement

 

103



--------------------------------------------------------------------------------

shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (iii) the proceeds and products
thereof) attached to, and secure only, the same Indebtedness or obligations (or
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
permitted by Section 10.1) that such Liens secured, immediately prior to such
Permitted Acquisition;

(g) Liens placed upon the Stock and Stock Equivalents of any Person that becomes
a Subsidiary pursuant to a Permitted Acquisition, or the assets of such a
Subsidiary, in each case, to secure Indebtedness incurred pursuant to
Section 10.1(j); provided that such Liens attach at all times only to the Stock
and Stock Equivalents or assets so acquired;

(h) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Subsidiary in favor of a Credit Party and (ii) of any Subsidiary that is not a
Credit Party in favor of any Subsidiary that is not a Credit Party;

(i) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Subsidiaries in the ordinary course of business permitted by this
Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;

 

104



--------------------------------------------------------------------------------

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens in respect of Production Payments (i) with respect to non-Borrowing
Base Properties acquired in connection with a Permitted Acquisition or a direct
acquisition of Oil and Gas Properties and (ii) with respect to Borrowing Base
Properties provided such Lien may result in adjustment of the Borrowing Base as
set forth in Section 2.14(e) to the extent required under Section 10.4(b);

(r) the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(s) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any Subsidiary pursuant to an agreement entered into in the
ordinary course of business;

(t) Liens on Stock in a joint venture that does not constitute a Subsidiary
securing obligations of such joint venture so long as the assets of such joint
venture do not constitute Collateral;

(u) Liens securing any Indebtedness permitted by Section 10.1(k);

(v) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Subsidiary that is reasonably likely to exceed
$5,000,000;

(w) Liens on any property of the Borrower or any Subsidiary, other than property
or assets securing the Obligations or any Borrowing Base Properties, to secure
Indebtedness and obligations of the Borrower or such Subsidiary under Hedge
Transactions permitted under Section 10.10 with counterparties other than a
Hedge Bank;

(x) additional Liens on property not constituting Borrowing Base Properties so
long as the aggregate principal amount of the obligations secured thereby at the
time of the incurrence thereof and after giving pro forma effect thereto and the
use of proceeds thereof, does not exceed $5,000,000; and

(y) Liens on any cash amounts (i) raised and received under any indenture or
other debt agreement issued in escrow and held by a trustee pursuant to
customary escrow arrangements pending the release thereof, or (ii) held by a
trustee under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions and, in each case, solely with
respect to transactions permitted hereunder, including Sections 10.1 and 10.7).

 

105



--------------------------------------------------------------------------------

10.3 Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of the Subsidiaries to,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of, all
or substantially all its business units, assets or other properties, except
that:

(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenants, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (B) each Guarantor, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Guarantee
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor,
unless it is the other party to such merger, amalgamation or consolidation or
unless the Successor Borrower is the Borrower, shall have by a supplement to the
Credit Documents confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or consolidation
or unless the Successor Borrower is the Borrower, shall have by an amendment to
or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (E) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger, amalgamation or consolidation
and any supplements to the Credit Documents preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents, (F) if reasonably requested by the Administrative Agent, an opinion
of counsel shall be required to be provided to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other
Credit Document; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5;

 

106



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower or any other Person (other than the Borrower)
may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Subsidiaries, (A) a
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Subsidiary) to become a
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more Guarantors, a Guarantor shall be the continuing or
surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Guarantor) shall execute a
supplement to the Guarantee, the Pledge Agreement and any applicable Mortgage,
each in form and substance reasonably satisfactory to the Administrative Agent
in order for the surviving Person to become a Guarantor and pledgor, mortgagor
and grantor of Collateral for the benefit of the Secured Parties, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing on the date of such merger, amalgamation or consolidation or would
result from the consummation of such merger, amalgamation or consolidation and
(iv) if such merger, amalgamation or consolidation involves a Subsidiary and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower, (A) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenants, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (B) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger, amalgamation or consolidation and such supplements to any Credit
Document preserve the enforceability of the Guarantee and the perfection and
priority of the Liens and (C) such merger, amalgamation or consolidation shall
comply with all the conditions set forth in the definition of the term
“Permitted Acquisition” or is otherwise permitted under Section 10.5;

(c) any Subsidiary that is not a Guarantor may (i) merge, amalgamate or
consolidate with or into any other Subsidiary and (ii) Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower, a
Guarantor or any other Subsidiary of the Borrower;

(d) any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Guarantor or Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Subsidiary Guarantor is not the
surviving entity, such merger, amalgamation or consolidation shall be deemed to
be, and any such Disposition shall be, an “Investment” and subject to the
limitations set forth in Section 10.5 and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;

 

107



--------------------------------------------------------------------------------

(e) any Subsidiary may liquidate or dissolve if (i) the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (ii) to the
extent such Subsidiary is a Credit Party, any assets or business of such
Subsidiary not otherwise Disposed of or transferred in accordance with
Section 10.4 or 10.5, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution; and

(f) to the extent that no Borrowing Base Deficiency, Default or Event of Default
would result from the consummation of such Disposition, the Borrower and the
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 10.4.

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Subsidiaries to, (x) convey, sell, lease, sell and leaseback, assign,
farm-out, distribute, transfer or otherwise dispose (each of the foregoing a
“Disposition”) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired or (y) sell to
any Person (other than the Borrower or a Guarantor) any shares owned by it of
any Subsidiary’s Stock and Stock Equivalents, except that:

(a) the Borrower and the Subsidiaries may Dispose of (i) inventory and other
goods held for sale, including Hydrocarbons, obsolete, worn out, used or surplus
equipment, vehicles and other assets (other than accounts receivable) in the
ordinary course of business (including equipment that is no longer necessary for
the business of the Borrower or its Subsidiaries or is replaced by equipment of
at least comparable value and use), (ii) Permitted Investments, and (iii) assets
for the purposes of charitable contributions or similar gifts to the extent such
assets are not material to the ability of the Borrower and its Subsidiaries,
taken as a whole, to conduct its business in the ordinary course;

(b) the Borrower and the Subsidiaries may Dispose of any Oil and Gas Properties
or any interest therein or the Stock or Stock Equivalents of any Subsidiary
owning Oil and Gas Properties (and including, but without limitation,
Dispositions in respect of Production Payments and in connection with net
profits interests, operating agreements, farm-outs, joint exploration and
development agreements and other agreements customary in the oil and gas
industry for the purpose of developing such Oil and Gas Properties); provided
that such Disposition is for Fair Market Value; provided, further, that if such
Disposition of Oil and Gas Properties or of any Stock or Stock Equivalents of
any Subsidiary owning Oil and Gas Properties involves Borrowing Base Properties
included in the most recently delivered Reserve Report and the aggregate PV-9
(calculated at the time of such Disposition) of all such Borrowing Base
Properties Disposed, when aggregated with the Hedge PV (as calculated at the
time of any such termination or creation of off-setting positions) of terminated
and/or offsetting positions (after taking into account any other Hedge
Transaction, executed contemporaneously with the taking of such actions), since
the later of (i) the last Scheduled Redetermination Date (or, if prior to
October 1, 2017, the Closing Date) and (ii) the last adjustment of the Borrowing
Base made pursuant to Section 2.14(e) exceeds 5% of the then-effective Borrowing
Base, then no later than five (5) Business Days prior to the date of
consummation of any such Disposition, the Borrower shall provide notice to the
Administrative Agent of such Disposition and the Borrowing Base Properties so
Disposed and the Borrowing Base shall be adjusted in accordance with the
provisions of Section 2.14(e); provided, further, that to the extent that the
Borrower is notified by the Administrative Agent that a Borrowing Base
Deficiency could result from an adjustment to the Borrowing Base resulting from
such Disposition, after the consummation of such Disposition(s), the Borrower
shall have received net cash proceeds, or shall have cash on hand, sufficient to
eliminate any such potential Borrowing Base Deficiency;

 

108



--------------------------------------------------------------------------------

(c) the Borrower and the Subsidiaries may Dispose of property or assets to the
Borrower or to a Subsidiary; provided that if the transferor of such property is
a Credit Party (i) the transferee thereof must either be a Credit Party or
(ii) such transaction is permitted under Section 10.5;

(d) the Borrower and any Subsidiary may affect any transaction permitted by
Section 10.3, 10.5 or 10.6;

(e) the Borrower and the Subsidiaries may lease, sublease, license or sublicense
(on a non-exclusive basis with respect to any intellectual property) real,
personal or intellectual property in the ordinary course of business;

(f) Dispositions constituting like-kind exchanges of Borrowing Base Properties
to the extent that (i) either (x) such property is exchanged for credit against
the purchase price of similar replacement property or (y) the proceeds of such
Disposition are applied to the purchase price of such replacement property, in
each case under Section 1031 of the Code or otherwise, and (ii) after giving
effect to such Disposition, the difference between (x) the Borrowing Base in
effect immediately prior to such Disposition minus (y) the PV-9 (calculated at
the time of such Disposition) of the Borrowing Base Properties Disposed of since
the later of (i) the last Scheduled Redetermination Date and (ii) the last
adjustment of the Borrowing Base made pursuant to Section 2.14(e) exceeds the
Loan Limit in effect immediately prior to such Disposition;

(g) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs;

(h) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(h);

(i) [Reserved];

(j) transfers of property subject to a (i) Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;

(k) Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof or (ii) to the extent the proceeds thereof are used to prepay
any Loans then outstanding;

 

109



--------------------------------------------------------------------------------

(l) the unwinding, terminating and/or offsetting of any Hedge Transaction
(subject to the terms of Section 2.14(e)); provided, that if the Hedge PV of the
unwound, terminated and/or offsetting positions (as calculated at the time of
any such unwind, termination or creation of off-setting positions, after taking
into account any other Hedge Transaction, executed contemporaneously with the
taking of such actions) when aggregated with the aggregate PV-9 of all Borrowing
Base Properties Disposed (calculated at the time of such Disposition) included
in the most recently delivered Reserve Report, since the later of (i) the last
Scheduled Redetermination Date and (ii) the last adjustment of the Borrowing
Base made pursuant to Section 2.14(e), exceeds 5% of the then-effective
Borrowing Base, then no later than two Business Days’ after the date of
consummation of any unwinding, terminating and/or offsetting of any Hedge
Transaction, the Borrower shall provide notice to the Administrative Agent of
such unwinding, terminating and/or offsetting of any Hedge Transaction and the
Borrowing Base shall be adjusted in accordance with the provisions of
Section 2.14(e); provided, further, that to the extent that the Borrower is
notified by the Administrative Agent that a Borrowing Base Deficiency could
result from an adjustment to the Borrowing Base resulting from such unwinding,
terminating and/or offsetting of any Hedge Transaction, after the consummation
of such unwinding, terminating and/or offsetting of any Hedge Transaction, the
Borrower shall have received net cash proceeds, or shall have cash on hand,
sufficient to eliminate any such potential Borrowing Base Deficiency;

(m) Dispositions of Oil and Gas Properties and other assets not included in the
Borrowing Base as then in effect; provided, that, to the extent a Borrowing Base
Deficiency exists at such time, such Disposition shall be for cash consideration
and the net cash proceeds received from such Disposition shall be used to repay
outstanding Loans in an amount equal to the lesser of the amount of such net
cash proceeds or the amount of such Borrowing Base Deficiency;

(n) Disposition of any asset between or among the Borrower and/or its
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(m) above; and

(o) transfers, assignments or exchanges of interests in any of the Oil and Gas
Properties of the Borrower or any Subsidiary resulting from exploration, pooling
or unitization agreements or arrangements entered into in the ordinary course of
business and on terms customary in the industry.

10.5 Limitation on Investments. The Borrower will not, and will not permit any
of the Subsidiaries to, make any Investment except:

(a) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;

(b) Investments in assets that constituted Permitted Investments at the time
such Investments were made;

 

110



--------------------------------------------------------------------------------

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes (including employee payroll
advances), (ii) in connection with such Person’s purchase of Stock or Stock
Equivalents of the Borrower (or any direct or indirect parent thereof; provided
that, to the extent such loans and advances are made in cash, the amount of such
loans and advances used to acquire such Stock or Stock Equivalents shall be
contributed to the Borrower in cash) and (iii) for purposes not described in the
foregoing subclauses (i) and (ii); provided that the aggregate principal amount
outstanding pursuant to subclause (iii) shall not exceed $5,000,000;

(d) (i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5,
(ii) Investments existing on the Closing Date of the Borrower or any Subsidiary
in any other Subsidiary and (iii) any extensions, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(d) is not increased at any time above the amount of such Investment set forth
on Schedule 10.5;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);

(g) Investments by the Borrower or any Subsidiary in any (other) Subsidiary that
is not an Excluded Subsidiary of the type listed in clauses (b) through (h) of
the definition of “Excluded Subsidiary” (provided that if any such Subsidiary
becomes a Material Subsidiary as a result of such Investment, the Borrower shall
comply, and cause such Subsidiary to comply, with Section 9.10(a) and (b) and
Section 9.16 of this Agreement, if applicable);

(h) Investments (including but not limited to (i) Permitted Acquisitions (to the
extent otherwise constituting an Investment) and (ii) Investments in respect of
royalty trusts and master limited partnerships), in each case, so long as, after
giving pro forma effect to the making of any such Investment, (1) no Default or
Event of Default shall have occurred and be continuing, (2) the Borrower shall
have Available Commitments of not less than 15% of the then effective Loan Limit
(on a pro forma basis after giving effect to such Investment), and (3) as of the
most recently ended fiscal quarter for which Section 9.1 Financials are
available after giving pro forma effect to any such Investment, the Consolidated
Total Debt to Consolidated EBITDAX Ratio is not greater than 3.00 to 1.00;

(i) Investments constituting non-cash proceeds of Dispositions of assets to the
extent such Disposition is permitted by Section 10.4;

(j) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof);

 

111



--------------------------------------------------------------------------------

(k) Investments comprising purchases of Permitted Additional Debt to the extent
permitted pursuant to Section 10.7;

(l) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Payments to the extent permitted to be
made to such parent in accordance with Section 10.6;

(m) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(o) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(p) guarantee obligations of the Borrower or any Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(q) Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(r) Investments in Industry Investments (to the extent otherwise constituting an
Investment) and in interests in additional Oil and Gas Properties and gas
gathering systems related thereto or Investments related to farm-out, farm-in,
joint operating, joint venture, joint development or other area of mutual
interest agreements, other similar industry investments, gathering systems,
pipelines or other similar oil and gas exploration and production business
arrangements whether through direct ownership or ownership through a joint
venture or similar arrangement;

(s) [Reserved];

(t) Investments in Hedge Transactions permitted by Section 10.1 and
Section 10.10;

(u) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Payments permitted under Sections 10.1, 10.3, 10.4 and 10.6 (other than
10.6(c)); and

 

112



--------------------------------------------------------------------------------

(v) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business.

10.6 Limitation on Restricted Payments. The Borrower will not pay any dividends
(other than Restricted Payments payable solely in its Stock that is not
Disqualified Stock) or return any capital to its equity holders or make any
other distribution, payment or delivery of property or cash to its equity
holders as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect parent
now or hereafter outstanding, or set aside any funds for any of the foregoing
purposes, or permit any of the Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Restricted Payments”); except that:

(a) the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and the Borrower may pay Restricted Payments
payable solely in the Stock and Stock Equivalents (other than Disqualified
Stock) of the Borrower;

(b) the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement, the
aggregate amount of all cash paid in respect of all such shares of Stock or
Stock Equivalents so redeemed, acquired, retired or repurchased in any calendar
year does not exceed the $10,000,000; and (ii) pay Restricted Payments in an
amount equal to withholding or similar Taxes payable or expected to be payable
by any present or former employee, director, manager or consultant (or their
respective Affiliates, estates or immediate family members) and any repurchases
of Stock or Stock Equivalents in consideration of such payments including deemed
repurchases in connection with the exercise of stock options so long as the
amount of such payments does not exceed $5,000,000 in the aggregate;

 

113



--------------------------------------------------------------------------------

(c) to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;

(d) to the extent constituting Restricted Payments, the Borrower may enter into
and consummate transactions expressly permitted by any provision of
Section 10.3;

(e) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;

(f) the Borrower or any of the Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) so long as, after giving pro forma effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) no Borrowing Base Deficiency exists, honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(g) the Borrower may pay any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(h) so long as, after giving pro forma effect thereto, together with any
concurrent Restricted Payments being paid under Section 10.6(j), (i) no Event of
Default shall have occurred and be continuing, (ii) Available Commitment is not
less than 15% of the then-effective Loan Limit (on a pro forma basis after
giving effect to such Restricted Payment), and (iii) as of the most recently
ended fiscal quarter for which Section 9.1 Financials are available after giving
pro forma effect to any such Restricted Payment, the Consolidated Total Debt to
Consolidated EBITDAX Ratio is not greater than 3.00 to 1.00, the Borrower may
make, declare and pay additional Restricted Payments without limit in cash or
otherwise to the holders of its Stock and Stock Equivalents; provided, that, in
the case of any Restricted Payment in the form of assets other than cash, no
such Restricted Payment shall be made if a Borrowing Base Deficiency would
result from an adjustment to the Borrowing Base resulting from such Restricted
Payment (unless the Borrower shall have cash on hand sufficient to eliminate any
such potential Borrowing Base Deficiency);

(i) the Borrower may make payments described in Sections 10.12(a), (b), (d),
(e), (f), (g) and (j) (subject to the conditions set out therein);

(j) the Borrower may make distributions in order to provide the Borrower’s
direct and indirect members with funds sufficient to satisfy their tax
liabilities, or estimated tax liabilities, associated with their direct or
indirect allocable share of taxable income attributable to each member of the
Borrower (which distributions shall be calculated in accordance with applicable
law for the periods for which such distributions are made multiplied by the
combined maximum federal and applicable state and local income tax rates
applicable to individual taxpayers in New York, New York).

 

114



--------------------------------------------------------------------------------

To the extent that the actual taxable income for any member exceeds the sum of
the estimated taxable income for any period, then the Borrower shall be entitled
to make additional distributions in an amount equal to the anticipated taxes on
such excess. To the extent that actual taxable income of the Borrower is less
than the sum of the estimated taxable income for any period, then the Borrower
shall deduct an amount equal to the anticipated taxes on such difference from
the amounts it is otherwise entitled to distribute in future periods.

10.7 Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Subsidiary to, prepay,
repurchase or redeem or otherwise defease any Permitted Additional Debt
comprised of senior subordinated or subordinated Indebtedness (it being
understood that payments of regularly scheduled cash interest in respect of the
Permitted Additional Debt shall be permitted); provided, however, that the
Borrower or any Subsidiary may prepay, repurchase, redeem or defease any such
Permitted Additional Debt (A) with the proceeds of any Permitted Refinancing
Indebtedness or any Permitted Additional Debt, (B) by converting or exchanging
any such Permitted Additional Debt to Stock (other than Disqualified Stock) of
the Borrower or any of its direct or indirect parent or (C) so long as, after
giving pro forma effect thereto, (1) no Event of Default has occurred and is
continuing, (2) Available Commitment is not less than 15% of the then-effective
Loan Limit (on a pro forma basis after giving effect to such prepayment,
repurchase, redemption or defeasance), and (3) as of the most recently ended
fiscal quarter for which Section 9.1 Financials are available after giving pro
forma effect to any such prepayment, repurchase, redemption or defeasance, the
Consolidated Total Debt to Consolidated EBITDAX Ratio is not greater than 3.00
to 1.00;

(b) The Borrower will not amend or modify the documentation governing any senior
subordinated or subordinated Permitted Additional Debt or the terms applicable
thereto to the extent that (i) any such amendment or modification, taken as a
whole, would be adverse to the Administrative Agent or the Lenders in any
material respect or (ii) the provisions of the documentation governing any
senior subordinated or subordinated Permitted Additional Debt, as so amended or
modified, would not be permitted to be included in the documentation governing
any senior subordinated or subordinated Permitted Additional Debt that was
issued at such time; and

(c) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Subsidiaries, in
either case unless an Event of Default has occurred and is continuing and the
Borrower has received a notice from the Administrative Agent instructing it not
to make or permit the Borrower and/or the Subsidiaries to make any such
repayment or prepayment or (ii) substantially concurrent transfers of credit
positions in connection with intercompany debt restructurings so long as such
Indebtedness is permitted by Section 10.1 after giving effect to such transfer.

 

115



--------------------------------------------------------------------------------

10.8 Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.8) are listed on Schedule 10.8 and (y) to
the extent Contractual Requirements permitted by clause (x) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such Contractual Requirement, (ii) are
binding on a Subsidiary at the time such Subsidiary first becomes a Subsidiary
of the Borrower, so long as such Contractual Requirements were not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(iii) represent Indebtedness of a Subsidiary of the Borrower that is not a
Guarantor to the extent such Indebtedness is permitted by Section 10.1 so long
as such Contractual Requirement applies only to such Subsidiary, (iv) arise
pursuant to agreements entered into with respect to any sale, transfer, lease or
other Disposition permitted by Section 10.4 and applicable solely to assets
under such sale, transfer, lease or other Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted by Section 10.5 and applicable solely to such joint
venture or otherwise arise in agreements which restrict the Disposition or
distribution of assets or property in oil and gas leases, joint operating
agreements, joint exploration and/or development agreements, participation
agreements and other similar agreements entered into in the ordinary course of
the oil and gas exploration and development business, (vi) are negative pledges
and restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 10.1, but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 10.1 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) restrict the use of cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are imposed by Applicable Law, (xiii) exist under any
documentation governing any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness but only to the extent such Contractual Requirement
was contained in the document evidencing the Indebtedness being refinanced,
(xiv) customary net worth provisions contained in real property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligation and (xv) any restrictions regarding licenses or sublicenses by the
Borrower and its Subsidiaries of Intellectual Property in the ordinary course of
business (in which case such restriction shall relate only to such Intellectual
Property).

10.9 Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Subsidiaries that are not Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Subsidiary to pay dividends or make any other distributions to the Borrower or
any Subsidiary on its Stock or with respect to any other interest or
participation in, or measured by, its profits or transfer any property to the
Borrower or any Subsidiary except (in each case) for such encumbrances or
restrictions existing under or by reason of:

 

116



--------------------------------------------------------------------------------

(a) contractual encumbrances or restrictions in effect on the Closing Date that
are described on Schedule 10.9 or pursuant to the Credit Documents;

(b) [Reserved].

(c) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on
transferring the property so acquired;

(d) Requirement of Law or any applicable rule, regulation or order;

(e) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Subsidiary, or that is assumed in
connection with the acquisition of assets from such Person, in each case that is
in existence at the time of such transaction (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired or designated;

(f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;

(g) secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(i) other Indebtedness, Disqualified Stock or preferred stock of Subsidiaries
permitted to be incurred subsequent to the Closing Date pursuant to Section 10.1
and either (A) the provisions relating to such encumbrance or restriction
contained in such Indebtedness are no less favorable to the Borrower, taken as a
whole, as determined by the Borrower in good faith, than the provisions
contained in this Agreement as in effect on the Closing Date or (B) any such
encumbrance or restriction contained in such Indebtedness does not prohibit
(except upon a default or an event of default thereunder) the payment of
dividends in an amount sufficient, as determined by the Borrower in good faith,
to make scheduled payments of cash interest on the Obligations when due;

(j) customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;

 

117



--------------------------------------------------------------------------------

(k) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business;

(l) provisions in organizational documents of, or agreements among the owners of
the Stock of, Subsidiaries that are not wholly-owned, directly or indirectly, by
the Borrower or other Credit Parties, in each case, entered into in the ordinary
course of business;

(m) provisions of agreements or contracts requiring that funds be segregated and
maintained in accounts for the purpose of paying a Subsidiary’s plugging and
abandoning liabilities or other similar contingent obligations in the ordinary
course of business; and

(n) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

10.10 Hedge Transactions. The Borrower will not, and will not permit any
Subsidiary to, enter into any Hedge Transactions at any time or with any Person,
other than:

(a) Hedge Transactions entered into by the Borrower or any Subsidiary with an
Approved Counterparty that are non-speculative (including Hedge Transactions
entered into to unwind or offset other permitted Hedge Transactions); provided
that:

(i) any such Hedge Transaction does not have a term greater than sixty
(60) months from the date such Hedge Transaction is entered into;

(ii) at all times, on a net basis, the aggregate notional volume for each of
natural gas, natural gas liquids, and crude oil, calculated separately, covered
by Hedge Transactions for any fiscal quarter during the forthcoming sixty
(60) month period (other than Excluded Hedges) shall not exceed 85% of the
projected volume for such fiscal quarter, as forecasted based upon the most
recent Reserve Report, of natural gas, natural gas liquids and crude oil
production, calculated separately, for each such quarter in the then forthcoming
sixty (60) month period (the “Ongoing Hedges”);

(iii) in addition to, and notwithstanding the limitations set forth in
clause (ii) of this Section 10.10(a), in contemplation of, and prior to the
consummation of, an acquisition of Oil and Gas Properties (whether as a direct
acquisition of Oil and Gas Properties or through a Permitted Acquisition) by the
Borrower or any of its Subsidiaries, the Borrower or any other Credit Party may
enter into additional Hedge Transactions such that the aggregate notional
volumes for each of natural gas, natural gas liquids and crude oil, calculated
separately, for each fiscal quarter in the forthcoming 60 month period covered
by such additional Hedge Transactions do not exceed 85% of the projected volume
of natural gas, natural gas liquids and crude oil production, calculated
separately, from the reasonable estimated projected production from Proved
Developed Producing Reserves to be acquired for each fiscal quarter in such

 

118



--------------------------------------------------------------------------------

forthcoming period; provided that such additional Hedge Transactions are entered
into during the period between (A) the date on which such Credit Party signs a
definitive acquisition agreement in connection with such acquisition and (B) the
earliest of (1) the date such acquisition is consummated, (2) the date such
acquisition is terminated and (3) 90 days after such definitive agreement was
executed (or such longer period as to which the Administrative Agent may agree);
provided further that all such incremental hedging contracts entered into with
respect to such acquisition shall be terminated or unwound not later than the
earlier of (x) if the acquisition has not yet been consummated, 90 days (or such
longer period to the extent that such longer period is approved in writing by
the Administrative Agent) following the date on which such Credit Party signs a
definitive acquisition agreement in connection with such acquisition and
(y) thirty (30) days following the date such acquisition is terminated, in each
case, to the extent the aggregate notional volumes hedged in anticipation of
such acquisition exceed the volumes permitted for Ongoing Hedges; and

(iv) any such Hedge Transaction that might require an Approved Counterparty to
make a payment to the Borrower or a Subsidiary of the Borrower (whether a
termination payment or otherwise) shall have as a counterparty a Lender or an
Affiliate of a Lender at the time such Hedge Transaction is entered into.

For purposes of this Section 10.10(a), so long as the Borrower properly
identifies and consistently reports such hedges, the Borrower may utilize crude
oil hedges as a substitute for hedging natural gas liquids.

(b) Hedge Transactions entered into by the Borrower with the purpose and effect
of (i) fixing or limiting interest rates on a principal amount of indebtedness
of any Credit Party that is accruing interest at a variable rate or
(ii) obtaining variable interest rates on a principal amount of indebtedness of
any Credit Party that is accruing interest at a fixed rate (in each case
including Hedge Transactions entered into to unwind or offset other permitted
Hedge Transactions), provided that the aggregate notional amount of such Hedge
Transactions does not (on a net basis) exceed the outstanding principal balance
of the variable or fixed rate, as the case may be, Indebtedness of the Credit
Parties at the time such Hedge Transaction is entered into.

(c) It is understood that for purposes of clauses (a) and (b) of this
Section 10.10, the following Hedge Transactions with Approved Counterparties
shall not be deemed speculative or entered into for speculative purposes:
(i) any commodity Hedging Agreement intended, at inception of execution, to
hedge or manage any of the risks related to existing and or forecasted
Hydrocarbon production of the Borrower or its Subsidiaries (whether or not
contracted) and (ii) any Hedge Transaction intended, at inception of execution,
(A) to hedge or manage the interest rate exposure associated with any debt
securities, debt facilities or leases (existing or forecasted) of the Borrower
or its Subsidiaries, (B) for foreign exchange or currency exchange management,
(C) to manage commodity portfolio exposure associated with changes in interest
rates or (D) to hedge any exposure that the Borrower or its Subsidiaries may
have to counterparties under other Hedge Transactions such that the combination
of such Hedge Transactions is not speculative taken as a whole.

 

119



--------------------------------------------------------------------------------

10.11 Financial Performance Covenants.

(a) Consolidated Total Debt to Consolidated EBITDAX Ratio. Commencing with the
Test Period ending December 31, 2017, the Borrower will not permit the
Consolidated Total Debt to Consolidated EBITDAX Ratio for any Test Period ending
on the last day of any fiscal quarter to be greater than 4.00 to 1.00.

(b) Current Ratio. Commencing with the Test Period ending December 31, 2017, the
Borrower will not permit the Current Ratio for any Test Period ending on the
last day of any fiscal quarter to be less than 1.00 to 1.00.

10.12 Transactions with Affiliates. The Borrower will not, and will not permit
any of the Subsidiaries to conduct, any material transaction with any of its
Affiliates (other than the Borrower and the Subsidiaries or any entity that
becomes a Subsidiary as a result of such transaction) on terms other than those
that are substantially as favorable to the Borrower or such Subsidiary as it
would obtain at the time in a comparable arm’s-length transaction with a Person
that is not an Affiliate, as determined by the Borrower or the board of
directors or managers of such Subsidiary in good faith; provided that the
foregoing restrictions shall not apply to:

(a) the payment of Transaction Expenses;

(b) the Management Services Agreements;

(c) [Reserved];

(d) loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Section 10;

(e) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Borrower (or any
direct or indirect parent thereof);

(f) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries;

 

120



--------------------------------------------------------------------------------

(g) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 10.12 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect;

(h) Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6 and Section 10.7;

(i) any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the Borrower (or any direct or indirect parent thereof);

(j) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries;

(k) payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and the Subsidiaries on customary terms; and

(l) customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.

10.13 Change in Business. The Borrower and its Subsidiaries, taken as a whole,
will not fundamentally and substantively alter the character of their business,
taken as a whole, from the business conducted by the Borrower and its
Subsidiaries on the Closing Date and other business activities incidental or
reasonably related to any of the foregoing.

10.14 Use of Proceeds. The Borrower will not, and will not permit any of its
Subsidiaries to, use the proceeds of any Loans or Letter of Credit, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

10.15 Payments for General and Administrative Services. The Borrower will not,
and will not permit any of the Subsidiaries to, make payments or compensation of
any kind to any Affiliate of the Borrower for any given calendar year for any
general and administrative services,

 

121



--------------------------------------------------------------------------------

including land, legal, accounting, administrative, management, geological and
engineering services and rent, salaries, utilities and other costs required to
maintain offices, in excess of the Management Fee, provided that the foregoing
restriction on payments or compensation shall not apply to bona fide payments by
the Borrower or any Subsidiary to any third party that is not an Affiliate of
the Borrower for (i) fees and expenses for legal, accounting, engineering and
other professional services, (ii) costs and expenses accounted for under ASC 805
in respect of business combinations or acquisitions of Oil and Gas Properties by
the Borrower or any Subsidiary or (iii) fees and expenses related to this
Agreement, or any other financing transaction permitted hereunder. For the
avoidance of doubt, it is expressly acknowledged that (x) capital expenditures
related to the Oil and Gas Properties of the Borrower or any Subsidiary and
other assets, and (y) lease operating expenses, operator’s overhead charges and
other amounts payable under joint operating agreements or other similar
agreements related to the Oil and Gas Properties of the Borrower or any
Subsidiary paid to the third parties do not constitute payments or compensation
for general and administrative services.

10.16 Amendments to Organizational Documents and Material Agreements. The
Borrower will not, and will not permit any of its Subsidiaries to, amend or
modify its organizational documents (including its limited liability company
agreement) or the Management Services Agreement, if such amendment or
modification could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or could have a material adverse effect on the
Borrower, its Subsidiaries or the Administrative Agent, any Letter of Credit
Issuer or any Lender.

SECTION 11. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Unpaid
Drawings, fees or of any other amounts owing hereunder or under any other Credit
Document (other than any amount referred to in clause (a) above).

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
existence of the Borrower), 9.6, 9.16(c), 9.16(d) or Section 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3, or in Section 9.16(a) or 9.16(b)) contained in this Agreement
or any Security Document and such default shall continue unremedied for a period
of at least thirty (30) days after receipt of written notice thereof by the
Borrower from the Administrative Agent.

 

122



--------------------------------------------------------------------------------

11.4 Default Under Other Agreements.

(a) The Borrower or any of the Subsidiaries shall (i) default in any payment
with respect to any Indebtedness (other than Indebtedness described in
Section 11.1) or Hedge Obligations in excess of $10,000,000, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness or Hedge Obligation was created or (ii) default in the observance
or performance of any agreement or condition relating to any such Indebtedness
or Hedge Obligations or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist
(other than, (1) with respect to any Hedge Obligations, termination events or
equivalent events pursuant to the terms of the related Hedge Agreements and
(2) secured Indebtedness that becomes due as a result of a Disposition
(including as a result of Casualty Event) of the property or assets securing
such Indebtedness permitted under this Agreement), the effect of which default
or other event or condition is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or

(b) without limiting the provisions of clause (a) above, any such Indebtedness
or Hedge Obligations shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, (i) with respect to any Hedge Obligations, other than
due to a termination event or equivalent event pursuant to the terms of the
related Hedge Agreements and (ii) other than secured Indebtedness that becomes
due as a result of a Disposition (including as a result of Casualty Event) of
the property or assets securing such Indebtedness permitted under this
Agreement), prior to the stated maturity thereof.

11.5 Bankruptcy, Etc. The Borrower, any Guarantor or any Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy” (the “Bankruptcy
Code”); or (b) in the case of any Foreign Subsidiary, any domestic or foreign
law relating to bankruptcy, judicial management, insolvency, reorganization,
administration or relief of debtors, in each case as now or hereafter in effect,
or any successor thereto; or an involuntary case, proceeding or action is
commenced against the Borrower, any Guarantor or any Subsidiary and the petition
is not dismissed within 60 days after commencement of the case, proceeding or
action or, in connection with any such involuntary proceeding or action, or the
Borrower, any Guarantor or any Subsidiary commences any other proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower, any
Guarantor or any Subsidiary; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver manager, trustee or similar person is appointed for, or takes
charge of, all or substantially all of the property of the Borrower, any
Guarantor or any Subsidiary; or there is commenced against the Borrower or any
Subsidiary any such proceeding or action that remains undismissed for a period
of 60 days; or any order of relief

 

123



--------------------------------------------------------------------------------

or other order approving any such case or proceeding or action is entered; or
the Borrower, any Guarantor or any Subsidiary suffers any appointment of any
custodian, receiver, receiver manager, trustee or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower, any Guarantor or any Subsidiary makes a
general assignment for the benefit of creditors.

11.6 ERISA.

(a) Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
or Multiemployer Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan under Section 409, 502(i), 502(l), 4062, 4063, 4064, or 4069 of ERISA
or Section 4971 or 4975 of the Code or to or on account of a Multiemployer Plan
pursuant to Section 515, 4201 or 4204 of ERISA (including the giving of written
notice thereof);

(b) there could result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability; and

(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect.

11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect (other than pursuant to the terms hereof and thereof)
or any Guarantor or any other Credit Party shall deny or disaffirm in writing
any such Guarantor’s obligations under the Guarantee.

11.8 Security Documents. The Pledge Agreement, the Mortgage or any other
Security Document pursuant to which the assets of the Borrower or any Subsidiary
are pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof) or any
grantor thereunder or any other Credit Party shall deny or disaffirm in writing
any grantor’s obligations under the Pledge Agreement, the Mortgage or any other
Security Document.

11.9 Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Subsidiaries involving a liability of
$10,000,000 or more in the aggregate for all such judgments and decrees for the
Borrower and the Subsidiaries (to the extent not paid or covered by insurance
provided by a carrier not disputing coverage) and any such judgments or decrees
shall not have been satisfied, vacated, discharged or stayed or bonded pending
appeal within 60 days after the entry thereof.

11.10 Change of Control. A Change of Control shall occur.

 

124



--------------------------------------------------------------------------------

Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower or any Subsidiary, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (a), (b) and (d) below shall occur automatically without the giving
of any such notice): (a) declare the Total Commitment terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately and any fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (b) declare the principal of and any accrued interest and
fees in respect of any or all Loans and any or all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (c) terminate any Letter of Credit that may
be terminated in accordance with its terms; and/or (d) direct the Borrower to
pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower or any Subsidiary, it will pay) to the Administrative Agent at the
Administrative Agent’s Office such additional amounts of cash, to be held as
security for the Borrower’s respective reimbursement obligations for Drawings
that may subsequently occur thereunder, equal to the aggregate Stated Amount of
all Letters of Credit issued and then outstanding. In addition, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

Any amount received by the Administrative Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, to the Secured Parties, an amount equal to all Obligations
comprising accrued and unpaid interest and fees and expenses due and owing to
them on the date of distribution and, if such moneys shall be insufficient to
pay such amounts in full, then ratably (without priority of any one over any
other) to such Secured Parties in proportion to the unpaid amount thereof; and

(iii) third, to the Secured Parties, an amount equal to all Obligations
comprising the principal amount of the Loans, any Unpaid Drawings and payment
obligations under Secured Hedge Transactions and Secured Cash Management
Agreements, in each case, then due and owing to them on the date of distribution
and, if such moneys shall be insufficient to pay such amounts in full, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amount thereof; and

(iv) fourth, pro rata to any other Obligations then due and owing; and

 

125



--------------------------------------------------------------------------------

(v) fifth, to the Administrative Agent to Cash Collateralize any outstanding
Letters of Credit; and

(vi) sixth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.

Notwithstanding the foregoing, amounts received from the Borrower or any Credit
Party that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Hedge Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Hedge Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause second above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause second above by the holders of any Excluded
Hedge Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to clause second above).

SECTION 12. The Administrative Agent

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(b) with respect to the Lead Arrangers, the Bookrunner, the
Co-Syndication Agents and the Co-Documentation Agents and Section 12.9 with
respect to the Borrower) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

(b) Each of the Co-Syndication Agents, the Co-Documentation Agents, the Lead
Arrangers and the Bookrunner, each in its capacity as such, shall not have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

12.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents,

 

126



--------------------------------------------------------------------------------

employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

12.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL,
IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE)) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any other Credit Party or any officer thereof contained in
this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender or any
Letter of Credit Issuer to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party.

12.4 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans; provided that the
Administrative Agent shall not be required to

 

127



--------------------------------------------------------------------------------

take any action that, in its opinion or in the opinion of its counsel, may
expose it to liability or that is contrary to any Credit Document or applicable
Requirements of Law. For purposes of determining compliance with the conditions
specified in Section 6 and Section 7 on the Closing Date, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

12.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

12.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender or any
Letter of Credit Issuer. Each Lender and each Letter of Credit Issuer represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and each other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and any other Credit Party. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Credit Party that may
come into the possession of the Administrative Agent any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

128



--------------------------------------------------------------------------------

12.7 Indemnification. The Lenders agree to indemnify the Administrative Agent
and its Related Parties in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to their respective portions of the Commitments or
Loans, as applicable, outstanding in effect on the date on which indemnification
is sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their respective portions of the Total Exposure in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
occur (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing
including, any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law or to the actual or alleged presence,
release or threatened release of Hazardous Materials; provided that no Lender
shall be liable to the Administrative Agent for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence, willful misconduct as determined by a final judgment
of a court of competent jurisdiction (IT BEING THE INTENTION OF THE PARTIES
HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL
CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE); provided, further, that no action taken in accordance with the
directions of the Majority Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence, bad faith or willful misconduct for purposes of
this Section 12.7. In the case of any investigation, litigation or proceeding
giving rise to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice rendered in respect of rights or responsibilities
under, this Agreement, any other Credit Document, or any document contemplated
by or referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
the Administrative Agent for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify the
Administrative Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement

 

129



--------------------------------------------------------------------------------

in excess of such Lender’s pro rata portion thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify the
Administrative Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement resulting from the
Administrative Agent’s gross negligence, bad faith or willful misconduct. The
agreements in this Section 12.7 shall survive the termination of this Agreement
and the repayment of the Loans and payment of all other amounts payable
hereunder.

12.8 Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

12.9 Successor Agent. The Administrative Agent may at any time give notice of
its resignation to the Lenders, the Letter of Credit Issuers and the Borrower.
If the Administrative Agent becomes a Distressed Person (as defined in the
definition of “Lender-Related Distress Event”), then such Administrative Agent
may be removed as the Administrative Agent at the reasonable request of the
Borrower and the Required Lenders. Upon receipt of any such notice of
resignation or removal, as the case may be, the Majority Lenders shall have the
right, subject to the consent of the Borrower (not to be unreasonably withheld
or delayed) so long as no Default under Section 11.1 or 11.5 is continuing, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If, in the
case of the resignation of the Administrative Agent, no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the Administrative Agent gives notice
of its resignation, then the Administrative Agent may on behalf of the Lenders
and the Letter of Credit Issuers, appoint a successor Administrative Agent
meeting the qualifications set forth above. Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Majority Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
(following the effectiveness of such appointment) to the successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section 12 (including Section 12.7) and
Section 13.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

 

130



--------------------------------------------------------------------------------

Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer, (b) the
retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

12.10 Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes the Letter of Credit Issuers.

12.11 Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets permitted by this Agreement, (b) release
any Lien encumbering any item of Collateral that is the subject of such
Disposition of assets or with respect to which Majority Lenders (or such other
Lenders as may be required to give such consent under Section 13.1) have
otherwise consented, (c) release any Guarantor from the Guarantee with respect
to which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 13.1) have otherwise consented.

12.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Administrative Agent and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee; it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the

 

131



--------------------------------------------------------------------------------

Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Administrative Agent, and (b) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Majority Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

12.13 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

132



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous

13.1 Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent shall, from
time to time, (a) enter into with the relevant Credit Party or Credit Parties
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that each such waiver and each such
amendment, supplement or modification shall be effective only in the specific
instance and for the specific purpose for which given; provided, further, that
no such waiver and no such amendment, supplement or modification shall:
(i) forgive or reduce, or extend the date of payment of, any portion of any Loan
or reduce the stated rate (it being understood that only the consent of the
Majority Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the Default Rate or amend Section 2.8(e)), or forgive any
portion, or extend the date for the payment, of any interest or fee payable
hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment or the Maturity Date (provided that any Lender, upon the
request of the Borrower, may extend the final expiration date of its Commitment
without the consent of any other Lender, including the Majority Lenders) or
extend the final expiration date of any Letter of Credit beyond the L/C Maturity
Date, or increase the amount of the Commitment of any Lender (provided that, any
Lender, upon the request of the Borrower, may increase the amount of its
Commitment without the consent of any other Lender, including the Majority
Lenders), or make any Loan, interest, fee or other amount payable in any
currency other than Dollars, in each case without the written consent of each
Lender directly and adversely affected thereby; or (ii) amend, modify or waive
any provision of this Section 13.1, or amend or modify any of the provisions of
Section 5, Section 13.8(a) or any other provision of this Agreement to the
extent it would alter the ratable allocation of payments thereunder or the
allocation of reductions in commitments or in the Borrowing Base, or alter the
ratable treatment of the Lenders (other than with respect to Defaulting
Lenders), or reduce the percentages specified in the definitions of the terms
“Majority Lenders”, “Required Lenders” or “Borrowing Base Required Lenders”,
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application or ratable
allocation of payments set forth in the final paragraph of Section 11 or modify
any definition used in such final paragraph if the effect thereof would be to
alter the order or ratable allocation of payment specified therein, in each case
without the written consent of each Lender directly or adversely affected
thereby; or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent, as applicable, or any
other former Administrative Agent to whom Section 12 then applies in a manner
that directly and adversely affects such Person; or (iv) amend, modify or waive
any provision of Section 3 with respect to any Letter of Credit without the
written consent of each Letter of Credit Issuer to whom Section 3 then applies
in a manner that directly and adversely

 

133



--------------------------------------------------------------------------------

affects such Person; or (v) release all or substantially all of the Guarantors
under the Guarantee (except as expressly permitted by the Guarantee or this
Agreement) without the prior written consent of each Lender; or (vi) release all
or substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender; or (vii) amend Section 2.9 so as to permit
Interest Period intervals greater than six months without regard to availability
to Lenders, without the written consent of each Lender directly and adversely
affected thereby; or (viii) increase the Borrowing Base without the written
consent of the Borrowing Base Required Lenders (other than Defaulting Lenders),
decrease or maintain the Borrowing Base without the written consent of the
Required Lenders or otherwise modify Section 2.14(b), (c), (d) or (e) in any
manner that is adverse to the Lenders in any material respect without the
written consent of Borrowing Base Required Lenders (other than Defaulting
Lenders); provided that a Scheduled Redetermination may be postponed by the
Majority Lenders; or (ix) affect the rights or duties of, or any fees or other
amounts payable to the Administrative Agent under this Agreement or any other
Credit Document without the prior written consent of the Administrative Agent;
provided, further, that any provision of this Agreement or any other Credit
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Majority Lenders stating that the
Majority Lenders object to such amendment. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the
affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrower, the Administrative Agent or any Letter of Credit Issuer,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent and the Letter of Credit Issuers.

 

134



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the Letter
of Credit Issuers and the other Lenders by posting the Communications on the
Platform. The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Letters of Credit
Issue, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Credit Document or the transactions contemplated
therein that is distributed to the Administrative Agent, any Lender or any
Letter of Credit Issuer by means of electronic communications pursuant to this
Section, including through the Platform.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Requirements of Law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

135



--------------------------------------------------------------------------------

13.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation and
execution and delivery of, and any amendment, waiver, supplement or modification
to, this Agreement and the other Credit Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Willkie Farr & Gallagher
LLP, in its capacity as counsel to the Administrative Agent, and one counsel in
each appropriate local jurisdiction (other than any allocated costs of in-house
counsel), (b) to pay or reimburse the Administrative Agent, each Letter of
Credit Issuer or each Lender for all of its reasonable and documented
out-of-pocket costs and expenses incurred during any workout or restructuring,
or negotiations in respect thereof, or in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, in each case, whether before or after the occurrence
of an Event of Default, including the reasonable fees, disbursements and other
charges of one counsel, one counsel in each appropriate local jurisdiction and
one financial advisor to the Administrative Agent, (c) to pay, indemnify, and
hold harmless each Lender, each Letter of Credit Issuer, each Co-Syndication
Agent, Co-Documentation Agent and the Administrative Agent from, any and all
recording and filing fees and (d) to pay, indemnify, and hold harmless each
Lender, each Letter of Credit Issuer, each Co-Syndication Agent and the
Administrative Agent and their respective Related Parties from and against any
and all other liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever, whether or not such proceedings are brought by the
Borrower, any of its Related Parties or any other third Person, including
reasonable and documented fees, disbursements and other charges of one primary
counsel for all such Persons, taken as a whole, and, if necessary, by a single
firm of local counsel in each appropriate jurisdiction for all such Persons,
taken as a whole (unless there is an actual or perceived conflict of interest in
which case each such Person may, with the consent of the Borrower (not to be
unreasonably withheld or delayed) retain its own counsel), in any way relating
to or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any other documents contemplated or referred to herein or therein
or the transactions contemplated hereby or thereby, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law (other than by such indemnified
person or any of its Related Parties (other than any trustee or advisor)) or to
any actual or alleged presence, release or threatened release of Hazardous
Materials involving or attributable to the operations of the Borrower, any of
its Subsidiaries or any of the Oil and Gas Properties (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to the Administrative Agent, any
Letter of Credit Issuer, any Co-Syndication Agent, Co-Documentation Agent or any
Lender or any of their respective Related Parties with respect to Indemnified
Liabilities to the extent it has been determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith or willful misconduct of the party to be indemnified
or any of its Related Parties (IT BEING THE INTENTION OF THE PARTIES HERETO THAT
EACH LENDER, EACH LETTER OF CREDIT ISSUER, EACH CO-SYNDICATION AGENT, EACH
CO-DOCUMENTATION AGENT AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE RELATED
PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE), (ii) any material breach of any Credit
Document by the party to be indemnified or (iii) disputes, claims, demands,
actions, judgments or suits not arising from any act or omission by the Borrower
or its Affiliates, brought

 

136



--------------------------------------------------------------------------------

by an indemnified Person against any other indemnified Person (other than
disputes, claims, demands, actions, judgments or suits involving claims against
the Administrative Agent in its capacity as such). NO PERSON ENTITLED TO
INDEMNIFICATION UNDER CLAUSE (D) OF THIS SECTION 13.5 SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS USED BY
THE ADMINISTRATIVE AGENT IS PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES WARRANT THE ADEQUACY OF SUCH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH ANY COMMUNICATIONS OR ANY TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS. No Person entitled to indemnification
under clause (d) of this Section 13.5, nor the Borrower or any of its
Subsidiaries, shall have any liability for any special, punitive, indirect,
exemplary or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings) relating to this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that the
foregoing shall not negate the Borrower’s obligations with respect to
Indemnified Liabilities. All amounts payable under this Section 13.5 shall be
paid within 10 Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expense in reasonable detail. The agreements in this
Section 13.5 shall survive the termination of this Agreement and the repayment
of the Loans and payment of all other amounts payable hereunder. This
Section 13.5 shall not apply with respect to any claims for Taxes which shall be
governed exclusively by Section 5.4 and, to the extent set forth therein,
Sections 2.10 and 3.5.

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of a Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in

 

137



--------------------------------------------------------------------------------

clause (c) of this Section 13.6) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Letter of
Credit Issuers and the Lenders and each other Person entitled to indemnification
under Section 13.5) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than the Borrower, its
Subsidiaries, their Affiliates or any natural person) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations) at the
time owing to it) with the prior written consent (such consent not be
unreasonably conditioned, withheld or delayed; it being understood that the
Borrower shall have the right to withhold or delay its consent to any assignment
solely if, in order for such assignment to comply with applicable Requirements
of Law, the Borrower would be required to obtain the consent of, or make any
filing or registration with, any Governmental Authority) of:

(A) the Borrower (not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required for an assignment if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing or if
the assignment is from a Lender to an Affiliate or an Approved Fund; provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) days after having received written notice
thereof; and

(B) the Administrative Agent and each Letter of Credit Issuer (in each case, not
to be unreasonably withheld or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, the Letter of Credit
Issuers and the Administrative Agent otherwise consents (which consents shall
not be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

 

138



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and L/C Obligations and
any payment made by a Letter of Credit Issuer under any Letter of Credit owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement. The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Letter of Credit Issuers
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Letter of Credit Issuers and,
solely with respect to itself, each other Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Letter of Credit Issuers, sell participations to one or more banks
or other entities (other than the Borrower, its Subsidiaries, their Affiliates,
a Defaulting Lender or its Affiliates or any natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans

 

139



--------------------------------------------------------------------------------

owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Letter of Credit Issuers and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i), (ii), (v) and (vi) of the proviso to Section 13.1 that affects such
Participant, provided that the Participant shall have no right to consent to any
modification to the percentages specified in the definitions of the terms
“Majority Lenders”, “Required Lenders” or “Borrowing Base Required Lenders”.
Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6, including
the requirements of clause (e) of Section 5.4 and Section 13.7. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 13.7 with respect to any Participant. To the extent permitted by
Requirements of Law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this
Section 13.6 and it shall be reasonable to withhold such consent where the
participation will result in any greater payment to the Borrower. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

140



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of
Exhibit H, evidencing the Loans owing to such Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

13.7 Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank, lending institution
or other financial institution; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default under Section 11.1
or 11.5 shall have occurred and be continuing at the time of such replacement,
(C) the replacement bank or institution shall purchase, at par, all Loans and
the Borrower shall pay all other amounts (other than any disputed amounts),
pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (D) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent (and
if a Commitment is being assigned, each of the Letter of Credit Issuers), (E)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6(b) (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(F) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

 

141



--------------------------------------------------------------------------------

(b) If any Lender (such Lender, a “Non-Consenting Lender”) (i) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of all of the Lenders affected
or the Required Lenders and with respect to which the Majority Lenders shall
have granted their consent, (ii) does not approve a proposed increase of the
Borrowing Base with respect to which the Required Lenders shall have approved
such proposed increase, or (iii) does not agree to increase its Commitment
pursuant to Section 2.16 to the prior maximum level of its Commitment before
giving effect to any mandatory reduction in its Commitment pursuant to
Section 5.2(c) (but after giving effect to any Assignment and Assumption
occurring after such reduction), then provided no Event of Default then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent (and if a Commitment
is being assigned, each of the Letter of Credit Issuers); provided that: (i) all
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
(other than principal and interest) shall be paid in full to such Non-Consenting
Lender concurrently with such assignment, and (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. In
connection with any such assignment, the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6.

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

13.8 Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or the participations in Letter of Credit Obligations held by it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall (i) notify the
Administrative Agent of such fact, and (ii) purchase for cash at face value from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment

 

142



--------------------------------------------------------------------------------

made by the Borrower or any other Credit Party pursuant to and in accordance
with the express terms of this Agreement and the other Credit Documents, (2) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, Commitments or participations in Drawings to
any assignee or participant or (3) any disproportionate payment obtained by a
Lender as a result of the extension by Lenders of the maturity date or
expiration date of some but not all Loans or Commitments or any increase in the
Applicable Margin in respect of Loans or Commitments of Lenders that have
consented to any such extension. Each Credit Party consents to the foregoing and
agrees, to the extent it may effectively do so under Requirements of Law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Credit Party rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch,
agency or Affiliate thereof to or for the credit or the account of the Borrower.
Each Lender agrees promptly to notify the Borrower (and the Credit Parties, if
applicable) and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.

 

143



--------------------------------------------------------------------------------

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Nothing in this agreement or in any other Credit Document shall affect any right
that the Administrative Agent or any other Secured Party may have to bring any
enforcement action or proceeding in the courts of any jurisdiction.

13.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the

 

144



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, on the other hand, and the Borrower and
the other Credit Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) neither the Administrative Agent, the Bookrunner, the
Lead Arrangers, nor any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Credit Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Credit Document (irrespective of whether the
Administrative Agent the Bookrunner, the Lead Arrangers or any Lender has
advised or is currently advising any of the Borrower, the other Credit Parties
or their respective Affiliates on other matters) and none of the Administrative
Agent, the Bookrunner, the Lead Arrangers or any Lender has any obligation to
any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates and each Lender and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its respective Affiliates, and none of the
Administrative Agent or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any Lender has provided and none will
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LETTER
OF CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16 Confidentiality. The Administrative Agent, each other Agent, each Letter
of Credit Issuer and each other Lender shall hold all non-public information
furnished by or on behalf of the Borrower or any of its Subsidiaries in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender, the Administrative Agent, such Letter of Credit
Issuer or such other Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for

 

145



--------------------------------------------------------------------------------

handling confidential information of this nature and in any event may make
disclosure (a) as required or requested by any Governmental Authority,
self-regulatory agency or representative thereof or pursuant to legal process or
applicable Requirements of Law, (b) to such Lender’s or the Administrative
Agent’s, such Letter of Credit Issuer’s or such other Agent’s attorneys,
advisors, financial or business consultants, accountants, independent auditors,
trustees or Affiliates, in each case who need to know such information in
connection with the administration of the Credit Documents and are informed of
the confidential nature of such information, (c) to an investor or prospective
investor in a securitization that agrees its access to information regarding the
Credit Parties, the Loans and the Credit Documents is solely for purposes of
evaluating an investment in a securitization and who agrees to treat such
information as confidential, (d) to a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a securitization and who agrees to treat such information as confidential,
(e) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a securitization; (f) to any
other party to this Agreement, (g) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (h) subject to an agreement containing
provisions substantially the same as those of this Section 13.16, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations provided that in no event shall any
Lender, the Administrative Agent, any Letter of Credit Issuer or any other Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary. In addition, each Lender, the Administrative Agent and each
other Agent may provide Confidential Information to prospective Transferees or
to any pledgee referred to in Section 13.6 or to prospective direct or indirect
contractual counterparties in Hedge Transactions to be entered into in
connection with Loans made hereunder as long as such Person is advised of and
agrees to be bound by the provisions of this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in the Section 13.16.

13.17 Release of Collateral and Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent, on behalf of the Secured Parties, by the Credit Parties on
any Collateral shall be automatically released (i) in full, as set forth in
clause (b) below, (ii) upon the Disposition of such Collateral (including as
part of or in connection with any other Disposition permitted hereunder) to any
Person other than another Credit Party, to the extent such Disposition is made
in compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry), (iii) to the extent
such Collateral is comprised of property leased to a Credit Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Majority Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 5.14(b) of the Guarantee) and (vi)

 

146



--------------------------------------------------------------------------------

as required by the Administrative Agent to effect any Disposition of Collateral
in connection with any exercise of remedies of the Administrative Agent pursuant
to the Security Documents. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Credit Documents. Additionally, the Lenders hereby irrevocably
agree that the Guarantors shall be released from the Guarantees upon
consummation of any transaction permitted hereunder resulting in such Subsidiary
ceasing to constitute a Subsidiary or otherwise becoming an Excluded Subsidiary.
The Lenders hereby authorize the Administrative Agent to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantor or Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender. Any representation, warranty or covenant contained in any Credit
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be repeated.

(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Transactions, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Credit Document, whether or not on the date of such release there may be any
(i) Hedging Obligations in respect of any Secured Hedge Transactions, (ii) Cash
Management Obligations in respect of any Secured Cash Management Agreements and
(iii) any contingent or indemnification obligations not then due. Any such
release of Obligations shall be deemed subject to the provision that such
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

13.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow the Administrative Agent and such Lender to
identify each Credit Party in accordance with the Patriot Act.

 

 

147



--------------------------------------------------------------------------------

13.19 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

13.20 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

13.21 Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Administrative Agent
for the benefit of the Lenders of all of the Borrower’s or each Guarantor’s
interest in and to their as-extracted collateral in the form of production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

13.22 Collateral Matters; Hedge Transactions. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis to any Person (a) under any Secured Hedge Transaction, in each case, after
giving effect to all netting arrangements relating to such Hedge Transactions or
(b) under any Secured Cash Management Agreement; provided that, with respect to
any Secured Hedge Transaction or Secured Cash Management Agreement that remains
secured after the Hedge Bank thereto or the Cash Management Bank thereunder is
no longer a Lender or an Affiliate of a Lender, the provisions of Section 12
shall also continue to apply to such Hedge Bank or Cash Management Bank in
consideration of its benefits hereunder and each such Hedge Bank or Cash
Management Bank, as applicable, shall, if requested by the Administrative Agent,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of Section 12.
No Person shall have any voting rights under any Credit Document solely as a
result of the existence of obligations owed to it under any such Secured Hedge
Transaction or Secured Cash Management Agreement.

 

148



--------------------------------------------------------------------------------

13.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

13.24 Flood Insurance Provisions. Notwithstanding anything in this Agreement or
any other Credit Document to the contrary, in no event is any “Building” (as
defined in the applicable Flood Insurance Regulation) or “Manufactured (Mobile)
Home” (as defined in the applicable Flood Insurance Regulation) included in the
definition of “Mortgaged Property” (as defined in any Credit Document) and no
“Building” or “Manufactured (Mobile) Home” is hereby encumbered by this
Agreement or any other Credit Document.

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ROAN RESOURCES LLC
    as the Borrower By:     /s/ David
Rottino                                              Name: David Rottino
Authorized Signer

Signature Page

Roan Resources

A-1



--------------------------------------------------------------------------------

CITIBANK, N.A.,
    as Administrative Agent, Letter of Credit

    Issuer and Lender

By:     /s/ Phil Ballard                                              Name: Phil
Ballard Title:  Managing Director

Signature Page

Roan Resources

A-2



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
    as Lender By:     /s/ Don J. McKinnerney                                
Name: Don J. McKinnerney Title:  Authorized Signatory

Signature Page

Roan Resources

A-3



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
    as Co-Documentation Agent and Lender By:     /s/ John
Engel                                              Name: John Engel Title:  Vice
President

Signature Page

Roan Resources

A-4



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
    as Co-Syndication Agent and Lender By:     /s/ Christopher M.
Aitkin                             Name: Christopher M. Aitkin Title:  Assistant
Vice President

Signature Page

Roan Resources

A-5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
    as Co-Documentation Agent and Lender By:     /s/ Anson
Williams                                 Name: Anson Williams Title:  Authorized
Officer

Signature Page

Roan Resources

A-6



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,
    as Co-Documentation Agent By:     /s/ Michael
King                                              Name: Michael King Title:
 Vice President

Signature Page

Roan Resources

A-7



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
    as Lender By:     /s/ Michael King                                         
    Name: Michael King Title:  Authorized Signatory

Signature Page

Roan Resources

A-8



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,
    as Lender By:     /s/ Darrell Holley                                        
Name: Darrell Holley Title:  Managing Director By:     /s/ David
Montgomery                                 Name: David Montgomery Title:
 Managing Director

Signature Page

Roan Resources

A-9



--------------------------------------------------------------------------------

CADENCE BANK, N.A.
    as Lender By:     /s/ Anthony Blanco                                    
Name: Anthony Blanco Title:  Senior Vice President

 

Signature Page

Roan Resources

A-10



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender

By:  /s/ Nancy Mak                                                  Name: Nancy
Mak Title:  Senior Vice President

 

Signature Page

Roan Resources

A-11



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE,
    as Lender By:     /s/ Donovan Broussard                                    
Name: Donovan Broussard Title:  Authorized Signatory
By:     /s/ Trudy Nelson                                              Name:
Trudy Nelson Title:  Authorized Signatory

 

Signature Page

Roan Resources

A-12



--------------------------------------------------------------------------------

COMERICA BANK,
    as Lender By:     /s/ Jason M. Klesel                         
                Name: Jason M. Klesel Title:   Assistant Vice President

 

Signature Page

Roan Resources

A-13



--------------------------------------------------------------------------------

DEUTSCHE BANK,
    as Lender By:     /s/ Mary Kate Coyle                                 Name:
Mary Kate Coyle Title:   Managing Director By:      /s/ Anca
Trifan                                         Name: Anca Trifan Title: 
 Managing Director

 

Signature Page

Roan Resources

A-14



--------------------------------------------------------------------------------

DNB CAPITAL LLC,
    as Lender By:      /s/ Byron Cooley                                        
     Name: Byron Cooley Title:   Senior Vice President By:      /s/ James
Grubb                                               Name: James Grubb Title:  
Vice President

 

Signature Page

Roan Resources

A-15



--------------------------------------------------------------------------------

FIFTH THIRD BANK,
    as Lender By:      /s/ Justin
Bellamy                                         Name: Justin Bellamy Title:  
Director

 

Signature Page

Roan Resources

A-16



--------------------------------------------------------------------------------

KEY BANK, N.A.,
    as Lender By:      /s/ George E. McKean                                    
Name: George E. McKean Title:   Senior Vice President

 

Signature Page

Roan Resources

A-17



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,
as Lender

By:      /s/ Max Sonnostine                                            Name: Max
Sonnostine Title:   Director

 

Signature Page

Roan Resources

A-18



--------------------------------------------------------------------------------

SUNTRUST BANK,
as Lender

By:      /s/ John Kovarik                                                Name:
John Kovarik Title:   Director

 

Signature Page

Roan Resources

A-19



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments

 

Lender

   Commitment      Allocation      Commitment
Percentage  

Citibank, NA

   $ 52,500,000.00      $ 14,000,000.00        7.00 % 

Royal Bank of Canada

     48,750,000.00        13,000,000.00        6.50 % 

PNC Bank, National Association

     48,750,000.00        13,000,000.00        6.50 % 

Barclays Bank PLC

     48,750,000.00        13,000,000.00        6.50 % 

JPMorgan Chase Bank, N.A.

     48,750,000.00        13,000,000.00        6.50 % 

Morgan Stanley Bank, N.A.

     48,750,000.00        13,000,000.00        6.50 % 

ABN AMRO Capital USA LLC

     41,250,000.00        11,000,000.00        5.50 % 

Cadence Bank, N.A.

     41,250,000.00        11,000,000.00        5.50 % 

Capital One, National Association

     41,250,000.00        11,000,000.00        5.50 % 

Canadian Imperial Bank of Commerce

     41,250,000.00        11,000,000.00        5.50 % 

Comerica Bank

     41,250,000.00        11,000,000.00        5.50 % 

Deutsche Bank

     41,250,000.00        11,000,000.00        5.50 % 

DNB Capital LLC

     41,250,000.00        11,000,000.00        5.50 % 

Fifth Third Bank

     41,250,000.00        11,000,000.00        5.50 % 

Key Bank, N.A.

     41,250,000.00        11,000,000.00        5.50 % 

Société Générale

     41,250,000.00        11,000,000.00        5.50 % 

SunTrust Bank

     41,250,000.00        11,000,000.00        5.50 %    

 

 

    

 

 

    

 

 

 

Total

   $ 750,000,000.00      $ 200,000,000.00        100.00 %    

 

 

    

 

 

    

 

 

 

 

Schedule 1.1(a)



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

EXCLUDED STOCK

None.

 

Schedule 1.1(b)



--------------------------------------------------------------------------------

SCHEDULE 8.4

LITIGATION

None.

 

Schedule 8.4



--------------------------------------------------------------------------------

SCHEDULE 8.18

HEDGE TRANSACTIONS

None.

 

Schedule 8.18



--------------------------------------------------------------------------------

SCHEDULE 8.25

DEPOSIT ACCOUNTS

Deposit Accounts, Securities Accounts and Commodity Accounts

DEPOSIT ACCOUNTS

None.

SECURITIES ACCOUNTS

None.

 

Schedule 8.25



--------------------------------------------------------------------------------

SCHEDULE 10.5

CLOSING DATE INVESTMENTS

None.

 

Schedule 10.5



--------------------------------------------------------------------------------

SCHEDULE 10.8

CLOSING DATE NEGATIVE PLEDGE AGREEMENTS

None.

 

Schedule 10.12



--------------------------------------------------------------------------------

SCHEDULE 10.9

CLOSING DATE RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

None.

 

Schedule 10.12



--------------------------------------------------------------------------------

SCHEDULE 10.12

CLOSING DATE AFFILIATE TRANSACTIONS

None.

 

Schedule 10.12



--------------------------------------------------------------------------------

SCHEDULE 13.2

Addresses for Notice

 

Roan Resources

600 Travis Street

Suite 1400

Houston, TX 77002

Phone: 713-

Fax: 713-

Attn:

 

  

OPS III

New Castle, DE 19720

Facsimile:

Telephone:

 

with a copy to:

 

Citibank, N.A., as Administrative Agent

811 Main Street

Suite 4000

Houston TX 77002

Attn: R.P. Ballard

 

CIBC

Angela Tom

CIBC-CPS-Us Loan Operations

595 Bay Street, 5th Floor

Toronto, ON M5G 2C2

Phone: (416) 542-4446

Fax: (905) 948-1934

 

Comerica Bank

Mary Jones

Specialized Loan Analyst

39200 W. Six Mile Road

Livonia, MI 48152

(T) 734 632 4610

(F) 734 632 2993

clsloanservicingtx@comerica.com

 

Deutsche Bank

Ranjith Johnson

5022 Gate Parkway,

Jacksonville, FL 32256

(T) +44 207 7794724

Ranjith.johnson@db.com

 

Fifth Third

Brian Miller

Commercial Participation Analyst

5050 Kingsley Drive

Cincinnati, OH 45227

(T) 513-358-7072

Brian.Miller@53.com

ABN AMRO

Lilia Engelsbel-Sporysheva

Executive Director Trade Finance Operations

100 Park Avenue, 17th floor

New York, New York 10017

tradefinance@abnamro.com

917-284-6962; 917-284-6921

(F) 917-284-6697

 

Barclays

US Loan Operations

Barclays

700 Prides Crossing

Newark, DE 19713

(T) (1) 201 499 0040

(F) (1) 972 535 5728

19725355728@tls.ldsprod.com

 

Cadence Bank, N.A.

Commercial Services

2800 Post Oak Blvd. Suite 3800

Houston, TX 77056

(T) 205 777 6412

(F) 205 463 4439

 

Capital One, NA

Tri Truong

Principal Operations Coordinator

6200 Chevy Chase Drive

Laurel, MD 20707

(T) 301-939-5910

(F) 1-469-522-3588

14695223588@tld.ldsprod.com

 

Citibank, N.A. as Administrative Agent

1615 Brett Road

  

 

Schedule 13.2



--------------------------------------------------------------------------------

JP Morgan

Non Agented Servicing Team

10 South Dearborn L2

Chicago, Illinois 60603

(F) 214-307-6874

CB-NAST@tls.ldsprod.com

Key Bank

Justice Ring

726 Exchange St, Suite 900

Buffalo, NY 14210

Key Agency Services

(T) 716-819-5880

(F) 216-370-5997

Morgan Stanley (Use for Initial Funding)

Primary Docs

1 New York Plaza

New York, NY 10004

(T) 212-276-7315

(F) 718-233-2132

primarydocs@morganstanley.com

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th floor

Baltimore, MD 21231

(T) 443-627-4355

(F) 718-233 2140

msloanservicing@morganstanley.com

PNC Bank, National Association

Closing Operations Contact

Michelle Hallom

Loan Closer Associate

(T) 440.546-3492

(F) 877.733.1128

ParticipationLA6BRV@pnc.com

Royal Bank of Canada - WFC Branch

Attention: US Specialized Service Officer

Three World Financial Center

200 Vesey Street

New York, NY 10281-8098

Telephone: (416) 955-6569

Fax: (212) 428-2372

Telex: ROYBAN 62519

Email: Azza.El-Zoghby@rbc.com

Please send copy to:

Royal Bank of Canada

Attention: Don McKinnerney

3900 Williams Tower

2800 Post Oak Blvd.

Houston, TX 77056

Telephone:    (713) 403-5607

Fax:        (713) 403-5624

 

 

Schedule 13.2



--------------------------------------------------------------------------------

Société Générale

Ann McDonough

480 Washington Blvd

Jersey City, NJ 07310

Tel: 201-839-8460

Fax: +1-201-693-4233 PLEASE USE FAX FOR FUNDING NOTICES

US-OPER-FIN-SERV@socgen.com

SunTrust Bank

Robin Redding

Credit Services Specialist

211 Perimeter Ctr Pkwy Ste 500

Atlanta GA 30346

(T) 770-352-5311

(F) 844-245-5723

Robin.GACCS.RightFax@suntrust.com

DNB Bank ASA

200 Park Avenue 31st Floor

New York, NY 10166

Jocelyn Leung / Winnie Chin

(T) 212 681 3945 / 212-681-3929

nyloanscsd@dnb.no

 

 

Schedule 13.2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Letterhead of Borrower]

[Date] 1

Citibank, N.A.

as Administrative Agent

 

Re:

Roan Resources LLC – Notice of Borrowing

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Credit Agreement, dated as of September [    ], 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Roan Resources LLC, a Delaware limited liability company (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”),
Citibank, N.A., as Administrative Agent and as a Letter of Credit Issuer, and
each other Letter of Credit Issuer from time to time party thereto (such terms
and each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

The Borrower hereby requests that a Loan be extended as follows:

(i) Aggregate amount of the requested Loan is $[                ];

(ii) Date of such Borrowing is [                ], 20[    ];

(iii) Requested Borrowing is to be [an ABR Loan][a LIBOR Loan];

(iv) In the case of a LIBOR Loan, the initial Interest Period applicable thereto
is [                ];2

(v) Amount of the Loan Limit in effect on the date hereof is
$[                ]; and

(vi) [Funds are to be disbursed to Borrower’s account at [    ] account ending
in [__].]

 

 

1 

Date of Notice of Borrowing: To be submitted (A) prior to 12:00 noon (New York
City time) at least three Business Days’ prior to each Borrowing of Loans if
such Loans are to be initially LIBOR Loans or (B) prior to 12:00 noon (New York
City time) on the date of each Borrowing of Loans that are to be ABR Loans.

2 

If no Interest Period is selected, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

Exhibit A



--------------------------------------------------------------------------------

OR

[Location and number of the Borrower’s account to which funds are to be
disbursed is as follows:

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]

[                                                 ]]

The Borrower hereby represents and warrants that:

(i) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the Loan requested
hereby, unless stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;

(ii) No Default or Event of Default has occurred and is continuing under the
Credit Agreement; and

(iii) Pro forma Total Exposures (i.e., outstanding principal amount of Loans and
total Letter of Credit Exposure after giving effect to the requested Borrowing)
shall not exceed the Loan Limit.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the day and year first above written.

 

ROAN RESOURCES LLC By:  

                                  

Name: Title:

Signature Page

Roan Resources LLC

Notice of Borrowing

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Citibank, N.A.,

as Administrative Agent

Re:    Roan Resources LLC – Notice of Account Designation

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to Section 2.4
of the Credit Agreement dated as of September [        ], 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Roan Resources LLC, a Delaware limited liability
company (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), Citibank, N.A., as Administrative Agent and as a Letter of Credit
Issuer, and each other Letter of Credit Issuer from time to time party thereto
(such terms and each other capitalized term used but not defined herein having
the meaning provided in Section 1 of the Credit Agreement).

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

                                                                      

ABA Routing Number:                              

Account Number:                                       

Account Name:                                          

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[Signature Page Follows]

 

A-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Account
Designation by its authorized representative as of the day and year first above
written.

 

ROAN RESOURCES LLC By:  

                          

Name: Title:

Signature Page

Roan Resources LLC

Notice of Account Designation

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LETTER OF CREDIT REQUEST

[Letterhead of Borrower]

[Date] 3

Citibank, N.A.

as Administrative Agent

[                        ],

as a Letter of Credit Issuer

Re:    Roan Resources LLC – Letter of Credit Request

Ladies and Gentlemen:

This Letter of Credit Request is delivered to you pursuant to Section 3.2 of the
Credit Agreement, dated as of September [        ], 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Roan Resources LLC, a Delaware limited liability company (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”),
Citibank, N.A., as Administrative Agent and as a Letter of Credit Issuer, and
each other Letter of Credit Issuer from time to time party thereto (such terms
and each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

The Borrower hereby requests that a Letter of Credit be issued:

(i) on [insert date of issuance]

(ii) in the aggregate Stated Amount of $[                    ];

(iii) in favor of [insert name and address of beneficiary];

(iv) which expires on [insert date at least five days prior to Maturity Date];
and

(v) which specifies that a drawing may be made only in the event of the
occurrence of the following conditions: [insert drawing conditions]

The Borrower hereby represents and warrants that:

(i) The Stated Amount of the Letter of Credit requested by this Letter of Credit
Request shall not (x) when added to the Letters of Credit Outstanding at this
time, exceed the Letter of Credit Commitment now in effect or (y) cause the
aggregate amount of the Lenders’ Total Exposures to exceed the Loan Limit now in
effect.

 

3 

Date of Letter of Credit Request (prior to 1:00 p.m. New York City time) at
least two Business Days prior to the date of issuance or such lesser number as
may be agreed by the Administrative Agent and the applicable Letter of Credit
Issuer).

 

B-1



--------------------------------------------------------------------------------

(ii) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the issuance of the
Letter of Credit requested hereby, unless stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date; and

(iii) No Default or Event of Default has occurred and is continuing under the
Credit Agreement.

The undersigned hereby agrees that each Letter of Credit Issuer is expressly
authorized to make such changes from the forms of this Request as such Letter of
Credit Issuer in its sole discretion may deem advisable, provided no such
changes shall vary the principal terms hereof.

[Remainder of page intentionally left blank; signature page follows]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Letter of Credit
Request by its authorized representative as of the day and year first above
written.

 

ROAN RESOURCES LLC By:  

                 

Name: Title:

Signature Page

Roan Resources LLC

Letter of Credit Request

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTEE

[To be attached.]

 

C-1



--------------------------------------------------------------------------------

Exhibit C

 

 

GUARANTEE

made by

each of the Guarantors

from time to time party hereto

in favor of

CITIBANK, N.A.,

as Administrative Agent

Dated as of [                    ]

 

 



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE, dated as of [                    ] (this “Guarantee”), is made by
ROAN RESOURCES LLC, a Delaware limited liability company, (the “Borrower”) and
each of the Subsidiaries of the Borrower that is a signatory hereto (each of the
Subsidiaries of the Borrower that is a signatory hereto, together with any other
Subsidiary of the Borrower that becomes a party hereto from time to time after
the date hereof, individually a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; and together with the Borrower, the “Guarantors”), in
favor of CITIBANK, N.A., as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties.

WHEREAS, pursuant to that certain Credit Agreement, dated as of September
[    ], 2017 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other lending institutions or entities from time to time party
thereto (the “Lenders”), Citibank, N.A., as Administrative Agent and a Letter of
Credit Issuer, (a) the Lenders severally agreed to make Loans to the Borrower
and the Letter of Credit Issuers agreed to issue Letters of Credit for the
account of the Borrower or its Subsidiaries upon the terms and subject to the
conditions set forth therein, (b) one or more Cash Management Banks or Hedge
Banks have or may from time to time enter into Secured Cash Management
Agreements or Secured Hedge Transactions with the Borrower and/or its
Subsidiaries and (c) one or more Cash Management Banks have or may from time to
time provide Cash Management Services pursuant to Secured Cash Management
Agreements to the Borrower and/or any of its Subsidiaries (clauses (a), (b), and
(c), collectively, the “Extensions of Credit”);

WHEREAS, each Subsidiary Guarantor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Guarantors in
connection with the operation of their respective businesses;

WHEREAS, each Subsidiary Guarantor acknowledges that it will derive substantial
direct and indirect benefit from the making of the Extensions of Credit; and

WHEREAS, pursuant to the terms of the Credit Agreement, the Subsidiary
Guarantors shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Lenders and the Letter of Credit Issuers to make the Extensions of
Credit to the Borrower under the Credit Agreement, to induce one or more Hedge
Banks to enter into Secured Hedge Transactions with the Borrower and/or its
Subsidiaries and to induce one or more Cash Management Banks to provide Cash
Management Services pursuant to Secured Cash Management Agreements with the
Borrower and/or its Subsidiaries, the Guarantors hereby agree with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

SECTION 1. Definitions

1.1    Defined Terms.

(a)    Unless otherwise defined herein, each term defined in the Credit
Agreement and used herein (including terms used in the preamble and recitals
hereto) shall have the meaning given to it in the Credit Agreement.

 

- 1 -



--------------------------------------------------------------------------------

(b)    The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Guarantee, including terms defined in the preamble and recitals hereto.

(c)    As used herein, “Guaranteed Transaction Documents” means the Credit
Documents, any Secured Cash Management Agreement and any Secured Hedge
Transaction.

(d)    As used herein, “Termination Date” means the date on which all
Obligations are paid in full (other than Hedging Obligations under any Secured
Hedge Transactions, Cash Management Obligations under any Secured Cash
Management Agreements or contingent indemnification obligations not then due)
and the Total Commitment and all Letters of Credit are terminated (other than
Letters of Credit that have been cash collateralized on terms reasonably
satisfactory to the applicable Letter of Credit Issuer in respect thereof or
back-stopped following the termination of the Commitments).

SECTION 2. Guarantee

2.1    Guarantee.

(a)    Subject to the provisions of Section 2.1(b), (i) the Borrower hereby
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of those Obligations comprising Hedging Obligations under any Secured
Hedge Transactions (but excluding, for the avoidance of doubt, any Excluded
Hedge Obligation) between a Hedge Bank and any Subsidiary of the Borrower or
Cash Management Obligations under any Secured Cash Management Agreements between
a Cash Management Bank and any Subsidiary of the Borrower (including, in each
case, any extensions, modifications, substitutions, amendments and renewals of
any or all of such Obligations) and (ii) each of the Subsidiary Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations (including any
extensions, modifications, substitutions, amendments and renewals of any or all
of such Obligations). This Guarantee is a guarantee of payment and not of
collection.

(b)    Anything herein or in any other Guaranteed Transaction Document to the
contrary notwithstanding, the maximum liability of each Subsidiary Guarantor
hereunder and under the other Guaranteed Transaction Documents shall in no event
exceed the amount which can be guaranteed by such Subsidiary Guarantor under the
Bankruptcy Code or any applicable federal and state Requirements of Law relating
to fraudulent conveyances, fraudulent transfers or the insolvency of debtors.

(c)    To the extent that the Borrower would be required to make payments
pursuant to Section 13.5 of the Credit Agreement, each Subsidiary Guarantor
further agrees to pay any and all expenses (including without limitation, all
reasonable fees and disbursements of counsel) that may be

 

- 2 -



--------------------------------------------------------------------------------

paid or incurred by the Administrative Agent or any other Secured Party in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, such Subsidiary Guarantor under this
Guarantee. This Guarantee shall remain in full force and effect until the
Termination Date, notwithstanding that from time to time prior thereto no
amounts may be outstanding under the Guaranteed Transaction Documents.

(d)    Each Subsidiary Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing this Guarantee or affecting the rights and
remedies of the Administrative Agent or any other Secured Party hereunder.

(e)    No payment or payments made by the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any
Subsidiary Guarantor, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of, or in payment of, the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder, which shall, notwithstanding any such payment or payments
(other than payments made by the Borrower or such Subsidiary Guarantor in
respect of the Obligations or payments received or collected from such Guarantor
in respect of the Obligations), remain liable for the Obligations up to the
maximum liability of such Guarantor hereunder until the Termination Date.

(f)    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any other Secured Party
on account of its liability hereunder, it will notify the Administrative Agent
in writing that such payment is made under this Guarantee for such purpose.

2.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder (including by way of set-off
rights being exercised against it), such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder who has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.4. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder.

2.3    Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by applicable Requirements of Law, each Guarantor hereby
irrevocably authorizes each Secured Party at any time and from time to time
following the occurrence and during the continuance of any Event of Default,
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor, upon any amount becoming due and payable by
such Guarantor hereunder (whether at stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final, but
excluding deposits held by such Guarantor as a fiduciary for others), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Guarantor. Each Secured Party shall notify such Guarantor
and the Administrative Agent promptly of any such set-off and the appropriation
and application made by such Secured Party; provided that the failure to give
such notice shall not affect the validity of such set-off and appropriation and
application.

 

- 3 -



--------------------------------------------------------------------------------

2.4    No Subrogation. Notwithstanding any payment or payments made by any of
the Guarantors hereunder or any set-off or appropriation or application of funds
of any of the Guarantors by any Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Obligations until the Termination Date, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder
until the Termination Date. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in accordance
with Section 11 of the Credit Agreement.

2.5    Amendments, etc. with respect to the Obligations; Waiver of Rights.
Except for termination of a Guarantor’s obligations hereunder as provided in
Section 5.14, each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor: (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued; (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any other Secured Party (with the consent of the
applicable Credit Parties where required by the terms hereof or thereof); (c)
the Credit Agreement and the other Guaranteed Transaction Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, waived, supplemented or terminated, in whole or in part, in accordance
with the terms of the applicable documents; and (d) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against any of the Guarantors, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to, make a similar demand on the
Borrower or any other Guarantor or guarantor, and any failure by the
Administrative Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any such other Guarantor or guarantor
or any release of the Borrower or such other Guarantor or guarantor shall not
relieve any of the Guarantors in respect of which a demand or collection is not
made or any of the Guarantors not so released of their several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or any
other Secured Party against any of the Guarantors. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings. Each Guarantor hereby waives to the fullest extent permitted by
applicable law any and all defenses that it might otherwise have with respect to
or as a result of any of the matters set forth in this Section 2.5.

2.6    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, contraction, incurrence, renewal, extension, amendment,
waiver or accrual of any of the Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon this Guarantee or
acceptance of this Guarantee, the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee. All
dealings between the Borrower and any of the Subsidiary

 

- 4 -



--------------------------------------------------------------------------------

Guarantors, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guarantee. To the fullest extent
permitted by applicable Requirement of Law, each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to,
or upon, the Borrower or any other Guarantor with respect to the Obligations.
Each Guarantor understands and agrees that this Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to,
and each Guarantor waives to the fullest extent permitted by applicable law, any
and all defenses that it might otherwise have with respect to or as a result of,
(a) the validity, regularity or enforceability of the Credit Agreement or any
other Guaranteed Transaction Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower against the Administrative Agent or any other Secured
Party, (c) release or non-perfection of any Lien or any Collateral, or (d) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such other Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of the Credit Parties for the
Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent and any other Secured Party may, but shall
be under no obligation to, pursue such rights and remedies as it may have
against the Borrower or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Secured Party to pursue
such other rights or remedies or to collect any payments from the Borrower or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent and the other
Secured Parties against such Guarantor. Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from financing arrangements
contemplated by the Guaranteed Transaction Documents and the waivers set forth
herein are knowingly made in contemplation of such benefits. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon each Guarantor and the successors and assigns
thereof, and shall inure to the benefit of the Administrative Agent and the
other Secured Parties, and their respective successors, indorses, transferees
and assigns, until the Termination Date, notwithstanding that from time to time
any Guaranteed Transaction Documents may be free from any Obligations. A
Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Subsidiary Guarantor shall be automatically
released under the circumstances described in Section 13.17 of the Credit
Agreement.

2.7    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.8    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the office of the Administrative Agent set forth in Schedule 13.2 to the
Credit Agreement or at such other address designated by the Administrative Agent
in a written notice to the Guarantors. Each Subsidiary Guarantor agrees that the
provisions of Sections 5.4 and 13.19 of the Credit Agreement shall apply to such
Subsidiary Guarantor’s obligations under this Guarantee.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties

Each Subsidiary Guarantor hereby represents and warrants that, in the case of
such Subsidiary Guarantor, the representations and warranties set forth in
Section 8 of the Credit Agreement as they relate to such Subsidiary Guarantor or
to the other Credit Documents to which such Subsidiary Guarantor is a party,
each of which is hereby incorporated herein by reference, are true and correct
in all material respects, and the Administrative Agent and each Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein.

Each Subsidiary Guarantor agrees that the foregoing representations and
warranties shall be deemed to have been made by such Subsidiary Guarantor on and
as of the date of each Credit Event (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

SECTION 4. Covenants

4.1    Covenants. Each Guarantor hereby covenants and agrees with the
Administrative Agent and each other Secured Party that, from and after the date
of this Guarantee until the Termination Date, such Guarantor shall take, or
shall refrain from taking, as the case may be, each action that is necessary to
be taken or not taken, as the case may be, so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Guarantor or any of its Subsidiaries.

4.2    Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting in the manner set forth in
Section 12 of the Credit Agreement, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 5. Miscellaneous

5.1    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Guarantor shall be given to it in care of
the Borrower at the Borrower’s address provided in Section 13.2 of the Credit
Agreement.

5.2    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Guarantee and the making of the
Loans and the issuance of Letters of Credit.

 

- 6 -



--------------------------------------------------------------------------------

5.3    Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e. a “pdf” or a “tif”)), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Guarantee signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

5.4    Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

5.5    Integration. This Guarantee and the other Credit Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Guarantors, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents. THIS GUARANTEE AND THE OTHER CREDIT
DOCUMENTS (AS DEFINED IN THE CREDIT AGREEMENT) CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6    Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

5.7 GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

5.8    Submission to Jurisdiction; Waivers. Each Guarantor hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Guaranteed Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address referred to in Section 5.1 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

- 7 -



--------------------------------------------------------------------------------

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.8 any special, exemplary, punitive or consequential damages; and

(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

5.9    Acknowledgments. Each Guarantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee and the other Guaranteed Transaction Documents;

(b)    neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to such Guarantor arising out of or in connection with
this Guarantee or any of the other Guaranteed Transaction Documents, and the
relationship between the Administrative Agent and the Secured Parties, on one
hand, and such Guarantor, on the other hand, in connection herewith or therewith
is solely that of guarantor and creditor; and

(c)    no joint venture is created hereby or by the other Guaranteed Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Administrative Agent and the other Secured Parties or among the
Borrower, the Administrative Agent and the other Secured Parties.

5.10 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

5.11 Amendments in Writing; No Waiver; Cumulative Remedies.

(a)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantor(s) and the Administrative Agent in accordance with
Section 13.1 of the Credit Agreement.

(b)    Neither the Administrative Agent nor any other Secured Party shall by any
act (except by a written instrument pursuant to Section 5.11(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or any Secured Party would otherwise have on any future
occasion.

 

- 8 -



--------------------------------------------------------------------------------

(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and not exclusive of any
other rights, remedies, powers and privileges provided by law.

5.12 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and assigns.

5.13 Additional Obligors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 9.10 of the Credit
Agreement shall become a Subsidiary Guarantor, with the same force and effect as
if originally named as a Subsidiary Guarantor herein, for all purposes of this
Guarantee upon execution and delivery by such Subsidiary of a supplement in the
form of Annex A hereto or such other form reasonably satisfactory to the
Administrative Agent (each an “Assumption Agreement”). The execution and
delivery of any instrument adding an additional Subsidiary Guarantor as a party
to this Guarantee shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary
Guarantor as a party to this Guarantee.

5.14 Termination or Release.

(a)    This Guarantee shall terminate on the Termination Date.

(b)    A Subsidiary Guarantor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary.

(c)    In connection with any termination or release, the Administrative Agent
shall execute and deliver to any Guarantor, at such Guarantor’s expense, all
documents that such Guarantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 5.14 shall be without recourse to or warranty by the Administrative
Agent.

5.15    [Intentionally Omitted].

5.16 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 5.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.16, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 5.16 shall remain
in full force and effect until all amounts owing to the Secured Parties on
account of the Obligations are irrevocably and indefeasibly paid in full in
cash, no Letter of Credit shall be outstanding and all of the Commitments are
terminated. Each Qualified ECP Guarantor intends that this Section 5.16
constitute, and this Section 5.16 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes
of this Section 5.16 Qualified ECP Guarantor means, in respect of any Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and

 

- 9 -



--------------------------------------------------------------------------------

can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

 

ROAN RESOURCES LLC,
as the Borrower

By:  

 

Name:   Title:   [            ]
as Guarantor

By:  

 

Name:   Title:  

 

Signature Page

Roan Resources LLC

Guarantee



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:  

 

Name:   Title:  

 

Signature Page

Roan Resources LLC

Guarantee



--------------------------------------------------------------------------------

ANNEX A

TO GUARANTEE

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of            , 201    , is made
by                                        , a                            (the
“Additional Obligor”), in favor of CITIBANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below
and all other Secured Parties.

R E C I T A L S

A.    Reference is made to that certain Credit Agreement, dated as of September
[    ], 2017 (the “Credit Agreement”) among Roan Resources LLC, a Delaware
limited liability company (the “Borrower”), the banks, financial institutions
and other lending institutions from time to time party thereto (the “Lenders”),
Citibank, N.A., as Administrative Agent and a Letter of Credit Issuer.

B.    In connection with the Credit Agreement, the Borrower and certain
Subsidiaries (other than the Additional Obligor) have entered into that certain
Guarantee, dated as of [    ] (as amended, supplemented or otherwise modified
from time to time, the “Guarantee”) in favor of the Administrative Agent and the
other Secured Parties.

C.    Capitalized terms used herein and not otherwise defined herein (including
in the preamble and the recitals hereto) shall have the meanings assigned to
such terms in the Guarantee or the Credit Agreement, as applicable. The rules of
construction and the interpretive provisions specified in Section 1.1(b)) of the
Guarantee shall apply to this Assumption Agreement, including terms defined in
the preamble and recitals hereto.

D.    The Guarantors have entered into the Guarantee in order to (a) induce the
Lenders, and the Letter of Credit Issuers to make their respective Extensions of
Credit to the Borrower under the Credit Agreement, (b) to induce one or more
Hedge Banks to enter into Secured Hedge Transactions with the Borrower or any
Subsidiary of the Borrower and (c) induce one or more Cash Management Banks to
provide Cash Management Services pursuant to Secured Cash Management Agreements
to the Borrower or any Subsidiary of the Borrower.

E.    Section 5.13 of the Guarantee provides that each Subsidiary of the
Borrower that is required to become a party to the Guarantee pursuant to
Section 9.10 of the Credit Agreement and the terms thereof shall become a
Subsidiary Guarantor, with the same force and effect as if originally named as a
Subsidiary Guarantor therein, for all purposes of the Guarantee upon execution
and delivery by such Subsidiary of an instrument in the form of this Assumption
Agreement. The Additional Obligor is executing this Assumption Agreement in
accordance with the requirements of the Guarantee to become a Subsidiary
Guarantor under the Guarantee in order to induce (a) the Lenders, and the Letter
of Credit Issuers, to make additional Extensions of Credit to the Borrower under
the Credit Agreement and as consideration for Extensions of Credit previously
made, (b) one or more Hedge Banks to enter into Secured Hedge Transactions with
the Borrower or any Subsidiary of the Borrower and (c) one or more Cash
Management Banks may from time to time provide Cash Management Services pursuant
to Secured Cash Management Agreements to the Borrower or any Subsidiary of the
Borrower.

F.    Now, therefore, it is agreed:

SECTION 1. By executing and delivering this Assumption Agreement, the Additional
Obligor, as provided in Section 5.13 of the Guarantee, hereby becomes a party to
the Guarantee as a Subsidiary

 

Annex A- 1



--------------------------------------------------------------------------------

Guarantor thereunder with the same force and effect as if originally named
therein as a Subsidiary Guarantor and, without limiting the generality of the
foregoing, hereby expressly agrees to all the terms and provisions of the
Guarantee applicable to it as a Subsidiary Guarantor thereunder and expressly
guarantees, jointly and severally, to the Secured Parties the Obligations. The
Additional Obligor hereby represents and warrants that each of the
representations and warranties contained in Section 3 of the Guarantee is true
and correct on and as of the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date). Each reference to a Subsidiary Guarantor in
the Guarantee shall be deemed to include each Additional Obligor. The Guarantee
is hereby incorporated herein by reference.

SECTION 2. Each Additional Obligor represents and warrants to the Administrative
Agent and the other Secured Parties that this Assumption Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

SECTION 3. This Assumption Agreement may be executed by one or more of the
parties to this Assumption Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission (i.e. a “pdf” or a
tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Assumption
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Assumption Agreement shall become effective as to
each Additional Obligor when the Administrative Agent shall have received
counterparts of this Assumption Agreement that, when taken together, bear the
signatures of such Additional Obligor and the Administrative Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Assumption Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and of the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. THIS ASSUMPTION AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each

 

Annex A- 2



--------------------------------------------------------------------------------

Additional Obligor shall be given to it in care of the Borrower at the
Borrower’s address set forth in Section 13.2 of the Credit Agreement.

[SIGNATURES BEGIN NEXT PAGE]

 

Annex A- 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly Authorized Officer as of the date first
above written.

 

[ADDITIONAL OBLIGOR],

as Guarantor

By:  

 

Name:   Title:  

 

Signature Page

Roan Resources LLC

Assumption Agreement to Guarantee



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:  

 

Name:   Title:  

 

Signature Page

Roan Resources LLC

Assumption Agreement to Guarantee



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PLEDGE AGREEMENT

[To be attached.]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D

 

 

 

PLEDGE AGREEMENT

among

ROAN RESOURCES LLC,

each of the Subsidiary Pledgors

from time to time party hereto

and

CITIBANK, N.A.,

as Administrative Agent

Dated as of [                    ]

 

 

 



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of [                    ] (this “Agreement”),
among Roan Resources LLC, a Delaware limited liability company (the “Borrower”),
each of the Subsidiaries of the Borrower listed on the signature pages hereto or
that becomes a party hereto pursuant to Section 9 (each such Subsidiary being a
“Subsidiary Pledgor” and, collectively, the “Subsidiary Pledgors”; the
Subsidiary Pledgors and the Borrower are referred to collectively as the
“Pledgors”) and Citibank, N.A., as Administrative Agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) under
the Credit Agreement referred to below for the benefit of the Secured Parties.

WHEREAS, pursuant to that certain Credit Agreement, dated as of September
[    ], 2017 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the banks, financial
institutions and other lending institutions or entities from time to time party
thereto (the “Lenders”), Citibank, N.A., as Administrative Agent and a Letter of
Credit Issuer, (a) the Lenders severally agreed to make Loans to the Borrower
and the Letter of Credit Issuers agreed to issue Letters of Credit for the
account of the Borrower or its Subsidiaries upon the terms and subject to the
conditions set forth therein, (b) one or more Cash Management Banks or Hedge
Banks have or may from time to time enter into Secured Cash Management
Agreements or Secured Hedge Transactions with the Borrower and/or its
Subsidiaries and (c) one or more Cash Management Banks have or may from time to
time provide Cash Management Services pursuant to Secured Cash Management
Agreements to the Borrower and/or any of its Subsidiaries (clauses (a), (b), and
(c), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the Guarantee, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Pledgor has agreed to unconditionally and irrevocably
guarantee, as primary obligor and not merely as surety, for the ratable benefit
of the Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;

WHEREAS, pursuant to the terms of the Credit Agreement, the Borrower and the
Subsidiary Pledgors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties; and

WHEREAS, the Pledgors are the legal and beneficial owners of the Equity
Interests described in Schedule 1 and issued by the entities named therein (such
Equity Interests are, together with any other Equity Interests required to be
pledged pursuant to Section 9.10 of the Credit Agreement (the “After-acquired
Shares”), referred to collectively herein as the “Pledged Shares”), as such
Schedule may be amended pursuant to Section 9.10 of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Lenders and Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement, to induce one
or more Hedge Banks to enter into Secured Hedge Transactions with the Borrower
and/or its Subsidiaries and to induce one or more Cash Management Banks to
provide Cash Management Services pursuant to Secured Cash Management Agreements
with the Borrower and/or its Subsidiaries, the Pledgors hereby agree with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

1.    Defined Terms.

(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used in this Agreement (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Credit Agreement.

 

1

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

(b)    Terms used herein that are not defined herein or in the Credit Agreement,
but that are terms defined in the UCC shall have the meanings specified therein
(and if defined in more than one article of the UCC, shall have the meaning
specified in Article 9 thereof); the term “instrument” shall have the meaning
specified in Article 9 of the UCC.

(c)    The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals to this
Agreement.

(d)    The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“After-acquired Shares” shall have the meaning assigned to such term in the
recitals.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Collateral” shall have the meaning assigned to such term in Section 2.

“Credit Agreement” shall have the meaning assigned to such term in the recitals.

“Equity Interests” shall mean Stock and Stock Equivalents.

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals.

“Guarantee” shall have the meaning assigned to such term in the recitals.

“Lenders” shall have the meaning assigned to such term in the recitals.

“Obligations” shall have the meaning given such term in the Credit Agreement;
provided that references herein to (i) the Obligations of the Borrower shall
refer to the Obligations (as defined in the Credit Agreement), and (ii) the
Obligations of any Subsidiary Pledgor shall refer to such Subsidiary Pledgor’s
Subsidiary Pledgor Obligations.

“Pledged Shares” shall have the meaning assigned to such term in the recitals.

“Pledgors” shall have the meaning assigned to such term in the preamble.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Pledgor (a) any
consideration received from the sale, exchange, license, lease or other
Disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer

 

2

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

or other Person or entity as a result of the destruction, loss, theft, damage or
other involuntary conversion of whatever nature of any asset or property that
constitutes Collateral, (b) all cash and negotiable instruments received by or
held on behalf of the Administrative Agent and (c) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.

“Secured Debt Documents” shall mean, collectively, the Credit Documents, each
Secured Hedge Transaction and each Secured Cash Management Agreement.

“Subsidiary Pledgor Obligations” shall mean, with respect to any Subsidiary
Pledgor, all Obligations (as defined in the Credit Agreement) of such Subsidiary
Pledgor which may arise under or in connection with the Guarantee and any other
Secured Debt Document to which such Subsidiary Pledgor is a party.

“Subsidiary Pledgors” shall have the meaning assigned to such term in the
preamble.

“Termination Date” shall mean the date on which all Obligations are paid in full
(other than Hedging Obligations under any Secured Hedge Transactions, Cash
Management Obligations under any Secured Cash Management Agreements or
contingent indemnification obligations not then due) and the Total Commitment
and all Letters of Credit are terminated (other than Letters of Credit that have
been cash collateralized on terms reasonably satisfactory to the applicable
Letter of Credit Issuer in respect thereof or back-stopped following the
termination of the Commitments).

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(e)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof.

2.    Grant of Security. Each Pledgor hereby transfers, assigns and pledges to
the Administrative Agent, for the ratable benefit of the Secured Parties, and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a lien on and a security interest in (the “Security Interest”) all of
such Pledgor’s right, title and interest in, to and under the following assets
and properties, whether now owned or existing or at any time hereafter acquired
or existing (collectively, the “Collateral”) as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of such Pledgor’s Obligations:

(a)    the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor in the entries
on the books of the issuer of the Pledged Shares or any financial intermediary
pertaining to the Pledged Shares and all dividends, cash, warrants, rights,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares; provided that the Pledged Shares under this Agreement
shall not include any Excluded Stock; and

(b)    to the extent not covered by clause (a) above, all Proceeds of any or all
of the foregoing Collateral.

 

3

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

3.    Security for Obligations. This Agreement secures the payment of all the
Obligations. Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts that constitute part of the Obligations and
would be owed by any Pledgor to the Administrative Agent or the other Secured
Parties under the Secured Debt Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Pledgor.

4.    Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Administrative Agent pursuant hereto to the extent
required by the Credit Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
after the occurrence and during the continuance of an Event of Default and with
notice to the relevant Pledgor, to transfer to or to register in the name of the
Administrative Agent or any of its nominees any or all of the Pledged Shares.
Each delivery of Collateral (including any After-acquired Shares) shall be
accompanied by a schedule describing the assets theretofore and then being
pledged hereunder, which shall be attached hereto as part of Schedule 1 and made
a part hereof; provided that the failure to attach any such schedule hereto
shall not affect the validity of such pledge of such securities. Each schedule
so delivered shall supplement any prior schedules so delivered.

5.    Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a)    Schedule 1 (i) correctly represents as of the date hereof the issuer, the
certificate number, if any, the Pledgor and the record and beneficial owner, the
number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (ii) together with the
comparable schedule to each supplement hereto, includes all Equity Interests
required to be pledged pursuant to Sections 6.2 and 9.10 of the Credit Agreement
and Section 9(b) hereof. Except as set forth on Schedule 1, the Pledged Shares
represent all (or 66% of all the issued and outstanding voting Equity Interests
in the case of pledges of Equity Interests in Foreign Subsidiaries) of the
issued and outstanding Equity Interests of each class of Equity Interests in the
issuer on the date hereof.

(b)    Such Pledgor is the legal and beneficial owner of the Collateral pledged
or assigned by such Pledgor hereunder free and clear of any Lien, except for
Liens permitted by Section 10.2 of the Credit Agreement and the Lien created by
this Agreement.

(c)    As of the date hereof, the Pledged Shares pledged by such Pledgor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.

(d)    The execution and delivery by such Pledgor of this Agreement and the
pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral and,
(i) in the case of certificates or instruments representing or evidencing the
Collateral, upon the earlier of (x) delivery of such Collateral to the
Administrative Agent in the State of New York and (y) the filing of Uniform
Commercial Code financing statements naming such Pledgor as debtor and
Administrative Agent as secured party and describing the Collateral in
reasonably sufficient detail as the collateral (and otherwise meeting the
requirements for a financing statement under the laws in the jurisdiction of
such Pledgor’s “location” (as defined in the UCC)) and (ii) in the case of all
other Collateral, upon the filing of Uniform Commercial Code financing
statements

 

4

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

naming such Pledgor as debtor and Administrative Agent as secured party and
describing the Collateral in reasonably sufficient detail as the collateral (and
otherwise meeting the requirements for a financing statement under the laws in
the jurisdiction of such Pledgor’s “location” (as defined in the UCC)), shall
create a perfected first priority security interest in such Collateral, securing
the payment of the Obligations, in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

(e)    Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Agreement and this
Agreement, constitutes a legal, valid and binding obligation of each Pledgor,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

6.    Certification of Limited Liability Company and Limited Partnership
Interests

(a)    Any Equity Interests required to be pledged hereunder in any Domestic
Subsidiary that is organized as a limited liability company or limited
partnership and pledged hereunder shall either

(i)    be represented by a certificate and the applicable Pledgor shall cause
the issuer of such interests to elect to treat such interests as a “security”
within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following in
order to provide that such interests shall be governed by Article 8 of the
Uniform Commercial Code:

“The Partnership/LLC hereby irrevocably elects that all membership interests in
the Partnership/LLC shall be securities governed by Article 8 of the Uniform
Commercial Code of [jurisdiction of organization or formation, as applicable].
Each certificate evidencing partnership/membership interests in the
Partnership/LLC shall bear the following legend: “This certificate evidences an
interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

or (ii) the applicable Pledgor shall cause the issuer of such interests not to
elect to have such interests treated as a “security” within the meaning of
Article 8 of the Uniform Commercial Code of its jurisdiction of organization or
formation, as applicable.

(b)    Each Pledgor will comply with Section 9.10 of the Credit Agreement.

7.    Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable Requirements of
Law, or which the Administrative Agent or the Administrative Agent may
reasonably request, in order (a) to perfect and protect any pledge, assignment
or security interest granted or purported to be granted hereby (including the
priority thereof) or (b) to enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.

 

5

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

8.    Voting Rights; Dividends and Distributions; Etc.

(a)    So long as no Event of Default shall have occurred and be continuing:

(i)    Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Agreement or the other Secured Debt
Documents.

(ii)    The Administrative Agent shall execute and deliver (or cause to be
executed and delivered) to each Pledgor all such proxies and other instruments
as such Pledgor may reasonably request for the purpose of enabling such Pledgor
to exercise the voting and other rights that it is entitled to exercise pursuant
to clause (i) above.

(b)    Subject to Subsection (c) of this Section 8, each Pledgor shall be
entitled to receive and retain and use, free and clear of the Lien created by
this Agreement, any and all dividends, distributions, principal and interest
made or paid in respect of the Collateral to the extent not prohibited by any
Secured Debt Document; provided, however, that any and all noncash dividends,
interest, principal or other distributions that would constitute Pledged Shares,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Shares or received in
exchange for Pledged Shares or any part thereof, or in redemption thereof, or as
a result of any merger, consolidation, acquisition or other exchange of assets
to which such issuer may be a party or otherwise, shall be, and shall be
forthwith delivered to the Administrative Agent to hold as, Collateral and
shall, if received by such Pledgor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to the Administrative Agent as Collateral in
the same form as so received (with any necessary indorsement).

(c)    Upon written notice to a Pledgor by the Administrative Agent following
the occurrence and during the continuance of an Event of Default,

(i)    all rights of such Pledgor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall thereupon have
the sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuance of such Event of Default; provided
that, unless otherwise directed by the Majority Lenders, the Administrative
Agent shall have the right (but not the obligation) from time to time following
the occurrence and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived, each Pledgor will have the right to exercise the voting and consensual
rights that such Pledgor would otherwise be entitled to exercise pursuant to the
terms of Section 8(a)(i) (and the obligations of the Administrative Agent under
Section 8(a)(ii) shall be reinstated);

(ii)    all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions

 

6

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

and principal and interest payments during the continuance of such Event of
Default. After all Events of Default have been cured or waived, the
Administrative Agent must repay to each Pledgor (without interest) all
dividends, distributions, and principal and interest payments that such Pledgor
would otherwise be permitted to receive, retain, and use pursuant to the terms
of Section 8(b);

(iii)    all dividends, distributions and principal and interest payments that
are received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Administrative Agent shall be
segregated from other property or funds of such Pledgor and shall forthwith be
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary indorsements); and

(iv)    in order to permit the Administrative Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b), to exercise the voting and other consensual rights that it
may be entitled to exercise pursuant to Section 8(c)(i), and to receive all
dividends, distributions and principal and interest payments that it may be
entitled to under Sections 8(c)(ii) and 8(c)(iii), such Pledgor shall from time
to time execute and deliver to the Administrative Agent, appropriate proxies,
dividend payment orders and other instruments as the Administrative Agent may
reasonably request in writing.

9.    Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a)    Not except as permitted by the Credit Agreement (including pursuant to
waivers and consents thereunder) (i) sell or otherwise dispose of, or grant any
option or warrant with respect to, any of the Collateral or (ii) create or
suffer to exist any consensual Lien upon or with respect to any of the
Collateral, except for the Lien created by this Agreement; provided that, in the
event such Pledgor sells or otherwise Disposes of assets as permitted by the
Credit Agreement (including pursuant to waivers and consents thereunder), and
such assets are or include any of the Collateral, the Administrative Agent shall
release such Collateral to such Pledgor free and clear of the Lien created by
this Agreement concurrently with the consummation of such sale or Disposition in
accordance with Section 13.17 of the Credit Agreement and Section 14;

(b)    pledge and, if applicable, cause each Domestic Subsidiary required to
become a party to this Agreement to pledge, to the Administrative Agent for the
ratable benefit of the Secured Parties, immediately upon acquisition thereof,
all the After-acquired Shares required to be pledged hereunder pursuant to
Section 9.10 of the Credit Agreement, in each case pursuant to a supplement to
this Agreement substantially in the form of Annex A or such other form
reasonably acceptable to the Administrative Agent (it being understood that the
execution and delivery of such a supplement shall not require the consent of any
Pledgor hereunder and that the rights and obligations of each Pledgor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Pledgor as a party to this Agreement); and

(c)    defend its and the Administrative Agent’s title or interest in and to all
the Collateral (and in the Proceeds thereof) against any and all Liens (other
than Liens permitted by Section 10.2 of the Credit Agreement and the Lien
created by this Agreement), however arising, and any and all Persons whomsoever.

10.    Administrative Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints, which appointment is irrevocable and coupled with an interest, the
Administrative Agent as such Pledgor’s attorney-in-fact, with full authority in
the place and stead of such Pledgor and in the name of such Pledgor or
otherwise, to take any action and to execute any instrument, in each case after
the

 

7

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default and with notice to
such Pledgor, that the Administrative Agent may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, including to receive,
indorse and collect all instruments made payable to such Pledgor representing
any dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.

11.    The Administrative Agent’s Duties. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Pledged Shares, whether or not the Administrative
Agent or any other Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property.

12.    Remedies. If any Event of Default shall have occurred and be continuing:

(a)    The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) or any other
applicable Requirement of Law or in equity and also may with notice to the
relevant Pledgor, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such price or prices and upon such other terms as are commercially
reasonable irrespective of the impact of any such sales on the market price of
the Collateral. The Administrative Agent shall be authorized at any such sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers of Collateral to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and, upon consummation of any such
sale, the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any Requirement of
Law now existing or hereafter enacted. The Administrative Agent or any Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold, and the Administrative Agent or such Secured Party may pay
the purchase price by crediting the amount thereof against the Obligations. Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to such Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Pledgor hereby waives any claim against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

 

8

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall apply the Proceeds of any collection or
sale of the Collateral in the manner specified in Section 11 of the Credit
Agreement. Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Administrative Agent or of the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

(c)    The Administrative Agent may exercise any and all rights and remedies of
each Pledgor in respect of the Collateral.

(d)    All payments received by any Pledgor in respect of the Collateral after
the occurrence and during the continuance of an Event of Default shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary indorsement).

13.    Amendments, etc. with Respect to the Obligations; Waiver of Rights.
Except for the termination of a Pledgor’s Obligations hereunder as provided in
Section 14, each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any other Secured Party, (c) the Secured Debt
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms of the applicable Secured Debt Document, and (d) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Agreement or any property subject thereto. When
making any demand hereunder against any Pledgor, the Administrative Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Borrower or any Pledgor or any other person, and any failure by
the Administrative Agent or any other Secured Party to make any such demand or
to collect any payments from the Borrower or any Pledgor or any other person or
any release of the Borrower or any Pledgor or any other person shall not relieve
any Pledgor in respect of which a demand or collection is not made or any
Pledgor not so released of its several obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Administrative Agent or any other Secured Party against
any Pledgor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

14.    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a)    This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors, indorsees, transferees and assigns until the Termination Date,
notwithstanding that from time to time prior to the Termination Date, the
Pledgors may be free from any Obligations.

 

9

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

(b)    A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon consummation of any transaction permitted by the Credit Agreement
as a result of which such Subsidiary Pledgor ceases to be a Subsidiary or
otherwise becomes an Excluded Subsidiary; provided that, the Majority Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

(c)    The Collateral shall be automatically released from the Liens of this
Agreement (i) upon any Disposition by any Pledgor of any Collateral that is
permitted under the Credit Agreement (other than to another Pledgor) and
(ii) upon the effectiveness of any written consent to the release of the
security interest granted in such Collateral pursuant to Section 13.17 of the
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold,
transferred or Disposed of, as applicable, free and clear of the Liens of this
Agreement.

(d)    [Intentionally Omitted].

(e)    In connection with any termination or release pursuant to the foregoing
Subsections (a), (b) or (c), the Administrative Agent shall execute and deliver
to any Pledgor or authorize the filing of, at such Pledgor’s expense, all
documents that such Pledgor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 14 shall be without recourse to or warranty by the Administrative Agent.

15.    Reinstatement. Each Pledgor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the Proceeds
of Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other party, including any Pledgor,
under any bankruptcy law, state, federal or foreign law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Pledgor in respect of the amount of such payment.

16.    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Pledgor shall be given to it in care of the Borrower at
the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

17.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e. a “pdf” or a “tif” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. A set of copies of this Agreement signed by all of the
parties shall be lodged with the Administrative Agent and the Borrower.

18.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such

 

10

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

19.    Integration. This Agreement together with the other Secured Debt
Documents represents the agreement of each of the Pledgors with respect to the
subject matter hereof and thereof and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any other Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Debt Documents. THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS (AS DEFINED IN THE CREDIT AGREEMENT) CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

20.    [Intentionally Omitted].

21.    Amendments in Writing; No Waiver; Cumulative Remedies.

(a)    None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Pledgor(s) and the Administrative Agent in accordance with
Section 13.1 of the Credit Agreement; provided, however, that this Agreement may
be supplemented (but no existing provisions may be modified and no Collateral
may be released) through agreements substantially in the form of Annex A, in
each case duly executed by each Pledgor directly affected thereby.

(b)    Neither the Administrative Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 21(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof or of any other applicable Secured Debt
Document. No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion.

(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by Requirement of Law.

22.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Pledgor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent, except pursuant to a transaction permitted
by the Credit Agreement.

 

11

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

24.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

25.    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 25 any special, exemplary, punitive or consequential damages.

26.    Acknowledgments. Each party hereto hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Secured Debt Documents to which it is a party;

(b)    (i) neither the Administrative Agent nor any other Agent or Secured Party
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Pledgor with respect to any of the transactions contemplated in
this Agreement or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Secured Debt
Document (irrespective of whether the Administrative Agent or any other Agent or
Secured Party has advised or is currently advising any of the Pledgors or their
respective Affiliates on other matters) and neither the Administrative Agent or
other Agent or Secured Party has any obligation to any of the Pledgors or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Secured
Debt Documents; (ii) the Administrative Agent and its Affiliates, each other
Agent and each other Secured Party and each Affiliate of the

 

12

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Pledgors and their respective Affiliates, and
neither the Administrative Agent nor any other Agent or Secured Party has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (iii) neither the Administrative Agent nor any
other Agent or Secured Party has provided and none will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Secured Debt Document) and the Pledgors have consulted
their own respective legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Pledgor agrees that it will not claim
that the Administrative Agent or any other Agent or Secured Party, as the case
may be, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Pledgor, in connection with the transactions
contemplated in this Agreement or the process leading thereto; and

(c)    no joint venture is created hereby or by the other Secured Debt Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Administrative Agent and any other Secured Party or among the
Pledgors and the Lenders, the Administrative Agent and any other Secured Party.

27.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

13

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

ROAN RESOURCES LLC

as Pledgor

By:  

 

Name:   Title:  

 

Signature Page

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:  

 

Name:   Title:  

 

Signature Page

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE PLEDGE AGREEMENT

PLEDGED SHARES

Pledged Shares

 

Pledgor

   Issuer    Issuer’s
Jurisdiction
of Formation    Type/Class of Equity
Interest    Certificate
No(s)    Number of
Units    Percentage of
Issued and
Outstanding
Units  

Roan Resources LLC

   [            ]    [            ]    [            ]    [            ]   
[            ]      100 % 

 

Schedule I

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [    ], dated as of [            ], 201[    ] (this “Supplement”)
to the PLEDGE AGREEMENT, dated as of [            ], 201[    ] (the “Pledge
Agreement”), among Roan Resources LLC, a Delaware limited liability company (the
“Borrower”), each of the Subsidiaries of the Borrower listed on the signature
pages thereto or that becomes a party thereto pursuant to Section 9 thereof
(each such Subsidiary being a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors”; the Subsidiary Pledgors and the Borrower are referred to
collectively as the “Pledgors”) and Citibank, N.A., as Administrative Agent (in
such capacity, together with its successors, in such capacity the
“Administrative Agent”) under the Credit Agreement referred to below for the
benefit of the Secured Parties.

 

  A.

Reference is made to (a) that certain Credit Agreement, dated as of September
[    ], 2017 (the “Credit Agreement”) among the Borrower, the banks, financial
institutions and other lending institutions from time to time party thereto (the
“Lenders”), Citibank, N.A., as Administrative Agent and a Letter of Credit
Issuer and (b) the Guarantee, dated as of [                    ] (the
“Guarantee”), among the Guarantors party thereto and the Administrative Agent.

 

  B.

Capitalized terms used herein and not otherwise defined herein (including in the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Pledge Agreement or the Credit Agreement, as applicable. The rules of
construction and the interpretive provisions specified in Section 1(c) of the
Pledge Agreement shall apply to this Supplement, including terms defined in the
preamble and recitals hereto.

 

  C.

The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Lenders and the Letter of Credit Issuers to enter into
the Credit Agreement and to (a) induce the Lenders and the Letter of Credit
Issuers to make their respective Extensions of Credit to the Borrower under the
Credit Agreement, (b) to induce one or more Hedge Banks to enter into Secured
Hedge Transactions with the Borrower or any Subsidiary of the Borrower and
(c) induce one or more Cash Management Banks to provide Cash Management Services
pursuant to Secured Cash Management Agreements to the Borrower or any Subsidiary
of the Borrower.

 

  D.

The undersigned [Pledgor] [Domestic Subsidiary] (each an “Additional Pledgor”)
is the legal and beneficial owner of the Equity Interests described in Schedule
1 hereto and issued by the entities named therein (such pledged Equity
Interests, together with all other Equity Interests required to be pledged under
the Pledge Agreement (the “After-acquired Additional Pledged Shares”), referred
to collectively herein as the “Additional Pledged Shares”).

 

  E.

Section 9.10 of the Credit Agreement and Section 9(b) of the Pledge Agreement
provide [that additional Subsidiaries of the Borrower may become Subsidiary
Pledgors under the Pledge Agreement] [that existing Pledgors may pledge
Additional Pledged Shares] by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Additional Pledgor is executing this
Supplement in accordance with the requirements of Section 9(b) of the Pledge
Agreement to pledge to the Administrative Agent, for the ratable benefit of the
Secured Parties, the Additional Pledged Shares [and to become a Subsidiary
Pledgor under the Pledge Agreement] in order to induce (a) the Lenders and the
Letter of Credit Issuers to make additional Extensions of Credit to the Borrower
under the Credit Agreement and as consideration for Extensions of

 

A-1

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

  Credit previously made, (b) one or more Hedge Banks to enter into Secured
Hedge Transactions with the Borrower or any Subsidiary of the Borrower and
(c) one or more Cash Management Banks may from time to time provide Cash
Management Services pursuant to Secured Cash Management Agreements to the
Borrower or any Subsidiary of the Borrower.

Accordingly, the Administrative Agent and each undersigned Additional Pledgor
agree as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Administrative Agent, for the ratable benefit of the Secured Parties, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of such Additional Pledgor’s right, title
and interest in the following, whether now owned or existing or hereafter
acquired or existing (collectively, the “Additional Collateral”) as collateral
security for the prompt payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations:

 

  (a)

the Additional Pledged Shares held by such Additional Pledgor and the
certificates, if any, representing such Additional Pledged Shares and any
interest of such Additional Pledgor in the entries on the books of the issuer of
the Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares; provided that the Additional Pledged Shares under
this Supplement shall not include any Excluded Stock; and

 

  (b)

to the extent not covered by clause (a) above, all Proceeds of any or all of the
foregoing Additional Collateral.

For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.

[SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

 

  (a)

Schedule 1 correctly represents as of the date hereof the issuer, the
certificate number, if any, the Additional Pledgor and record and beneficial
owner, the number and class and the percentage of the issued and outstanding
Equity Interests of such class of all Additional Pledged Shares. Except as set
forth on Schedule 1, the Pledged Shares represent all (or 66% of all the issued
and outstanding voting Equity Interests, in the case of pledges of Equity
Interests in Foreign Subsidiaries) of the issued and outstanding Equity
Interests of each class of Equity Interests of the issuer on the date hereof.

 

  (b)

Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for Liens permitted by Section 10.2 of the Credit
Agreement and the Lien created by this Supplement to the Pledge Agreement.

 

A-2

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

  (c)

As of the date of this Supplement, the Additional Pledged Shares pledged by such
Additional Pledgor hereunder have been duly authorized and validly issued and,
in the case of Additional Pledged Shares issued by a corporation, are fully paid
and non-assessable.

 

  (d)

The execution and delivery by such Additional Pledgor of this Supplement and the
pledge of the Additional Collateral pledged by such Additional Pledgor hereunder
pursuant hereto create a legal, valid and enforceable security interest in such
Collateral and, (i) in the case of certificates or instruments representing or
evidencing the Collateral, upon the earlier of (x) delivery of such Collateral
to the Administrative Agent in the State of New York and (y) the filing of
Uniform Commercial Code financing statements naming such Pledgor as debtor and
Administrative Agent as secured party and describing the Collateral in
reasonably sufficient detail as the collateral (and otherwise meeting the
requirements for a financing statement under the laws in the jurisdiction of
such Pledgor’s “location” (as defined in the UCC)) and (ii) in the case of all
other Collateral, upon the filing of Uniform Commercial Code financing
statements naming such Pledgor as debtor and Administrative Agent as secured
party and describing the Collateral in reasonably sufficient detail as the
collateral (and otherwise meeting the requirements for a financing statement
under the laws in the jurisdiction of such Pledgor’s “location” (as defined in
the UCC)), shall create a perfected first priority security interest in such
Collateral, securing the payment of the Obligations, in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 

  (e)

Such Additional Pledgor has full power, authority and legal right to pledge all
the Additional Collateral pledged by such Additional Pledgor pursuant to this
Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

SECTION [3] [4]. This Supplement may be executed by one or more of the parties
to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “pdf” or “tif” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. A set of the copies of this Supplement signed by all the
parties shall be lodged with the Administrative Agent and the Borrower. This
Supplement shall become effective as to each Additional Pledgor when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of such Additional Pledgor and the
Administrative Agent.

SECTION [4] [5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

SECTION [5] [6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

A-3

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

SECTION [6] [7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION [7] [8]. THIS SUPPLEMENT NO. [    ] TO THE PLEDGE AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION [8] [9]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

[SIGNATURE PAGES FOLLOW]

 

A-4

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Administrative Agent have
duly executed this Supplement to the Pledge Agreement as of the day and year
first above written.

 

[ADDITIONAL PLEDGOR],

as Additional Pledgor

By:  

 

Name:   Title:  

 

Annex A - Signature Page

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:  

 

Name:   Title:  

 

Annex A - Signature Page

Pledge Agreement

Roan Resources LLC



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

PLEDGED SHARES

Pledged Shares

 

Pledgor

 

Issuer

 

Issuer’s
Jurisdiction of
Formation

 

Class of
Equity
Interest

 

Certificate
No(s)

 

Number of

Units

 

Percentage of
Issued and
Outstanding
Units

                                               

 

Annex A — Schedule 1

Pledge Agreement

Hilcorp San Juan, L.P.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MORTGAGE (OKLAHOMA)

[To be attached.]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E

WHEN RECORDED OR FILED,

PLEASE RETURN TO:

Ryan Cicero

Willkie Farr & Gallagher LLP

600 Travis Street

Suite 2310

Houston, TX 77002

MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE

FILING AND FINANCING STATEMENT

FROM

ROAN RESOURCES LLC,

AS MORTGAGOR

a Delaware limited liability company

Organizational Identification Number             

(Taxpayer I.D. No. XX-XXX         )

TO

CITIBANK, N.A.,

AS ADMINISTRATIVE AGENT AND MORTGAGEE

Effective as of September 5, 2017



--------------------------------------------------------------------------------

THIS INSTRUMENT IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE COVERING AS-EXTRACTED COLLATERAL, INCLUDING MINERALS AND THE
LIKE (INCLUDING OIL AND GAS), ACCOUNTS RESULTING FROM THE SALE OF MINERALS AND
THE LIKE (INCLUDING OIL AND GAS), AND GOODS WHICH ARE, OR ARE TO BECOME,
FIXTURES ON THE REAL PROPERTY HEREIN DESCRIBED. THIS INSTRUMENT IS TO BE
RECORDED IN THE REAL PROPERTY RECORDS OF THE COUNTY CLERK OF EACH COUNTY IN THE
STATE OF OKLAHOMA IN WHICH IS SITUATED ANY OF THE COLLATERAL COVERED HEREBY, AND
FILED IN THE APPROPRIATE UNIFORM COMMERCIAL CODE RECORDS. THE REAL PROPERTY
SUBJECT HERETO IS DESCRIBED IN OR REFERRED TO IN EXHIBIT “A” HERETO OR THE
INSTRUMENTS OR DOCUMENTS DESCRIBED IN OR REFERRED TO IN EXHIBIT “A” HERETO.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS. THIS INSTRUMENT
SECURES PAYMENT OF FUTURE ADVANCES.

THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE CONCERNED, WHICH
INTEREST IS DESCRIBED IN OR REFERRED TO IN EXHIBIT A HERETO OR IN THE
INSTRUMENTS OR DOCUMENTS DESCRIBED IN OR REFERRED TO IN EXHIBIT A HERETO.

SOME OF THE PERSONAL PROPERTY CONSTITUTING A PORTION OF THE MORTGAGED PROPERTY
IS OR IS TO BE AFFIXED TO THE PROPERTIES DESCRIBED IN OR REFERRED TO IN EXHIBIT
A HERETO, AND THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS.

THIS INSTRUMENT COVERS “FIXTURES” (AND ACCOUNTS WITH RESPECT TO SAME), AS EACH
SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE.

THIS INSTRUMENT COVERS MINERALS, AS-EXTRACTED COLLATERAL AND OTHER SUBSTANCES OF
VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL
AND GAS) AND THE ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE
WELLHEADS OF THE WELL OR WELLS LOCATED ON THE PROPERTIES DESCRIBED IN OR
REFERRED TO IN EXHIBIT A HERETO.

THIS INSTRUMENT IS TO BE FILED AGAINST THE TRACT INDEX IN THE REAL ESTATE
RECORDS OF EACH OKLAHOMA COUNTY WHERE ANY PART OF THE MORTGAGED PROPERTY IS
LOCATED.

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
ADMINISTRATIVE AGENT AS MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT
WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON AN EVENT OF DEFAULT BY THE
MORTGAGOR (AS HEREINAFTER DEFINED) UNDER THIS MORTGAGE.

 

- 2 -



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE

FILING AND FINANCING STATEMENT

This Mortgage, Assignment of Production, Security Agreement, Fixture Filing and
Financing Statement (this “Mortgage”) is entered into on the date shown for
Mortgagor’s acknowledgment hereto, and shall be effective as of September 5,
2017 (the “Effective Date”), and is from ROAN RESOURCES LLC, a Delaware limited
liability company (“Mortgagor”), whose address is 600 Travis Street, Houston, TX
77002 to CITIBANK, N.A., as administrative agent for the Holder, as hereinafter
defined (together with its successors in such capacity, the “Mortgagee”), whose
address is 1615 Brett Road, OPS III, New Castle, DE 19720 with a copy to
Citibank, N.A., Attn: R. P. Ballard, 811 Main Street, Suite 4000, Houston, TX
77002, for its own account and for the account of every other present and future
holder or holders of all or any part of the Mortgage Obligations (hereinafter
defined), including, for the avoidance of doubt, each of the Lenders
(hereinafter defined) and each of the other Secured Parties (as defined in the
Credit Agreement) (Mortgagee and such other holder or holders, whether one or
more, are hereinafter collectively referred to as the “Holder”). Terms used but
not defined herein have the meanings assigned to them in the Credit Agreement
(as defined below).

Mortgagor, for and in consideration of the sum of $10.00 and other good and
valuable consideration, in hand paid by Holder, the receipt and adequacy of
which are hereby acknowledged and confessed by Mortgagor, and for and in
consideration of the debt, purposes and trusts hereinafter set forth, to secure
the full and complete payment and performance of the Mortgage Obligations and to
secure the performance of the covenants, obligations, agreements and
undertakings of Mortgagor hereinafter described, has MORTGAGED, GRANTED,
BARGAINED, SOLD, PLEDGED, ASSIGNED, CONVEYED, TRANSFERRED and SET OVER, and by
these presents does hereby MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE, ASSIGN,
CONVEY, TRANSFER and SET OVER unto Mortgagee and Mortgagee’s substitutes or
successors, and its and their assigns, for the benefit of and unto, Holder and
Holder’s successors in title and assigns, all of the following types and items
of real and personal property and interests, whether now owned or hereafter
acquired under Law or in equity (collectively, the “Mortgaged Property”); the
inclusion of certain specific types and items of property and interests in one
or more of the following paragraphs is not intended in any way to limit the
effect of the more general descriptions:

A. All of Mortgagor’s present and future rights, titles, interests and estates
in and to those certain oil, gas and mineral leases, royalty interests,
overriding royalty interests, production payments, net profits interests, fee
interests, surface interests, carried interests, reversionary interests and all
other rights, titles, interests or estates described in or referred to in
Exhibit A attached hereto and made a part hereof (or described in or referred to
in any of the instruments or documents described in or referred to in Exhibit A
hereto), including any and all interests of whatsoever kind or nature in any and
all lands in each and every Section of a Township and Range referenced or
mentioned in or referred to in Exhibit A hereto (or described in or referred to
in any of the instruments or documents described in or referred to in Exhibit A
hereto), regardless of whether such Section of a Township and Range may be
referenced in conjunction with or applicable to a particular oil or gas lease or
well, and, without limiting the generality of the foregoing, including any oil
and gas lease (including all lands described or referred to therein), wells,
fee, mineral, overriding royalty, royalty and other interests (whether created
or earned

 

- 1 -



--------------------------------------------------------------------------------

contractually or via regulatory order, or otherwise) whether or not specifically
described or referred to in Exhibit A hereto (or described in or referred to in
any of the instruments or documents described or referred to in Exhibit A
hereto) (all of which rights, titles, interests and estates described in this
Paragraph A are hereinafter included within the term “Subject Interests”). The
term “oil, gas and mineral leases,” as used in this instrument and in Exhibit A
includes, in addition to oil, gas and mineral leases, oil and gas leases, oil,
gas and sulphur leases, other mineral leases, co-lessor’s agreements and
extensions, amendments, ratifications and subleases of all or any of the
foregoing.

B. All of Mortgagor’s present and future rights, titles, interests and estates
in and to present and future drilling, spacing, proration or production units,
as created by the terms of any unitization, communitization and pooling
agreements, and all properties, property rights and estates created thereby,
which include, belong or appertain to the Subject Interests, including, without
limitation, all such units formed voluntarily or under or pursuant to any Law
relating to any of the Subject Interests (all of which rights, titles, interests
and estates described in this Paragraph B are hereinafter included within the
term “Subject Interests”). As used herein, the term “Laws” means all applicable
statutes, laws, ordinances, regulations, orders, writs, injunctions, or decrees
of any state, commonwealth, nation, territory, possession, county, township,
parish, municipality, or Tribunal, and the term “Tribunal” means any court or
governmental department, commission, board, bureau, agency, or instrumentality
of the United States or of any state, commonwealth, nation, territory,
possession, county, parish, or municipality, whether now or hereafter
constituted or existing.

C. All present and future oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, distillate, all other liquid or gaseous Hydrocarbons obtained
or processed in conjunction therewith, all products, by-products and all other
substances derived therefrom or the processing thereof, and all other similar
minerals now or hereafter accruing to, attributable to or obtained from the
Subject Interests or to which Mortgagor now or hereafter may be entitled as a
result or by virtue of Mortgagor’s ownership of the Subject Interests
(collectively, “Hydrocarbons”).

D. All present and future sulphur, lignite, coal, uranium, thorium, iron,
geothermal steam, water, carbon dioxide, helium and all other minerals, ores or
substances of value (whether similar to the foregoing or not), and the products
and proceeds therefrom, including, without limitation, all gas resulting from
the in-situ combustion of coal or lignite now or hereafter accruing to,
attributable to or produced from the Subject Interests or to which Mortgagor now
or hereafter may be entitled as a result of or by virtue of Mortgagor’s
ownership of the Subject Interests (collectively, “Other Minerals”).

E. All present and future oil and gas wells, disposal and injection wells, rigs,
improvements, fixtures, machinery and other equipment, inventory and articles of
personal property, wherever located, now owned or hereafter acquired by
Mortgagor, including, without limitation, connection apparatus and flow lines
from wells to tanks, wells, pipelines, gathering lines, trunk lines, lateral
lines, flow lines, compressor, dehydration and pumping equipment, pumping
plants, gas plants, processing plants, pumps, dehydration units, separators,
heater treaters, valves, gauges, meters, derricks, rig substructures, tanks,
reservoirs, tubing, rods, liquid extractors, engines, boilers, tools,
appliances, cables, wires, tubular goods, machinery, supplies and any and all
other equipment, inventory and articles of personal property of any kind or
character

 

- 2 -



--------------------------------------------------------------------------------

whatsoever appurtenant to, or used or held for use in connection with the
production of Hydrocarbons or Other Minerals from the Subject Interests, or now
or hereafter located on any of the lands (the “Lands”) covered or encumbered by
any of the Subject Interests, including, without limitation, as listed on or
referred to in Exhibit A hereto, or used on or about the Lands in connection
with the operations thereon, together with all present and future improvements
or products of, accessions, attachments and other additions to, tools, parts and
equipment used in connection with, and substitutes and replacements for, all or
any part of the foregoing (all of the types or items of property and interests
described in this Paragraph E are hereinafter collectively referred to as the
“Personal Property”).

F. All present and future rights, titles, interests and estates now owned or
hereafter acquired by Mortgagor (including, without limitation, all rights to
receive payments) under or by virtue of all easements, permits, licenses,
rights-of-way, surface leases, franchises, servitudes, division orders, transfer
orders and other agreements relating or pertaining to purchasing, exchanging,
exploring for, developing, operating, treating, processing, storing, marketing
or transporting Hydrocarbons now or hereafter found in, on or under, or produced
from, any of the Subject Interests, or under or by virtue of any contract
relating in any way to all or any part of the Mortgaged Property otherwise
described herein (and expressly including, for the avoidance of doubt, the
Management Services Agreements (as defined in the Credit Agreement)), including,
without limitation, farmout contracts, farmin contracts, operating or joint
operating agreements, trade letter agreements, all agreements creating
rights-of-way for ingress and egress to and from the Subject Interests (all of
such rights, titles, interests and estates referred to or described in this
Paragraph F are hereinafter collectively referred to as the “Subject
Contracts”).

G. All present and future accounts (including, but not limited to, all open
accounts receivable and accounts receivable arising under or pursuant to any
joint operating agreements, division orders or other agreements, documents or
instruments relating to any of the Subject Interests), general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds and other
rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
claims against manufacturers of, or claims against any other person or entity
with respect to, all or any part of the Mortgaged Property (all of which types
and items of property and interests described in this Paragraph G are
hereinafter collectively referred to as the “Accounts”).

H. All present and future tenements, hereditaments, appurtenances, profits and
properties in anywise appertaining, belonging, affixed or incidental to, or used
or useful in connection with, all or any part of the Mortgaged Property
otherwise described herein, including, without limitation, all reversions,
remainders, carried interests, tolls, rents, revenues, issues, proceeds,
earnings, income, products, profits, deposits, easements, permits, licenses,
servitudes, surface leases, rights-of-way and franchises relating to all or any
part of the Mortgaged Property.

I. Without limitation of any of the preceding paragraphs, all of Mortgagor’s
present and future rights, title and interests in and to (i) all interest rate
swap agreements, interest rate cap agreements and interest rate collar
agreements, and all other agreements or arrangements designed to or which
protect Mortgagor or any of its Subsidiaries against fluctuations in interest
rates or currency exchange rates, (ii) all commodity hedge, commodity swap,
exchange, forward, future,

 

- 3 -



--------------------------------------------------------------------------------

floor, collar or cap agreements, fixed price agreements and all other agreements
or arrangements designed to or which protect Mortgagor against fluctuations in
commodity prices (including, without limitation, the Hedge Agreements (as
defined in the Credit Agreement)), (iii) the Credit Agreement and the other
Credit Documents, (iv) the Contribution Agreement (as defined in the Credit
Agreement), (v) all amounts paid or payable to Mortgagor under any of the
foregoing and (vi) all proceeds thereof (whether or not any of the foregoing
(i) through (v) are otherwise related to or attributable to, or entered into in
connection with, any of the Mortgaged Properties or Hydrocarbons produced (or to
be produced) therefrom).

J. All other interests of every kind and character that Mortgagor now has or at
any time hereafter acquires in and to the types and items of property and
interests described in Paragraphs A, B, C, D, E, F, G, H and I preceding and all
property which is used or useful in connection with the Mortgaged Property and
the proceeds and products of all of the foregoing, whether now owned or
hereafter acquired.

To further secure the full and complete payment and performance of the Mortgage
Obligations, Mortgagor hereby grants to Mortgagee for the pro rata use and
benefit of the Holder and Holder’s successors in title and assigns, as secured
party, a first and prior security interest in and to the following types and
items of property, and interests (all of which are intended to be included
within the term “Mortgaged Property” which was initially defined above): (a) all
present and future Personal Property, Subject Contracts and Accounts; (b) all
present and future Subject Interests, Hydrocarbons and Other Minerals insofar as
the same consist of minerals or the like (including oil and gas), as defined in
and subject to the UCC (as defined in the Credit Agreement), and for which the
creation and perfection of a security interest or lien therein is governed by
the provisions of the UCC; (c) all present and future Mortgaged Property
consisting of accounts, contract rights, general intangibles, chattel paper,
documents, instruments, inventory, investment property, equipment, fixtures,
patents, patent licenses, trade secrets, technical and business data and
information, as-extracted collateral and other goods and articles of personal
property of any kind or character defined in and subject to the UCC; (d) all
present and future increases, profits, combinations, reclassifications,
improvements and products of, accessions, attachments and other additions to,
tools, parts and equipment used in connection with, and substitutes and
replacements for, all or any part of the Mortgaged Property; (e) all present and
future accounts, contract rights, general intangibles, chattel paper, documents,
instruments, cash and noncash proceeds and other rights arising from or by
virtue of, or from the voluntary or involuntary sale or other disposition of, or
collections with respect to, or insurance proceeds payable with respect to, or
proceeds payable by virtue of warranty or other claims against manufacturers of,
or claims against any other person or entity with respect to, all or any part of
the Hydrocarbons, the Other Minerals or the Mortgaged Property; (f) all present
and future security for the payment to Mortgagor of any of the Mortgaged
Property and goods that gave or will give rise to any of such Mortgaged Property
or are evidenced, identified, or represented therein or thereby; (g) all deposit
accounts from time to time maintained at any depositary bank in the name or for
the benefit of Mortgagor, all funds or amounts from time to time deposited into
any such deposit accounts and all proceeds of any and all of the foregoing
(whether or not related to or attributable to, or entered into in connection
with, any of the Mortgaged Properties or Hydrocarbons produced (or to be
produced) therefrom) (h) all commodities accounts and commodities contracts,
including all contracts, funds and other balances held in such accounts (whether
or not related to or attributable to, or entered into in connection with any of
the Mortgaged Properties or Hydrocarbons produced (or to be produced)
therefrom),

 

- 4 -



--------------------------------------------------------------------------------

(i) all securities accounts (as defined in Article 8 of the UCC), including all
deposits, securities and other balances held in any such accounts, (j) all
rights and interests pursuant to the Oil and Gas Owner’s Lien Act of 2010 (OKLA.
STAT. tit.52 §§ 549.1 et seq. as amended from time to time) (k) all books and
records pertaining to the Mortgaged Property;

provided that the Mortgaged Property shall not extend to or include (1) any
“building” or “mobile home” (each as defined in Regulation H as promulgated by
the Federal Reserve Board under the Flood Insurance Regulations (as defined in
the Credit Agreement)), (2) any contract, contract right, license, permit,
privileges or other asset which by its terms prohibits the granting of a
security interest in such asset arising or which contains or is subject to a
restriction on assignment; provided that any of the foregoing exclusions shall
not apply if (x) such prohibition has been waived or such other Person has
otherwise consented to the creation hereunder of a security interest in such
agreement, or (y) such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407 or 9-408 of Article 9 of the UCC, as applicable and as then
in effect in any relevant jurisdiction, or any other applicable law or
principles of equity; (3) any Excluded Account for so long as such account is an
Excluded Account, (4) motor vehicles and other assets subject to certificates of
title, (5) letter of credit rights (other than to the extent such rights can be
perfected by filing a UCC-1) and (6) commercial tort claims, provided, further,
that nothing in this paragraph shall be deemed to permit any action prohibited
by this instrument or by terms incorporated in this instrument;

provided, and notwithstanding the generality, breadth or specificity of the
descriptions of, or types of property included in, the Mortgaged Property in
clauses (A) through (J) above, the Mortgaged Property shall in no event include
(i) any fee lands or fee properties, surface leases or, except for the right of
ingress and egress granted by oil and gas leases, easements or rights of way, or
(ii) any real property or real estate that, if included in the term “Mortgaged
Property” hereunder, would result in this Mortgage being a “real estate
mortgage” as used in OKLA. STAT. tit. 68 §§ 1901, et seq., as in effect on the
date of this Mortgage, imposing a real estate mortgage tax on real estate
mortgages. In all events, the provisions of this paragraph shall prevail and
control over the contrary provisions of clauses (A) through (J) above

TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, privileges, contracts, hereditaments and appurtenances now or hereafter,
at any time before the foreclosure or release hereof, in anywise appertaining or
belonging thereto, unto Mortgagee and Mortgagee’s successors or substitutes, and
its and their assigns, for the benefit of, and unto, Holder and Holder’s
successors and assigns, for the uses and purposes hereinafter set forth,
forever. Mortgagor hereby binds and obligates Mortgagor and Mortgagor’s
successors-in-title and assigns to warrant and forever defend, all and singular,
the Mortgaged Property unto Mortgagee and Mortgagee’s successors or substitutes,
and its and their assigns and unto Holder and Holder’s successors-in-title and
assigns, against the lawful claims of any and all persons or entities whomsoever
claiming or to claim the same or any part thereof (other than Permitted
Encumbrances (hereinafter defined)).

A. The covenants and promises of this instrument shall be covenants running with
the land, and each and every subsequent owner of any part of the Mortgaged
Property covenants and agrees that such owner will perform, observe, and comply
with each and every covenant and condition hereof. Mortgagor may not, without
the prior written consent of Holder, assign any rights, duties or obligations
hereunder.

 

- 5 -



--------------------------------------------------------------------------------

B. In the event of an assignment of all or part of the Mortgage Obligations
(hereinafter defined), the Liens (as defined in the Credit Agreement) and other
Rights hereunder, to the extent applicable to the part of the Mortgage
Obligations so assigned, may be transferred therewith.

C. Reference herein to Holder in the singular is for convenience only, and the
Rights and Liens created by this instrument are for the ratable benefit of all
holders of the Mortgage Obligations, or any part thereof. Unless and until
Mortgagee shall have, by an instrument recorded in the appropriate records of
the county or counties where this Mortgage has been recorded, assigned all of
its Rights, titles and interests arising under this instrument, Mortgagee shall
be the non-fiduciary administrative agent for each other Holder, and Mortgagee
shall have the exclusive right, without the joinder of any other Holder, to
exercise any and all Rights in favor of Holder hereunder, including, without
limitation, conducting any foreclosure sales hereunder and executing full or
partial releases hereof, amendments or modifications hereto, or consents or
waivers hereunder, and exercising all Rights with respect to the assignment of
production from the Mortgagor as set forth in Section 4. The Rights of each
Holder vis-a-vis Mortgagee and each other Holder may be subject to one or more
separate agreements between or among such parties, but Mortgagor need not
inquire about any such agreement or be subject to any terms thereof unless
Mortgagor specifically joins therein; and, consequently, Mortgagor shall not be
entitled to any benefits or provisions of any such separate agreement or be
entitled to rely upon or raise as a defense, in any manner whatsoever, the
failure or refusal of any party thereto to comply with the provisions thereof.

SECTION 1. THE SECURED OBLIGATIONS.

This instrument and all Rights, titles, interests and Liens created hereby or
arising by virtue hereof, are given to secure payment and performance of the
following covenants, indebtedness, liabilities and obligations (collectively,
the “Mortgage Obligations”);

1.1 All covenants, indebtedness, liabilities and obligations of Roan Resources
LLC., a Delaware limited liability company (herein, in such capacity, the
“Borrower”) now or hereafter incurred or arising pursuant to the provisions of
that certain Credit Agreement dated as of August [31], 2017, among the Borrower,
the financial institutions from time to time party thereto (together with their
respective successors and assigns in such capacity, the “Lenders”), the
Mortgagee, as the administrative agent (in such capacity together with its
successors and assigns in such capacity, the “Administrative Agent”) and each
other person from time to time party thereto, and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part
(such agreement, as the same may from time to time be supplemented, amended or
modified, and all other agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part, being herein
called the “Credit Agreement”) including, without limitation, the Obligations
(as such term is defined in the Credit Agreement) and all covenants,
indebtedness, liabilities and obligations of any Credit Party (as defined in the
Credit Agreement) now or hereafter incurred or arising pursuant to the
provisions of any Guarantee (as the same may from time to time be further
supplemented, amended, restated or modified, the “Guarantee Agreement”),
executed and delivered by any such Credit Party, guarantying the Obligations, if
any;

 

- 6 -



--------------------------------------------------------------------------------

1.2 All indebtedness and other obligations of the Mortgagor evidenced by all
promissory notes (if any) issued from time to time under the Credit Agreement,
as such promissory notes may be amended or endorsed or otherwise modified from
time to time and all other promissory notes accepted in substitution or
replacement therefor or renewal thereof (the “Notes”);

1.3 All covenants, indebtedness, liabilities and obligations arising under, in
connection with, or pursuant to, (i) this instrument, (ii) any other Credit
Document (as defined in the Credit Agreement), (iii) the provisions of any other
present or future mortgage, deed of trust, security agreement, collateral pledge
agreement, assignment, loan agreement or an agreement, document or instrument of
any kind now or hereafter existing as security for, executed in connection with,
or related to, all or any part of any covenants, indebtedness, liabilities and
obligations, present or future, of the Mortgagor in favor of any of the Lenders,
the Administrative Agent or the Mortgagee (the Credit Agreement, the Guarantee
Agreement, this instrument, such other Credit Documents and any other such
present or future mortgage, deed of trust, security agreement, collateral pledge
agreement, assignment loan agreement or other agreement, document or instrument
being referred to collectively as the “Other Security Instruments”) or (iv) any
Secured Hedge Transaction (as defined in the Credit Agreement) whether direct or
indirect (including those acquired by assumption), absolute contingent, due or
to become due, now existing or hereafter arising (but expressly excluding any
such debts, liabilities, obligations, covenants and duties with respect to any
Subsidiary that is not an “eligible contract participant” under the Commodity
Exchange Act);

1.4 Payment of and performance of any and all debts, liabilities, obligations,
covenants and duties of, Mortgagor or any Credit Party arising under any Secured
Cash Management Agreement (as defined in the Credit Agreement) entered into
between the Mortgagor or any Credit Party and any Cash Management Bank (as
defined in the Credit Agreement), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising;

1.5 All loans and advances that any Lender may hereafter make to the Borrower,
the Mortgagor or any other Guarantor and all other and additional indebtedness,
liabilities and obligations of every kind and character of the Borrower, the
Mortgagor or any Subsidiary, now or hereafter existing, in favor of a Lender,
regardless of whether such obligations are direct, indirect, primary, secondary,
joint, several, joint and several, liquidated, unliquidated, fixed or
contingent, it being the intention and contemplation of the Mortgagor and the
Lenders that future advances may be made to the Borrower, the Mortgagor, any
other Guarantor or any Subsidiary for a variety of purposes, that the Borrower,
the Mortgagor or any other Guarantor may guarantee, or otherwise become directly
or contingently obligated with respect to, the obligations of others to any
Lender, that from time to time overdrafts of the Borrower’s, the Mortgagor’s or
any other Guarantor’s accounts with a Lender may occur;

1.6 Any and all renewals, extensions or rearrangements of all or any part of the
loans, advances, indebtedness, liabilities, covenants and obligations described
or referred to in any of Sections 1.1 through 1.6 preceding, together with
interest accruing thereon and all court costs, attorneys’ fees and other costs
incurred in the enforcement or collection of all or any part thereof; and

 

- 7 -



--------------------------------------------------------------------------------

1.7 Without limiting the generality of the foregoing, all post-petition
interest, expenses, and other duties and liabilities with respect to
indebtedness or other obligations described in this Section 1, that would be
owed but for the fact that they are unenforceable or not allowable due to any
proceeding under any Bankruptcy Code (as defined in the Credit Agreement).

1.8 Future Advances. This Mortgage is delivered pursuant to the Credit
Agreement, and all or any part of the principal balance of the indebtedness
thereunder may be advanced to the Borrower, repaid by the Borrower and
re-advanced to the Borrower from time to time, this Mortgage continuing to
secure the full principal amount of any outstanding Loans regardless of any such
repayments by the Borrower, even if there is at any time no principal balance or
other obligations outstanding under the Credit Agreement, until this Mortgage is
released by the Mortgagee. The Mortgagor, the Mortgagee and the other Secured
Parties expressly intend that this Mortgage secure, and this Mortgage shall
secure, a line of credit and other additional amounts advanced, from time to
time, or other sums that may be advanced or otherwise become due to the
Administrative Agent and the Other Secured Parties under the Credit Agreement,
this Mortgage, the Guarantee, any other Credit Document, any Secured Cash
Management Agreement, any Secured Hedge Agreement or any extension, renewal or
modification of any, thereof, including, without limitation, loans made on a
demand, term or revolving credit basis.

SECTION 2. REPRESENTATIONS, WARRANTIES AND COVENANTS.

Mortgagor hereby represents, warrants and covenants, as follows:

2.1 Leases and Contracts; Performance of Obligations. The oil, gas and/or
mineral leases, contracts, servitudes and other agreements forming a part of the
Mortgaged Properties, to the extent the same cover or otherwise relate to any
Mortgaged Property, are in full force and effect, and Mortgagor agrees to
maintain them in full force and effect. All rents, royalties and other payments
due and payable under such leases, contracts, servitudes and other agreements,
or under the Permitted Encumbrances, or otherwise attendant to the ownership or
operation of the Mortgaged Properties, have been, and will continue to be,
properly and timely paid. Mortgagor is not in default with respect to
Mortgagors’ obligations (and Mortgagor is not aware of any default by any third
party with respect to such third party’s obligations) under such leases,
contracts, servitudes and other agreements, or under the Permitted Encumbrances,
or otherwise attendant to the ownership or operation of any part of the
Mortgaged Properties, where such default would reasonably be expected to
adversely affect the ownership or operation of the Mortgaged Properties; and
Mortgagor will fulfill all such obligations coming due in the future. Mortgagor
is not currently accounting (and will not hereafter agree to account) for any
royalties, or overriding royalties or other payments out of production, on a
basis (other than delivery in kind) less favorable to Mortgagor than proceeds
received by Mortgagor (calculated at the well) from sale of production, and
there are no situations where Mortgagor is aware that a contingent liability may
exist to account on a basis other than on the basis of proceeds received by
Mortgagor (calculated at the well).

2.2 Mortgaged Property.

(a) Mortgagor owns the net revenue interest and working interests as are
specified in Exhibit A under the terms “Net Revenue Interest” and “Working
Interest”

 

- 8 -



--------------------------------------------------------------------------------

attributable to each well, unit or oil, gas and mineral lease described or
referred to in Exhibit A hereto and comprising a part of the Mortgaged Property,
free of any and all liens or other agreements, restrictions or limitations of
any nature or kind (all such liens and other agreements, restrictions or
limitations being herein collectively called the “Encumbrances”), except as
specified on Exhibit A hereto and except for Permitted Liens (as defined in the
Credit Agreement) (such permitted encumbrances and liens being herein
collectively called the “Permitted Encumbrances”).

With respect to the foregoing warranties and representations, it is acknowledged
that Mortgagor’s intention is to mortgage and affect hereby the entirety of the
interest that Mortgagor owns in all of the Mortgaged Property, whether now or
hereafter, and as a consequence thereof, if for any reason the interest of
Mortgagor in any Mortgaged Property in fact exceeds the Net Revenue Interest
and/or the Working Interest, as applicable (as specified in Exhibit A hereto),
which Mortgagor represents and warrants herein that it owns, Mortgagor agrees
that (i) such warranted Net Revenue Interest and Working Interest, as applicable
(as specified in Exhibit A hereto), are intended to be the minimum undivided
interests owned by and attributable to Mortgagor, and (ii) this Mortgage creates
a valid lien and security interest in the entirety of the interest owned by and
attributable to such Mortgaged Property whether such interests are equal to or
greater than the interests specified as Net Revenue Interests and Working
Interests (as applicable) in Exhibit A hereto.

(b) This Mortgage is, and always will be kept, a direct first priority Lien upon
the Collateral; provided that Permitted Encumbrances may exist as provided in
the Credit Agreement, but no intent to subordinate the priority of the Liens
created hereby is intended or inferred by such existence. The Mortgagor will not
create or suffer to be created or permit to exist any Lien, security interest or
charge prior or junior to or on a parity with the Lien of this Mortgage upon the
Collateral or any part thereof other than such Permitted Encumbrances. Mortgagor
will warrant and defend the title to the Mortgaged Property against the claims
and demands of all other persons other than Permitted Encumbrances, and will
take any actions reasonably requested by the Mortgagee to maintain and preserve
the lien created hereby so long as any of the Mortgage Obligations secured
hereby remains unpaid.

(c) (i) The cover page to this instrument lists as of the date hereof the legal
name of the Mortgagor and its organizational identification number, each as
registered in the jurisdiction in which the Mortgagor is organized, formed or
incorporated, and the last four digits of Mortgagor’s taxpayer identification
number; and (ii) as of the date hereof, Mortgagor is not now and has not been
known by any trade name or assumed name.

2.3 Operation of Mortgaged Properties. The Mortgaged Properties (and properties
unitized therewith) are being (and, to the extent the same could adversely
affect the ownership or operation of the Mortgaged Properties after the date
hereof, have in the past been), and hereafter will be, maintained, operated and
developed in a good and workmanlike manner, in accordance with prudent industry
standards and in conformity in all material respects with all applicable laws
and all rules, regulations and orders of all duly constituted authorities having
jurisdiction and in conformity with all oil, gas and/or other mineral leases and
other contracts and agreements forming

 

- 9 -



--------------------------------------------------------------------------------

a part of the Mortgaged Properties and in conformity with the Permitted
Encumbrances. Mortgagor has, and will have in the future, all governmental
licenses and permits necessary or appropriate to own and operate the Mortgaged
Properties. Mortgagor has not received notice of any material violations in
respect of any such licenses or permits.

2.4 Mortgagor not a Foreign Person. Mortgagor is not a “foreign person” within
the meaning of the Internal Revenue Code of 1986, as amended (hereinafter called
the “Code”), Sections 1445 and 7701 (i.e., Mortgagor is not a nonresident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the Code and any regulations promulgated thereunder).

SECTION 3. DEFAULTS AND REMEDIES.

3.1 The term “Event of Default,” as used herein, shall have the same meaning
assigned to the term “Event of Default” as set forth in Section 11 of the Credit
Agreement.

3.2 (a) Implications of Event of Default. Upon the occurrence and during the
continuance of an Event of Default, in addition to the remedies set forth in the
Credit Agreement, the Administrative Agent may, at its option and to the extent
permitted by applicable Law, any one or more of the following:

(i) As to Mortgaged Properties located in the State of Oklahoma, Mortgagor
hereby confers on Mortgagee the power to sell the Mortgaged Properties in
accordance with the Oklahoma Power of Sale Mortgage Foreclosure Act (OKLA. STAT.
tit. 46, §§40 -49 (the “Oklahoma POS Act”)), as the same may be amended from
time to time. A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE
MAY ALLOW THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING
TO COURT IN A FORECLOSURE ACTION UPON AN EVENT OF DEFAULT BY THE MORTGAGOR UNDER
THIS MORTGAGE. Regardless of any provision to the contrary in this Mortgage, it
is the intent of the parties that the power of sale granted herein may be
exercised by the Mortgagee pursuant to the terms and provisions of the Oklahoma
POS Act. The conduct of a sale pursuant to a power of sale shall be sufficient
hereunder if conducted in accordance with the requirements of the Oklahoma POS
Act and other applicable laws of the State of Oklahoma in effect at the time of
such sale, notwithstanding any other provision contained in this Mortgage to the
contrary. In the event of a conflict between the provisions hereof and the
Oklahoma POS Act, the Oklahoma POS Act shall control. Mortgagor hereby
represents and warrants that this Mortgage transaction does not involve a
consumer loan as said term is defined in Section 3-104 of Title 14A of the
Oklahoma Statutes, that this Mortgage does not secure an extension of credit
made primarily for agricultural purposes as defined in paragraph 4 of
Section 1-301 of Title 14A of the Oklahoma Statutes, and that this Mortgage is
not a mortgage on the Mortgagors’ homestead; and

(ii) Judicial Foreclosure. Holder may proceed by suit or suits, at law or in
equity, to enforce the payment and performance of the Mortgage Obligations in

 

- 10 -



--------------------------------------------------------------------------------

accordance with the terms hereof, of the Notes and of the Other Security
Instruments evidencing it, to foreclose the Liens and this instrument as against
all or any part of the Mortgaged Property, and to have all or any part of the
Mortgaged Property sold under the judgment or decree of a court of competent
jurisdiction.

(iii) Appointment of a Receiver. To the extent permitted by Law, Holder, as a
matter or right and without regard to the sufficiency of the Mortgaged Property,
and without any showing of insolvency, fraud, or mismanagement on the part of
Mortgagor, and without the necessity of filing any judicial or other proceeding
other than the proceeding for appointment of a receiver, shall be entitled to
the appointment of a receiver or receivers of the Mortgaged Property, or any
part thereof, and of the income, royalties, revenues, benefits, rents, issues,
and profits thereof. Mortgagor hereby consents to the appointment of such
receiver or receivers, agrees not to oppose any application therefor by Holder
and agrees that such appointment shall in no manner affect the Rights of Holder
under Section 4 hereof.

(iv) Entry Upon Mortgaged Property; Personal Property. Following commencement of
a foreclosure proceeding, Holder may

(A) without notification, if permitted by applicable Law, enter upon the
Mortgaged Property, take possession of the Mortgaged Property, and remove the
Personal Property, or any part thereof, with or without judicial process, and,
in connection therewith, without any responsibility or liability on the part of
Holder, take possession of any property located on or in the Mortgaged Property
that is not a part of the Mortgaged Property, and hold or store such property at
Mortgagor’s expense. If necessary to obtain the possession provided for in this
subsection 3.2(a)(iv), Holder may undertake any and all remedies to dispossess
Mortgagor, including specifically one or more actions for forcible entry or
unlawful detainer, trespass to try title and restitution.

(B) require Mortgagor to assemble the Personal Property and any other items of
the Mortgaged Property, or any part thereof, and make it available to Holder at
a place to be designated by Holder that is reasonably convenient to Mortgagor
and Holder.

(C) retain the Personal Property and any other items of the Mortgaged Property,
or any part thereof, in satisfaction of the Mortgage Obligations whenever the
circumstances are such that Holder is entitled to do so under the UCC.

(D) buy any items of the Mortgaged Property, or any part thereof, at any private
disposition of the Mortgaged Property, or the part thereof, being disposed of.

(v) Upon the occurrence and continuance of an Event of Default,

 

- 11 -



--------------------------------------------------------------------------------

Mortgagee may exercise its Rights.

(b) Holder as Purchaser of Mortgaged Property. If Holder is the purchaser of the
Mortgaged Property, or any part thereof, at any sale thereof, whether such sale
be upon any foreclosure of the Liens hereof, or otherwise, Holder shall, upon
any such purchase, acquire good and marketable title to the Mortgaged Property
so purchased, free of the Liens of these presents.

(c) Other Purchaser of Mortgaged Property. In case the Liens hereof shall be
foreclosed by judicial or other non-judicial action, the purchaser at any such
sale shall receive, as an incident to such purchaser’s ownership, immediate
possession of the Mortgaged Property, or any part thereof sold to such
purchaser, and, subsequent to foreclosure, Mortgagor shall be divested of any
and all interest and claim thereto, including any interest or claim to all
insurance policies, bonds, loan commitments, contracts, and other intangible
property covered by this instrument, Mortgagor shall be considered a tenant at
sufferance of the purchaser at the foreclosure sale, and any Person occupying
the Mortgaged Property, or portion thereof so sold, after demand has been made
for possession thereof, shall be guilty of forcible entry or unlawful detainer
and shall be subject to eviction and removal, forcible or otherwise, with or
without process of Law, and all damages by reason thereof are hereby expressly
waived. Mortgagor further agrees that in the event Holder prevails in its
forcible entry or unlawful detainer action, Holder is entitled to recover
reasonable attorneys’ fees from Mortgagor. This remedy is cumulative of any and
all remedies the purchaser may have hereunder or otherwise.

(d) Application of Proceeds. The proceeds of any sale of, and the Proceeds and
other income generated by the holding, leasing, operating, or other use of the
Mortgaged Property shall be applied by Holder (or the receiver, if one is
appointed) as set forth in the Credit Agreement. Mortgagor and any other party
liable on the Mortgage Obligations shall be liable for any deficiency remaining
in the Mortgage Obligations subsequent to any sale referenced in this Section 3.

(e) Federal Lands. Upon a sale conducted pursuant to this Section 3 of all or
any portion of the Mortgaged Properties consisting of interests (the “Federal
Interests”) in leases, easements, rights-of-way, agreements or other documents
and instruments covering, affecting or otherwise relating to federal or tribal
lands (including, without limitation, leases, easements and rights-of-way issued
by the Bureau of Land Management), Mortgagor agrees to take all action and
execute all instruments necessary or advisable to transfer the Federal Interests
to the purchaser at such sale, including, without limitation, to execute,
acknowledge and deliver assignments of the Federal Interests on officially
approved forms in sufficient counterparts to satisfy applicable statutory and
regulatory requirements, to seek and request approval thereof and to take all
other action necessary or advisable in connection therewith. Mortgagor hereby
irrevocably appoints Mortgagee as Mortgagor’s attorney-in-fact and proxy, with
full power and authority in the place and stead of Mortgagor, in the name of
Mortgagor or otherwise, to take any such action and to execute any such
instruments on behalf of Mortgagor that Mortgagee may deem necessary or
advisable to so transfer the Federal Interests, including, without limitation,
the power and authority to execute, acknowledge and deliver such

 

- 12 -



--------------------------------------------------------------------------------

assignments, to seek and request approval thereof and to take all other action
deemed necessary or advisable by Mortgagee in connection therewith; and
Mortgagor hereby adopts, ratifies and confirms all such actions and instruments.
Such power of attorney and proxy is coupled with an interest, shall survive the
dissolution, termination, reorganization or other incapacity of Mortgagor and
shall be irrevocable. No such action by Mortgagee shall constitute
acknowledgment of, or assumption of liabilities relating to, the Federal and
Tribal Interests, and neither Mortgagor nor any other party may claim that
Mortgagee is bound, directly or indirectly, by any such action.

(f) Waiver of Appraisement. To the full extent Mortgagor may lawfully do so,
Mortgagor agrees that Mortgagor will not at any time insist upon, plead, claim
or take the benefit or advantage of any appraisement, valuation, stay, extension
or redemption Laws, now or hereafter in force, in order to prevent or hinder the
enforcement of this instrument or the absolute sale of the Mortgaged Property,
or any part thereof, or the possession thereof by any purchaser at any such
sale, but Mortgagor, insofar as Mortgagor now or hereafter may lawfully do so,
hereby waives the benefit of all such Laws; provided that the appraisement of
any of the Mortgaged Property is hereby expressly waived or not waived at the
option of Holder, such option to be exercised prior to or at the time judgment
is rendered in any foreclosure of this instrument

(g) Other Rights of Holder; Rights Cumulative. Holder shall have and may
exercise any and all other Rights, at law, in equity or otherwise, that Holder
may have under the UCC, by virtue of the Other Security Instruments or the
Secured Hedge Transactions. All Rights available to Holder hereunder are
cumulative of and in addition to all of the Rights granted to Holder at law or
in equity, or under the Other Security Instruments or the Secured Hedge
Transactions.

(h) Easements or Contracts Violative of Mortgage. To the extent permitted by
applicable Law, the purchaser at any foreclosure sale hereunder may disaffirm
any easement granted or rental, lease, or other contract made in violation of
any provision of this Mortgage and may take immediate possession of the
Mortgaged Property free from, and despite the terms of, such grant of easement
or rental, lease, or other contract.

(i) At any sale pursuant to this Section 3.2, to the extent permitted by
applicable Law, (i) each and every recital contained in any instrument of
conveyance made by Mortgagee shall conclusively establish the truth and accuracy
of the matters recited therein including, without limitation, nonpayment of the
Obligations, advertisement and conduct of such sale in the manner provided
herein and otherwise by Law and appointment of any successor Mortgagee
hereunder; (ii) any and all prerequisites to the validity thereof shall be
conclusively presumed to have been performed; (iii) the receipt of Mortgagee or
of such other party or officer making the sale shall be sufficient to discharge
to the purchaser or purchasers for his or their purchase money, and no such
purchaser or purchasers, or his or their assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money
or be in any way answerable for any loss, misapplication, or non-application
thereof; (iv) to the fullest extent permitted by applicable Law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, and demand whatsoever, either at Law or in equity, in and to the property

 

- 13 -



--------------------------------------------------------------------------------

sold, and such sale shall be a perpetual bar both at Law and in equity against
Mortgagor and against all other persons claiming or to claim the property sold
or any part thereof by, through or under Mortgagor; and (v) to the extent and
under such circumstances as are permitted by applicable Law, Holder may be a
purchaser at any such sale and may credit the bid against the Mortgage
Obligations. After such sale, Mortgagee shall make to the purchaser or
purchasers thereunder good and sufficient deeds, assignments, or bills of sale
in the name or names of Mortgagor, conveying or transferring the Mortgaged
Property, or any part thereof, so sold to the purchaser or purchasers containing
such warranties of title as area customarily given, which warranties shall be
binding upon Mortgagor. Sale of a part of the Mortgaged Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Mortgage Obligations are paid and performed in full. It shall not be necessary
to have present or to exhibit at any such sale any of the Personal Property.

(j) In the event any questions should be raised as to the regularity or validity
of any sale hereunder, Mortgagee shall have the right and is hereby authorized
to make resale of said property so as to remove any questions or doubt as to the
regularity or validity of the previous sale, and as many resales may be made as
may be appropriate. It is agreed that, in any deed or deeds given by Mortgagee,
any and all statements of fact or other recitals therein made as to the identity
of Holder, or as to the occurrence or existence of any Event of Default, or as
to the request to sell, notice of sale, time, place, terms, and manner of sale,
and receipt , distribution , and application of the money realized therefrom,
and, without being limited by the foregoing, as to any other act or thing having
been duly done by Holder or by Mortgagee, shall be taken by all Tribunals as
prima facie evidence that the said statements or recitals are true and correct
and are without further question to be so accepted, and Mortgagor does hereby
ratify and confirm any and all acts that Mortgagee may lawfully do in the
premises by virtue hereof.

3.3 Upon the occurrence and continuance of an Event of Default, the Mortgagee,
as non-fiduciary administrative agent for Holder and Holder’s successors in
title and assigns is now and shall be entitled to all of the rights, remedies,
powers, privileges and benefits (herein, collectively referred to as “Rights”)
afforded a secured party by the UCC with reference to the Mortgaged Property in
which the Mortgagee, as non-fiduciary administrative agent for Holder, has been
granted a security interest herein, or the Mortgagee, as agent for Holder, may
proceed as to all or any part of the Mortgaged Property, whether real or
personal property, in accordance with the Rights granted under this instrument
in respect of the real property covered hereby, the Rights under this paragraph
being cumulative of and in addition to those granted the Mortgagee or Holder
under any other provision of this instrument or under any other instrument,
executed in connection with or as security for the Mortgage Obligations.

SECTION 4. ASSIGNMENT OF PRODUCTION.

4.1 Effective from and after the Effective Date, Mortgagor does hereby GRANT,
SELL, ASSIGN, CONVEY, TRANSFER and SET OVER unto Mortgagee and Mortgagee’s
substitutes or successors, and his and their assigns, for the benefit of and
unto, Holder and Holder’s successors in title and assigns, all of the following:

 

- 14 -



--------------------------------------------------------------------------------

(a) All Hydrocarbons and Other Minerals, and the proceeds therefrom, and
products obtained or processed therefrom, and proceeds therefrom.

(b) All amounts or proceeds hereafter payable to or to become payable to
Mortgagor or to which Mortgagor is entitled pursuant to all Subject Contracts
now or hereafter relating to any part of the Subject Interests; and

(c) All amounts, sums, monies, revenues and income, that become payable to
Mortgagor from, or with respect to, any of the Mortgaged Property or pursuant to
any Subject Contract, present or future, now or hereafter constituting a part of
the Mortgaged Properties.

TO HAVE and TO HOLD said interests unto Mortgagee and Mortgagee’s substitutes or
successors, and his and their assigns, for the benefit of and unto, Holder and
Holder’s successors in title and assigns, forever, subject however, to the terms
and provisions of this instrument.

4.2 Mortgagor hereby authorizes and empowers Mortgagee to demand, collect,
receive and receipt for the “Proceeds” (defined herein to mean all production,
proceeds and payments assigned hereunder, as described in Section 4.1 hereof),
and to endorse and cash any checks and drafts payable to Mortgagor or to
Mortgagee for the account of Mortgagor received in connection with the Proceeds,
subject, however, to the terms and provisions of this instrument. Mortgagor
hereby appoints Mortgagee as the appointed agent and attorney-in-fact of
Mortgagor, for the purpose of executing any “Receipt” (defined herein to mean
any transfer order, payment order, division order, receipt, release or other
instrument) that Mortgagee deems necessary in order for Mortgagee to demand,
collect, receive and receipt for the Proceeds. In addition, Mortgagor agrees
that, upon Mortgagee’s request, Mortgagor shall promptly execute and deliver to
Mortgagee such Receipts as Mortgagee may deem necessary, convenient or
appropriate in connection with the payment and delivery directly to Mortgagee of
all Proceeds. Mortgagor hereby authorizes and directs all “Purchasers” (defined
herein to mean all pipeline companies, purchasers, transporters, any other
Person now or hereafter purchasing Hydrocarbons, or any part thereof, or now or
hereafter having in their possession or control any Proceeds from or allocated
to the Subject Interests, or any part thereof, or now or hereafter otherwise
owing monies to Mortgagor under the Subject Contracts herein assigned), to pay
or deliver such Proceeds directly to Mortgagee at the address set forth in the
Preamble hereof, or in such other manner as Mortgagee may direct the Purchasers
in writing, and this authorization shall continue until this instrument is
released. All Receipts may be relied upon in all respects by Purchasers, and the
same shall be binding upon Mortgagor. No Purchaser shall have any responsibility
to see to the application of the assignment herein contained and each Purchaser
shall be released hereby from any and all liability to Mortgagor to the full
extent and amount of all Proceeds so paid or delivered. Mortgagor agrees to
indemnify and hold harmless each Purchaser against any and all liabilities,
actions, claims, judgments, costs, charges, costs of investigation and
attorneys’ fees resulting from the paying for or delivery of any such Proceeds
to Mortgagee. Should Mortgagee bring suit against any Purchaser for collection
of any amounts or sums included within this assignment (and Mortgagee shall have
the right to bring any such suit), it may sue either in its own name or in the
name of Mortgagor.

4.3 Upon the occurrence and during the continuance of an Event of Default,
Mortgagee may elect to exercise immediately its right to receive payment to it
directly of the Proceeds and

 

- 15 -



--------------------------------------------------------------------------------

the Purchasers shall make such payment or delivery of the Proceeds to Mortgagee
after such time as written demand therefor has been made upon them by Mortgagee
that payment or delivery of the Proceeds be made directly to Mortgagee in
accordance with this Section 4. Such failure by Mortgagee to exercise its rights
immediately shall not in any way waive the right of Mortgagee to receive any of
the Proceeds, or to make any such demand, or to affect any such assignment as to
any Proceeds not theretofore paid or delivered to Mortgagor. In this regard, if
any of the Proceeds are paid or delivered directly to Mortgagee and then, at the
request of Mortgagee, the Proceeds are, for a period or periods of time, paid or
delivered to Mortgagor, Mortgagee shall nevertheless have the right, effective
upon written notice, to require that future Proceeds be again paid or delivered
directly to it.

4.4 Independently of the foregoing provisions and authorities herein granted, if
an Event of Default shall be continuing, Mortgagor shall execute and deliver,
any and all Receipts that may be requested by Mortgagee or that may be required
by any Purchaser to effect payment or delivery of the Proceeds directly to
Mortgagee in accordance with this Section 4. If, pursuant to any existing
Subject Contract, any Proceeds are required to be paid or delivered by any
Purchaser directly to Mortgagor so that under such existing Subject Contracts
the Proceeds cannot be paid or delivered directly to Mortgagee in the absence of
foreclosure, then, if Mortgagee has requested that the Proceeds be paid or
delivered directly to it under the assignment herein contained, the Proceeds
that for any reason must be paid or delivered to Mortgagor shall, when received
by Mortgagor, constitute trust funds in Mortgagor’s hands and shall be
immediately paid over by Mortgagor to Mortgagee.

4.5 Mortgagee is hereby absolved from all liability for failure to enforce
collection of the Proceeds assigned under Section 4.1 hereof and from all other
responsibility in connection therewith, except the responsibility to account (by
application upon the Mortgage Obligations or otherwise) for funds actually
received. If Mortgagee receives monies in excess of the amount of the Proceeds
to which Mortgagor is entitled, Mortgagee will make a reasonable effort to pay
any such excess monies of which Mortgagee is aware to the other parties legally
entitled thereto; provided that Mortgagor agrees to indemnify and hold Mortgagee
harmless against any and all liabilities, actions, claims, judgments, costs,
charges and attorneys’ fees by reason of the assertion that it has received,
either before or after payment and performance in full of the Mortgage
Obligations, funds from the Proceeds of Hydrocarbons claimed by a third Person,
or any other Proceeds in which a Person claims an adverse interest.

4.6 The Rights of Mortgagee pursuant hereto shall be cumulative of all other
security of any and every character now or hereafter existing to secure the
payment of the Mortgage Obligations. Proceeds received under this Section 4
assignment shall be applied as set forth in Section 11 of the Credit Agreement.
Mortgagee may, in its sole discretion, permit Proceeds received by it to be
returned to Mortgagor (rather than applied to the Mortgage Obligations) for use
in Mortgagor’s operations.

SECTION 5. MISCELLANEOUS.

5.1 If the Mortgage Obligations and the Notes are indefeasibly paid and
performed in full in accordance with the terms of the Notes, the Secured Hedge
Transactions, this instrument and the other Credit Documents, then this
instrument shall become null and void and, at

 

- 16 -



--------------------------------------------------------------------------------

Mortgagor’s expense (to the extent permitted by applicable Law), it shall be
released by Mortgagee; otherwise, it shall remain in full force and effect;
provided that no release hereof shall impair Mortgagor’s warranties and
indemnities contained herein or the liabilities assumed by Mortgagor hereunder.
Holder may, at any time, and from time to time, release any part of the
Mortgaged Property, or any property in which Mortgagor has granted a security
interest to Holder, or any items assigned pursuant to Section 4 hereof, from the
Liens evidenced by this instrument, but no such partial release shall ever
affect or impair Holder’s Rights or Liens hereunder, except to the extent
specifically stated in such instrument of partial release. Upon the sale or
disposition of all or part of the Mortgaged Property, as permitted by the Credit
Agreement, Holder or Mortgagee shall execute and deliver releases or other
instruments as shall be necessary to release the lien of this instrument.
Notwithstanding anything contained herein to the contrary, the Mortgagee shall
not be required, except as expressly provided in the Credit Agreement, to obtain
the consent of any Secured Party (as defined in the Credit Agreement) in order
to amend, modify, revise, discharge, release or terminate this Mortgage
regardless of whether this Mortgage secures a Mortgage Obligation or any other
obligations or liabilities of the Borrower, the Mortgagor, any other Guarantor
or any Subsidiary owed to such Secured Party.

5.2 This Mortgage and any and all covenants herein may from time to time, by
instrument in writing signed by the Mortgagee and Mortgagor, be amended, waived,
modified or supplemented, in each case, to such extent and in such manner as the
Mortgagee may desire, but no such amendment, waiver, modification or supplement
shall ever affect or impair Holder’s Rights or Liens hereunder, except to the
extent specifically stated in such written instrument.

5.3 If Mortgagor conveys any interest in the Mortgaged Property (in compliance
with or as permitted by the Credit Agreement), the Mortgagee shall execute and
deliver a release covering the portion of the Mortgaged Property (and such
related other property) that is subject to such conveyance, without in any way
modifying or affecting Holder’s Rights and Liens hereunder with respect to the
Mortgaged Property not subject to such conveyance or the liability of Mortgagor
for payment and performance of the Mortgage Obligations, in whole.

5.4 In those instances where provision is made in this instrument to the effect
that costs and expenses incurred or advances made by Holder shall constitute a
demand obligation owing by Mortgagor and shall draw interest, and shall be
secured by the Liens evidenced by this instrument, it is agreed that if no
demand is made before the final maturity of the Notes, then the maturity of such
items shall be contemporaneous with the maturity of the Notes, howsoever such
maturity may occur.

5.5 Whenever herein the singular number is used, the same shall include the
plural where appropriate, and vice versa; and words of any gender herein shall
include each other gender where appropriate.

5.6 The captions, headings and arrangements used in this instrument are for
convenience only and do not in any way affect, limit, amplify or modify the
terms and provisions hereof.

5.7 All Notices (as defined in Section 13.2 of the Credit Agreement) hereunder
shall be in writing and mailed, telecopied, facsimile transmitted or delivered,
to the applicable address provided in the Credit Agreement. All such Notices
shall be effective, in the case of written Notices, when deposited in the mails
or when telecopied or transmitted against receipt of a confirmation.

 

- 17 -



--------------------------------------------------------------------------------

5.8 If any provision of this instrument, the Notes or of the other Credit
Documents is held to be illegal, invalid, or unenforceable under present or
future Laws effective during the term hereof and thereof, such provision shall
be fully severable from all other provisions in this instrument, the Notes and
the other Credit Documents, and this instrument, the Notes and the other Credit
Documents shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part thereof, and the remaining
provisions hereof and thereof shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom.

5.9 GOVERNING LAW. THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
COVERED BY THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE
AGENT, EACH LETTER OF CREDIT ISSUER, EACH LENDER, EACH HEDGE BANK AND EACH OTHER
SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW AND, EXCEPT TO
THE EXTENT THAT THE LAW OF A STATE IN WHICH A PORTION OF THE MORTGAGED PROPERTY
IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE MORTGAGED
PROPERTY) NECESSARILY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS, SECURITY
INTERESTS AND OTHER RIGHTS AND REMEDIES OF THE SECURED PARTIES GRANTED HEREIN,
THE LAWS OF SUCH STATE SHALL APPLY AS TO THAT PORTION OF THE MORTGAGED PROPERTY
LOCATED IN (OR OTHERWISE SUBJECT TO THE LAWS OF) SUCH STATE.

5.10 The terms, provisions, covenants and conditions hereof shall be binding
upon Mortgagor, and Mortgagor’s successors-in-title and assigns and shall inure
to the benefit of Holder, and their respective successors-in-title and assigns.

5.11 This instrument may be construed and enforced from time to time as a
mortgage, assignment, security agreement, fixture filing, financing statement,
or contract, or any one or more of them as may be appropriate under applicable
Laws, in order fully to effectuate the Liens hereof and the purposes and
agreements herein set forth.

5.12 Without in any manner limiting the generality of any of the foregoing
provisions hereof: this Mortgage covers goods that are or are to become fixtures
on the real property described herein, and this Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Mortgaged Property; this Mortgage shall also be effective as
a financing statement covering as-extracted collateral (including without
limitation oil and gas and accounts related thereto), which will be financed at
the wellhead or minehead of the wells or mines located on the Mortgaged
Properties; this Mortgage is to be filed for record in the real/immovable
property records of each county where any part of the Mortgaged Properties is
situated, and may also be filed in the offices of the Bureau of Land Management
or any relevant Federal or state agency (or any successor agencies); this
Mortgage shall also be effective as a

 

- 18 -



--------------------------------------------------------------------------------

financing statement covering any other Mortgaged Property and may be filed in
any other appropriate filing or recording office, including the real estate
records. For purposes of this Mortgage as a financing statement, the Mortgagor
is the “debtor” and the Mortgagee is the “secured party.” For purposes of
contact by third parties, the mailing address of Mortgagor is the address of
Mortgagor set forth in the first paragraph of this Mortgage and the address of
Mortgagee from which information concerning the security interests hereunder may
be obtained is the address of Mortgagee set forth in the first paragraph of this
Mortgage. By the execution and delivery hereof, Mortgagor hereby authorizes the
Mortgagee to file any financing statements, and any amendments or continuation
statements with respect thereto, as to the Mortgaged Property pursuant to the
UCC without the Mortgagor’s signature thereon. A carbon, photographic or other
reproduction of this instrument shall be sufficient as a financing statement.
Pursuant to the UCC, the Mortgagor authorizes the Mortgagee, its counsel or its
representative, at any time and from time to time, to file or record financing
statements, continuation statements, amendments thereto and other filing or
recording documents or instruments with respect to the Mortgaged Property
without the signature of the Mortgagee in such form and in such offices as the
Mortgagee reasonably determines appropriate to perfect the security interests of
the Mortgagee under this Mortgage. The Mortgagor also authorizes the Mortgagee,
its counsel or its representative, at any time and from time to time, to file or
record such financing statements that describe the collateral covered thereby as
“all assets of the Mortgagor”, “all personal property of the Mortgagor” or words
of similar effect. The Mortgagor shall pay all costs associated with the filing
of such instruments.

 

In that regard, the following information is provided:

Name of Debtor:

 

ROAN RESOURCES, LLC

Address of Debtor:

 

600 Travis Street

 

Houston, TX 77002

State of Formation/Location: Delaware Organizational ID Number:  

 

Taxpayer ID Number:  

Facsimile:

 

Telephone:

 

Principal Place of

Business of Debtor:

 

600 Travis Street

  Houston, TX 77002 Name of Secured Party:   Citibank, N.A.  
as Administrative Agent and Mortgagee

 

- 19 -



--------------------------------------------------------------------------------

Address of Secured   Party:   1615 Brett Road  

OPS III

New Castle, DE 19720

Owner of Record of

Real Property:

 

ROAN RESOURCES, LLC

5.13 [Benefit to Mortgagor. Mortgagor acknowledges and agrees that it is in the
best interest of Mortgagor to execute and deliver this instrument, as Mortgagor
will receive substantial benefits as a result of the Borrower having entered
into the borrowing base, revolving credit facility with the Lenders provided for
in and evidenced by the Credit Agreement. Mortgagor further acknowledges and
agrees that the value of the consideration received and to be received by
Mortgagor is reasonably worth at least as much as the liability and obligation
of Mortgagor incurred or arising under the Guarantee Agreement, this Mortgage,
the other Credit Documents, and all related papers and arrangements. Mortgagor’s
shareholders, partners, members, directors, and officers (as applicable) have
determined that such liability and obligation may reasonably be expected to
substantially benefit Mortgagor directly or indirectly. Mortgagor has had full
and complete access to the underlying papers relating to the Loans to Borrower
hereinabove described, and all other papers executed by Borrower or any other
Guarantor, or any other Person in connection with such Loans, has reviewed them
and is fully aware of the meaning and effect of their contents. Mortgagor is
fully informed of all circumstances that bear upon the risks of executing the
Guarantee Agreement and this Mortgage and that a diligent inquiry would reveal.
Mortgagor has adequate means to obtain from Borrower on a continuing basis
information concerning such Borrower’s financial condition, and is not depending
on the Lenders, the Letter of Credit Issuers (as defined in the Credit
Agreement) or the Administrative Agent to provide such information, now or in
the future. Mortgagor agrees that none of the Lenders, affiliates of any Lender
party to a Secured Hedge Transaction (as defined in the Credit Agreement), any
Letter of Credit Issuer or the Administrative Agent shall have any obligation to
advise or notify Mortgagor or to provide Mortgagor with any such financial data
or information. Anything herein to the contrary notwithstanding, the maximum
liability of Mortgagor hereunder and under the other Credit Documents shall in
no event exceed the amount which can be guaranteed by such Mortgagor under the
Bankruptcy Code or any applicable federal and state requirements of law relating
to fraudulent conveyances, fraudulent transfers or the insolvency of debtors.]1

5.14 Any part of the Mortgaged Property may be released by Holder without
affecting, subordinating, or releasing the lien, security interest, and
assignment hereof against the remainder of the Mortgaged Property. The lien,
security interest, and other rights granted hereby shall not affect or be
affected by any other security taken for the Mortgage Obligations or any part
thereof. The taking of additional security or the rearrangement, extension, or
renewal of the Mortgage Obligations, or any part thereof, shall not release or
impair the lien, security interest, and other rights granted hereby or affect
the liability of any endorser, guarantor, or surety or improve the right of any
permitted junior lienholder; and this Mortgage, as well as any instrument given
to secure any rearrangement, renewal, or extension of the Mortgage Obligations
secured hereby, or any part thereof, shall be and remain a first and prior lien,
except as otherwise provided herein, on all of the Mortgaged Property not
expressly released until the Mortgage Obligations is completely paid.

 

1 

Include if applicable

 

- 20 -



--------------------------------------------------------------------------------

5.15 This instrument has been executed in a number of identical counterparts,
each of which shall be deemed an original, and all of which are identical,
except that in order to facilitate recordation, portions of Exhibit A hereto
that describe Mortgaged Property situated in jurisdictions other than the
particular jurisdiction in which a counterpart hereof is being recorded may be
omitted from such counterpart. In making proof of this instrument, it shall not
be necessary for Holder to account for all counterparts, and it shall be
sufficient for Holder to produce but one such counterpart.

5.16 Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the respective meanings provided for such terms in the Credit Agreement.
Whenever a recorded counterpart of this instrument contains specific
descriptions that are less than all of the descriptions contained in any full
counterpart lodged with Mortgagee, the omitted descriptions are hereby included
by reference in such recorded counterpart as if each recorded counterpart
conformed to any full counterpart lodged with Mortgagee.

5.17 THIS INSTRUMENT, THE NOTES, THE CREDIT AGREEMENT, AND THE OTHER CREDIT
DOCUMENTS REFERRED TO THEREIN REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

5.18 Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the same respective meanings provided for such terms in the Credit
Agreement.

5.19 Maturity Date. A portion of the Mortgage Obligations shall mature on
September 5, 2022.

(Signatures begin on following page)

 

- 21 -



--------------------------------------------------------------------------------

In Witness Whereof this instrument is executed as of the day and year set forth
for Mortgagor’s acknowledgment hereto, but shall be effective as of the
Effective Date.

 

MORTGAGOR: ROAN RESOURCES LLC By:                                          
                        Name: Title:

 

- 22 -



--------------------------------------------------------------------------------

CITIBANK, N.A., as Mortgagee By:                                          
                        Name: Title:

 

- 23 -



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

This instrument was acknowledged before me on September 5, 2017,
by                        ,                          of Roan Resources LLC, a
Delaware limited liability company, on behalf of said limited liability company,
and in the capacity and for the purpose and consideration therein stated.

 

     

NOTARY PUBLIC in and for the State of Texas

Printed Name: My commission expires: Notarial No.:

 

- 24 -



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

This instrument was acknowledged before me on September 5, 2017,
by                        ,                          of Citibank, N.A., a
national association, on behalf of said national association, and in the
capacity and for the purpose and consideration therein stated.

 

     

NOTARY PUBLIC in and for the State of Texas

Printed Name: My commission expires: Notarial No.:

 

- 25 -



--------------------------------------------------------------------------------

Exhibit A

Mortgage, Assignment of Production, Security Agreement,

Fixture Filing and Financing Statement,

dated as of September 5, 2017

from Roan Resources LLC, as Mortgagor

TO

Citibank, N.A., as Administrative Agent and as Mortgagee

Mortgaged Properties

1. Depth limitations, unit designations, unit tract descriptions and
descriptions (including percentages, decimals or fractions) of undivided
leasehold interests, well names, “Operating Interests”, “Working Interests” and
“Net Revenue Interests” contained in this Exhibit A and the listing of any
percentage, decimal or fractional interest in this Exhibit A shall not be deemed
to limit or otherwise diminish the interests being subjected to the lien,
security interest and encumbrance of this instrument.

2. Some of the land descriptions in this Exhibit A may refer only to a portion
of the land covered by a particular oil and gas lease. This Mortgage is not
limited to the land described in Exhibit A but is intended to cover the entire
interest of the Mortgagor in any lease or lands described in Exhibit A even if
such interest relates to land not described in Exhibit A. Reference is made to
the land descriptions contained in the documents of title recorded as described
in this Exhibit A. To the extent that the land descriptions in this Exhibit A
are incomplete, incorrect or not legally sufficient, the land descriptions
contained in the documents so recorded are incorporated herein by this
reference. Furthermore, to the extent that lands are described by or refer to
Section, Township and Range in Exhibit A, it is the intent of the parties hereto
that Mortgagor is encumbering all of its right, title and interest in and to the
lands so described or referred to on Exhibit A, including, but not limited to,
any oil and gas leases, wells or other interests (whether created or earned
contractually or via regulatory order, or otherwise) now owned or hereafter
acquired by Mortgagor in such lands whether or not specifically described on
Exhibit A.

3. Some of the descriptions contained in this Exhibit A may refer to a well or
wells. This instrument is not limited to the well or wells described in this
Exhibit A, but is intended to cover the entire interest of the Mortgagor in the
well, any and all leases underlying the well, any pooling interest acquired or
owned by the Mortgagor in any unit comprised of the well and all personal
property associated therewith.

4. References in Exhibit A to instruments on file in the public records are made
for all purposes. Unless provided otherwise, all recording references in Exhibit
A are to the official conveyance records of the county in which (or, if the
Mortgaged Property is located on the outer continental shelf, then of the county
or counties adjacent to which) the Mortgaged Property is located and in which
records such documents are or in the past have been customarily recorded,
whether Conveyance Records, Oil and Gas Records, Oil and Gas Lease Records or
other records.

 

- 1 -



--------------------------------------------------------------------------------

5. A statement herein that a certain interest described herein is subject to the
terms of certain described or referred to agreements, instruments or other
matters shall not operate to subject such interest to any such agreement,
instrument or other matter except to the extent that such agreement, instrument
or matter is otherwise valid and presently subsisting nor shall such statement
be deemed to constitute a recognition by the parties hereto that any such
agreement, instrument or other matter is valid and presently subsisting.

WHENEVER IN EXHIBIT A TO THIS MORTGAGE THERE IS A PROPERTY DESCRIPTION THAT
REFERS TO A GOVERNMENTAL SECTION (WHETHER AS “SECTION”, “SEC,” SIMPLY “S” OR
WITHOUT ANY DESIGNATION EXCEPT IN THE COLUMN HEADER) WITHOUT FURTHER REFERRING
TO A PARTICULAR GOVERNMENTAL SUBDIVISION(S) OF THE SECTION, THAT PROPERTY
DESCRIPTION IS INTENDED TO REFER TO AND ENCOMPASS THE ENTIRE GOVERNMENTAL
SECTION.

[Do not detach this page]

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

[To be attached]

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CREDIT PARTY CLOSING CERTIFICATE

[To be attached.]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:                                                  2.    Assignee:
                                                 3.    Borrower:    Roan
Resources LLC 4.    Administrative Agent:    Citibank, N.A., as Administrative
Agent under the Credit Agreement (as defined below). 5.    Credit Agreement:   
The Credit Agreement, dated as of September [        ], 2017 (the “Credit
Agreement”), among ROAN RESOURCES LLC, a Delaware limited liability company (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”),
CITIBANK, N.A., as Administrative Agent and as a Letter of Credit Issuer, and
each other Letter of Credit Issuer from time to time party thereto (such terms
and each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

 

G-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

 

Total Commitment for all Lenders

  

Amount of Commitment/Loans

Assigned

   Commitment Percentage1

$                     

   $                                            %

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]       [NAME OF ASSIGNEE] Notices:       Notices:      

 

        

 

  

 

        

 

  

 

        

 

   Attention:          Attention:    Telecopier:          Telecopier:

with a copy to:

     

with a copy to:

  

 

        

 

  

 

        

 

  

 

        

 

   Attention:          Attention:    Telecopier:          Telecopier: Wire
Instructions:       Wire Instructions: [                                    
    ]       [                                         ]

[Remainder of page intentionally left blank; signature page follows]

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

G-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Signature Page

Roan Resources LLC

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to and Accepted:

 

CITIBANK, N.A., as Administrative Agent and as a Letter of Credit Issuer

By:  

 

  Name:   Title:

 

[[                                ], as a Letter of Credit Issuer] By:  

                     

  Name:   Title:

Signature Page

Roan Resources LLC

Assignment and Acceptance Agreement

 



--------------------------------------------------------------------------------

Consented to: ROAN RESOURCES LLC By:  

                     

Name: Title:

Signature Page

Roan Resources LLC

Assignment and Acceptance Agreement

 



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non-U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York.

 

Annex 1-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PROMISSORY NOTE

New York, New York

[                    ], 201[        ]

FOR VALUE RECEIVED, the undersigned, ROAN RESOURCES LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
the order of [                    ] or its registered assigns (the “Lender”), at
the Administrative Agent’s Office or such other place as CITIBANK, N.A. (the
“Administrative Agent”) shall have specified, in Dollars and in immediately
available funds, in accordance with Section 5.3 of the Credit Agreement (as
defined below) on the Maturity Date, the aggregate unpaid principal amount, if
any, of all advances made by the Lender to the Borrower in respect of Loans
pursuant to the Credit Agreement. The Borrower further promises to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates per annum and on the dates specified in
Section 2.8 of the Credit Agreement.

This Promissory Note is one of the promissory notes referred to in
Section 2.5(e) of the Credit Agreement, dated as of September [    ], 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, the lenders from time to time party thereto
(the “Lenders”), CITIBANK, N.A., as Administrative Agent and as a Letter of
Credit Issuer, and each other Letter of Credit Issuer from time to time party
thereto (such terms and each other capitalized term used but not defined herein
having the meaning provided in Section 1 of the Credit Agreement).

This Promissory Note is subject to, and the Lender is entitled to the benefits
of, the provisions of the Credit Agreement, and the Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The Loans evidenced hereby are subject to prepayment prior to the Maturity Date,
in whole or in part, as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

H-1



--------------------------------------------------------------------------------

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as the Lender hereunder for all purposes of the
Credit Agreement.

 

H-2



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROAN RESOURCES LLC, By:  

                                          

Name: Title: